Name: 2012/9/EU: Commission Implementing Decision of 18Ã November 2011 adopting a fifth updated list of sites of Community importance for the Mediterranean biogeographical region (notified under document C(2011) 8172)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  natural environment;  regions and regional policy
 Date Published: 2012-01-13

 13.1.2012 EN Official Journal of the European Union L 10/1 COMMISSION IMPLEMENTING DECISION of 18 November 2011 adopting a fifth updated list of sites of Community importance for the Mediterranean biogeographical region (notified under document C(2011) 8172) (2012/9/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Mediterranean biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territories of Greece, Cyprus and Malta in accordance with Article 1 of Protocol No 10 of the 2003 Act of Accession, and parts of the Union territories of Spain, France, Italy and Portugal and in accordance with Article 355(3) of the Treaty the territory of Gibraltar, for which the United Kingdom is responsible for external relations as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first four updated lists of sites of Community importance for the Mediterranean biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2006/613/EC (2), 2008/335/EC (3), 2009/95/EC (4), 2010/45/EU (5) and 2011/85/EU (6). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned shall designate the sites included in the list of sites of Community importance for the Mediterranean biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. A fifth update of the Mediterranean list is therefore necessary. (5) On the one hand, the fifth update of the list of sites of Community importance for the Mediterranean biogeographical region is necessary in order to include additional sites that have been proposed since 2009 by the Member States as sites of Community importance for the Mediterranean biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For these additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the fifth updated list of sites of Community importance for the Mediterranean biogeographical region. (6) On the other hand, the fifth update of the list of sites of Community importance for the Mediterranean biogeographical region is necessary in order to reflect any changes in site related information submitted by the Member States following the adoption of the initial and the first four updated Union lists. In that sense, the fifth updated list of sites of Community importance for the Mediterranean biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Mediterranean biogeographical region. It should be stressed that, for any site included in the fifth update of the list of sites of Community importance for the Mediterranean biogeographical region, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most following the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Mediterranean biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between January 2003 and October 2010 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (7). (9) That information includes the map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a fifth updated list of sites selected as sites of Community importance for the Mediterranean biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at EU level was done using the best available information at present. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt a fifth updated list of sites, which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency Decision 2011/85/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The fifth updated list of sites of Community importance for the Mediterranean biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2011/85/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 November 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 259, 21.9.2006, p. 1. (3) OJ L 123, 8.5.2008, p. 76. (4) OJ L 43, 13.2.2009, p. 393. (5) OJ L 30, 2.2.2010, p. 322. (6) OJ L 40, 12.2.2011, p. 206. (7) OJ L 107, 24.4.1997, p. 1. ANNEX Fifth updated list of sites of Community importance for the Mediterranean biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Greece, Spain, France, Cyprus, Italy, Malta, Portugal and the United Kingdom. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude CY2000001 MAMMARI-DENEIA * 108 33,18 35,18 CY2000002 ALYKOS POTAMOS-AGIOS SOZOMENOS * 410 125 33,40 35,05 CY2000003 PERIOCHI MITSEROU * 613 33,14 35,05 CY2000004 DASOS MACHAIRA * 4 431 8,5 33,21 34,93 CY2000005 MADARI-PAPOUTSA * 4 581 33,00 34,96 CY2000007 PERIOCHI PLATY * 624 32,77 34,92 CY2000008 KOILADA KEDRON-KAMPOS * 18 270 33,57 35,40 CY2000009 FOUNTOUKODASI PITSILIAS * 127 33,04 34,95 CY2000010 KOILADA POTAMOU MAROULLENAS * 72 33,16 35,02 CY2000011 POTAMOS PERISTERONAS * 38 33,08 35,05 CY2000012 KOILADA KARGOTI * 107 32,90 35,03 CY3000005 KAVO GKREKO * 1 877 34,06 34,97 CY3000006 THALASSIA PERIOCHI NISIA * 191 34,08 35,00 CY3000008 LIMNI PARALIMNIOU * 273 33,97 35,04 CY4000001 PERIOCHI POLIS-GIALIA * 1 751 11,5 32,46 35,08 CY4000002 CHA-POTAMI * 2 628 0 32,65 34,72 CY4000003 KOILADA DIARIZOU * 1 359 32,71 34,80 CY4000004 VOUNI PANAGIAS * 948 32,63 34,90 CY4000005 EPISKOPI MOROU NEROU * 420 32,54 34,83 CY4000006 THALASSIA PERIOCHI MOULIA * 200 32,43 34,73 CY4000007 XEROS POTAMOS * 4 114 32,61 34,79 CY4000008 KOILI-MAVROKOLYMPOS * 297 0 32,44 34,86 CY4000009 PERIOCHI SKOULLI * 100 32,43 35,01 CY4000010 CHERSONISOS AKAMA * 17 917 32,30 35,04 CY4000011 PERIOCHI AGIATIS * 511 32,77 34,92 CY4000012 PERIOCHI STAYROS TIS PSOKAS-KARKAVAS * 5 059 32,93 35,03 CY4000013 FAROS KATO PAFOU * 88 32,40 34,77 CY4000014 PERIOCHI DRYMOU 8 1,3 32,50 34,92 CY4000015 PERIOCHI KRITOU MAROTTOU 5 0,8 32,57 34,92 CY5000001 DASOS LEMESOU * 4 836 33,09 34,80 CY5000004 ETHNIKO DASIKO PARKO TROODOUS * 9 015 0 32,87 34,93 CY5000005 AKROTIRIO ASPRO-PETRA ROMIOU 2 490 10 32,68 34,67 CY5000006 KOILADA LIMNATI * 439 32,95 34,80 CY5000007 PERIOCHI ASGATAS * 107 106,64 33,26 34,77 CY6000002 ALYKES LARNAKAS * 1 561 9 33,62 34,88 CY6000003 PERIOCHI LYMPION-AGIAS ANNAS * 521 33,49 34,96 CY6000004 DASOS STAVROVOUNIOU * 1 929 7 33,43 34,88 CY6000005 PERIOCHI LEFKARON * 132 33,30 34,86 CY6000006 ETHNIKO DASIKO PARKO RIZOELIAS * 91 33,57 34,95 CY6000011 LIMNI OROKLINIS 54 33,65 34,97 ES0000013 TABLAS DE DAIMIEL * 2 345,79  3,71 39,15 ES0000019 Aiguamolls de lAlt EmpordÃ * 10 831,21 3,13 42,22 ES0000020 Delta de lEbre * 48 385,1 0,78 40,68 ES0000023 LAlbufera * 27 538  0,31 39,31 ES0000024 DOÃ ANA * 113 899,92  6,42 37,03 ES0000025 MARISMAS DEL ODIEL * 6 631,52  6,98 37,26 ES0000026 COMPLEJO ENDORREICO DE ESPERA * 514,77  5,86 36,86 ES0000027 LAGUNA DE MEDINA 354,9  6,05 36,62 ES0000028 COMPLEJO ENDORREICO DE CHICLANA * 793,01  6,07 36,45 ES0000029 COMPLEJO ENDORREICO DEL PUERTO DE STA. MARIA 260,66  6,23 36,64 ES0000030 COMPLEJO ENDORREICO DE PUERTO REAL 863,21  6,05 36,53 ES0000031 SIERRA DE GRAZALEMA * 53 410,5  5,38 36,74 ES0000032 TORCAL DE ANTEQUERA * 2 004,85  4,55 36,97 ES0000033 LAGUNA DE FUENTE DE PIEDRA * 8 662,79  4,77 37,11 ES0000034 LAGUNAS DEL SUR DE CORDOBA * 1 471,14  4,69 37,48 ES0000035 SIERRAS DE CAZORLA, SEGURA Y LAS VILLAS * 210 121,81  2,75 38,11 ES0000037 Es Trenc-Salobrar de Campos * 1 442,39 3,00 39,36 ES0000038 SAlbufera de Mallorca * 2 135,12 3,10 39,79 ES0000045 SIERRA ALHAMILLA * 8 383,66  2,35 37,00 ES0000046 CABO DE GATA-NIJAR * 49 512,23  2,07 36,87 ES0000047 DESIERTO DE TABERNAS * 11 463,03  2,51 37,07 ES0000048 PUNTA ENTINAS-SABINAR * 1 944,76  2,70 36,69 ES0000049 LOS ALCORNOCALES * 167 766,98  5,58 36,39 ES0000050 SIERRA DE HORNACHUELOS * 60 031,99  5,38 36,74 ES0000051 SIERRA DE ARACENA Y PICOS DE AROCHE * 186 799,72  6,58 37,96 ES0000052 SIERRA PELADA Y RIVERA DEL ASERRADOR * 12 305,08  6,98 37,87 ES0000053 SIERRA NORTE * 177 477,95  5,78 37,92 ES0000058 El Fondo dElx-Crevillent * 2 374,65  0,75 38,19 ES0000059 Llacunes de la Mata i Torrevieja. * 3 709,2  0,70 38,01 ES0000060 Prat de Cabanes i Torreblanca. * 1 939,98 0,18 40,17 ES0000061 Illes Columbretes * 12 306 0,68 39,88 ES0000062 OBARENES-SIERRA DE CANTABRIA * 5 162  2,96 42,63 ES0000063 SIERRA DE ALCARAMA Y VALLE DEL ALHAMA * 10 236  1,99 41,97 ES0000064 PEÃ AS DE IREGUA, LEZA Y JUBERA * 8 410  2,38 42,32 ES0000065 PEÃ AS DE ARNEDILLO, PEÃ ALMONTE Y PEÃ A ISASA * 3 437  2,16 42,17 ES0000067 SIERRAS DE DEMANDA, URBIÃ N, CEBOLLERA Y CAMEROS * 138 679  2,83 42,21 ES0000068 EMBALSE DE ORELLANA Y SIERRA DE PELA * 42 609,71  5,36 39,05 ES0000069 EMBALSE DE CORNALVO Y SIERRA BERMEJA * 13 143,4  6,23 39,03 ES0000070 SIERRA DE SAN PEDRO * 115 032,07  6,78 39,33 ES0000072 SIERRA GRANDE DE HORNACHOS 12 190,5  6,03 38,58 ES0000073 Costa Brava de Mallorca * 8 380,23 3,00 39,92 ES0000074 Cap de cala Figuera * 793,12 2,51 39,48 ES0000078 Es VedrÃ -Es Vedranell * 635,73 1,20 38,87 ES0000079 La VictÃ ²ria * 995,69 3,18 39,86 ES0000080 Cap Vermell 77,44 3,45 39,66 ES0000081 Cap Enderrocat-Cap Blanc * 7 079,88 2,78 39,41 ES0000082 Tagomago * 554,24 1,64 39,04 ES0000083 ArxipÃ ¨lag de Cabrera * 20 531,69 2,96 39,18 ES0000084 Ses Salines dEivissa i Formentera * 16 434,89 1,44 38,79 ES0000115 HOCES DEL RÃ O DURATÃ N * 4 954,17  3,83 41,31 ES0000116 VALLE DE IRUELAS * 8 619,07  4,59 40,38 ES0000120 Salinas de Santa Pola. * 2 503,93  0,62 38,18 ES0000124 Sierra de IllÃ ³n y Foz de Burgui * 4 317  1,09 42,70 ES0000125 Sierra de Leire, Foz de Arbaiun * 8 375  1,17 42,66 ES0000127 PeÃ ±a Izaga 2 213  1,43 42,71 ES0000128 Sierra de San Miguel * 2 834,29  0,93 42,76 ES0000129 Sierra de Artxuga, Zarikieta y Montes de Areta * 17 520  1,23 42,85 ES0000130 Sierra de Arrigorrieta y PeÃ ±a Ezkaurre * 5 164,23  0,89 42,83 ES0000132 Arabarko 1 498  1,05 42,80 ES0000133 Laguna de Pitillas 215  1,58 42,41 ES0000134 Embalse de las CaÃ ±as 100  2,40 42,48 ES0000135 Estanca de los Dos Reinos * 31  1,37 42,33 ES0000140 BAHIA DE CADIZ * 10 521,75  6,19 36,49 ES0000145 MondragÃ ³ * 780,01 3,18 39,35 ES0000146 Delta del Llobregat * 923,2 0,99 41,28 ES0000147 Marjal de Pego-Oliva. * 1 255  0,06 38,87 ES0000148 Marjal dels Moros. * 620  0,26 39,63 ES0000160 HOZ DEL RIO GRITOS Y PARAMOS DE LAS VALERAS * 1 733,83  2,16 39,80 ES0000161 LAGUNA DE EL HITO * 914,9  2,69 39,87 ES0000164 SIERRA DE AYLLON * 91 356,7  3,27 41,12 ES0000165 VALLE Y SALINAS DEL SALADO * 11 585,19  2,75 41,08 ES0000168 LLANURAS DE OROPESA, LAGARTERA Y CALERA Y CHOZAS * 14 948,19  5,28 39,94 ES0000169 RIO TAJO EN CASTREJON, ISLAS DE MALPICA DE TAJO Y AZUTAN 1 960,68  4,28 39,85 ES0000173 Sierra EspuÃ ±a * 17 681,3  1,57 37,88 ES0000175 Salinas y Arenales de San Pedro del Pinatar * 825,7204  0,77 37,82 ES0000205 LAGUNAS DEL CANAL DE CASTILLA 71,34  4,55 42,13 ES0000210 ALTO SIL * 43 751,56  6,36 42,93 ES0000211 Desembocadura del riu Millars * 346  0,05 39,93 ES0000213 Serres de Mariola i el Carrascar de la Font Roja * 19 946  0,55 38,71 ES0000221 Sa Dragonera * 1 272,17 2,33 39,59 ES0000222 La Trapa * 431,44 2,38 39,61 ES0000225 Sa Costera * 787,58 2,74 39,83 ES0000226 LAlbufereta * 458,04 3,08 39,87 ES0000227 Muntanyes dArtÃ * 14 703,38 3,33 39,75 ES0000228 Cap de ses Salines * 3 726,18 3,07 39,28 ES0000229 Costa Nord de Ciutadella 682,9 3,83 40,06 ES0000231 Dels Alocs a Fornells * 2 682 4,07 40,06 ES0000232 La Mola i sAlbufera de Fornells * 1 516,32 4,15 40,03 ES0000233 DAddaia a sAlbufera * 2 809,11 4,23 39,98 ES0000234 SAlbufera des Grau * 2 546,61 4,25 39,95 ES0000235 De sAlbufera a la Mola * 1 985,69 4,28 39,92 ES0000236 Illa de lAire 30,92 4,29 39,80 ES0000237 Des Canutells a Llucalari * 1 812,8 4,15 39,87 ES0000238 Son Bou i barranc de sa Vall * 1 203,05 4,07 39,92 ES0000239 De Binigaus a cala Mitjana * 1 839,18 4,01 39,93 ES0000240 Costa Sud de Ciutadella * 1 124,81 3,91 39,93 ES0000241 Costa dels Amunts * 694,67 1,37 39,06 ES0000242 Illots de Santa EulÃ ria, Rodona i es CanÃ * 70,19 1,59 38,99 ES0000337 ESTRECHO * 19 177,11  5,62 36,06 ES1120001 Ancares-Courel * 102 438,9  7,00 42,75 ES1120014 CanÃ ³n do Sil * 5 961,49  7,63 42,41 ES1120016 RÃ ­o Cabe * 1 576,53  7,50 42,56 ES1130001 Baixa Limia * 34 248,13  8,14 41,83 ES1130002 Macizo Central * 46 829,43  7,28 42,20 ES1130005 RÃ ­o TÃ ¡mega * 718,76  7,44 41,98 ES1130006 Veiga de PonteliÃ ±ares * 129,68  7,85 42,04 ES1130007 Pena Trevinca * 24 860,33  6,94 42,21 ES1130008 Pena Maseira 5 853,81  7,03 41,98 ES1130009 Serra da EnciÃ ±a da Lastra * 1 722,83  6,84 42,48 ES2110001 Valderejo * 3 418  3,30 42,99 ES2110002 SobrÃ ³n * 1 760  3,11 42,78 ES2110004 Arkamo-Gibijo-Arrastaria * 11 538  2,97 42,92 ES2110005 Omecillo-Tumecillo Ibaia/RÃ ­o Omecillo-Tumecillo * 128 27,1  3,07 42,84 ES2110006 Baia Ibaia/RÃ ­o Baia * 424 47,4  2,87 42,93 ES2110007 Arreo-Caicedo Yusoko Lakua/Lago de Arreo-Caicedo Yuso * 136  2,99 42,78 ES2110008 Ebro Ibaia/RÃ ­o Ebro * 543 75,7  2,59 42,48 ES2110010 Zadorra Ibaia/RÃ ­o Zadorra * 327 59,8  2,79 42,84 ES2110011 Zadorra Sistemako Urtegiak/Embalses del sistema del Zadorra * 2 559  2,56 42,93 ES2110012 Ayuda Ibaia/RÃ ­o Ayuda * 66 10,7  2,85 42,69 ES2110013 Arabako Lautadako Irla-hariztiak/Robledales isla de la Llanada Alavesa 257  2,60 42,85 ES2110018 Kantabria Mendilerroa/Sierra Cantabria * 11 285  2,61 42,61 ES2110021 Guardiako Aintzirak/Lagunas de Laguardia * 45  2,57 42,55 ES2200012 RÃ ­o Salazar * 508,35  1,17 42,71 ES2200013 RÃ ­o Areta 261  1,26 42,73 ES2200020 Sierra de Aralar * 14 026  1,99 42,97 ES2200021 Sierra de Urbasa-Andia * 27 857,93  2,08 42,84 ES2200022 Sierra de Lokiz * 12 600  2,17 42,73 ES2200024 RÃ ­os Ega-Urederra * 251  2,05 42,68 ES2200025 Sistema fluvial de los rÃ ­os Irati, Urrobi y Erro * 1 096  1,33 42,72 ES2200026 Sierra de Ugarra * 3 218  1,21 42,71 ES2200027 RÃ ­os Eska y BiniÃ ©s * 385  0,98 42,74 ES2200029 Sierra de CodÃ ©s * 4 571  2,33 42,63 ES2200030 Tramo medio del rÃ ­o AragÃ ³n 1 382  1,23 42,59 ES2200031 Yesos de la Ribera Estellesa * 10 044  1,87 42,39 ES2200032 Montes de la Valdorba * 1 728,63  1,62 42,56 ES2200033 Laguna del Juncal 10  1,71 42,52 ES2200035 Tramos Bajos del AragÃ ³n y del Arga * 2 419,11  1,69 42,33 ES2200037 Bardenas Reales * 57 601,42  1,48 42,17 ES2200039 Badina Escudera 57  1,70 42,26 ES2200040 RÃ ­o Ebro * 2 395  1,56 42,03 ES2200041 Balsa del Pulguer * 103  1,71 42,06 ES2200042 PeÃ ±adil, el Montecillo y Monterrey * 3 072,6  1,57 41,94 ES2300006 SOTOS Y RIBERAS DEL EBRO * 1 687  1,73 42,20 ES2410001 LOS VALLES-SUR * 14 655  0,77 42,74 ES2410004 SAN JUAN DE LA PEÃ A * 1 670  0,65 42,51 ES2410005 GUARA NORTE * 12 763  0,23 42,29 ES2410012 FOZ DE BINIES * 167  0,79 42,65 ES2410015 MONTE PEIRO-ARGUIS 1 549  0,50 42,31 ES2410016 SANTA MARIA DE ASCASO 191 0,04 42,47 ES2410017 RIO ARAGON (JACA) 60  0,63 42,55 ES2410018 RIO GALLEGO (RIBERA DE BIESCAS) 250  0,32 42,60 ES2410024 TELERA-ACUMUER * 5 555  0,33 42,64 ES2410025 SIERRA Y CAÃ ONES DE GUARA * 34 663  0,17 42,26 ES2410026 CONGOSTO DE SOPEIRA * 261 0,73 42,32 ES2410029 TENDEÃ ERA * 12 813  0,21 42,66 ES2410030 SERRETA NEGRA * 14 063 0,08 41,38 ES2410042 SIERRA DE MONGAY * 3 198 0,65 42,09 ES2410045 SOBREPUERTO 3 469  0,24 42,57 ES2410048 RÃ O ARA * 2 019,06  0,11 42,63 ES2410049 RÃ O ISÃ BENA * 1993 0,57 42,32 ES2410050 CUENCA DEL RÃ O YESA * 5 601 0,05 42,53 ES2410051 CUENCA DEL RÃ O AIRÃ S * 3 743 0,11 42,57 ES2410054 SIERRA FERRERA * 8 023 0,27 42,48 ES2410055 SIERRA DE ARRO * 1 460 0,23 42,42 ES2410056 SIERRA DE CHÃ A-CONGOSTO DE SEIRA * 8 666 0,42 42,51 ES2410057 SIERRAS DE LOS VALLES, AÃ SA Y BORAU * 10 769,31  0,83 42,72 ES2410058 RÃ O VERAL 280  0,86 42,61 ES2410059 EL TURBÃ N * 2 822 0,51 42,42 ES2410060 RÃ O ARAGÃ N-CANAL DE BERDÃ N 982  0,88 42,60 ES2410061 SIERRAS DE SAN JUAN DE LA PEÃ A Y PEÃ A OROEL * 18 186  0,64 42,53 ES2410062 RÃ O GAS 43  0,52 42,56 ES2410064 SIERRAS DE SANTO DOMINGO Y CABALLERA * 30 875  0,77 42,40 ES2410067 LA GUARGUERA 517  0,23 42,41 ES2410068 SILVES 2 150 0,02 42,45 ES2410069 SIERRA DE ESDOLOMADA Y MORRONES DE GÃ EL * 5 414 0,47 42,31 ES2410070 SIERRA DEL CASTILLO DE LAGUARRES * 3 687 0,50 42,16 ES2410071 CONGOSTO DE OLVENA * 1 883 0,28 42,11 ES2410072 LAGUNAS DE ESTAÃ A 506 0,53 42,03 ES2410073 RÃ OS CINCA Y ALCANADRE * 6 419 0,15 41,69 ES2410074 YESOS DE BARBASTRO * 13 774 0,31 41,92 ES2410075 BASAL DE BALLOBAR Y BALSALET DE DON JUAN * 229 0,14 41,61 ES2410076 SIERRAS DE ALCUBIERRE Y SIGENA * 47 050  0,42 41,72 ES2410084 LIBEROLA-SERRETA NEGRA * 4 918 0,14 41,43 ES2420030 SABINARES DEL PUERTO DE ESCADÃ N * 11 606  1,00 40,22 ES2420036 PUERTOS DE BECEITE * 4 630  0,20 40,80 ES2420037 SIERRA DE JAVALAMBRE * 11 569  0,99 40,07 ES2420038 CASTELFRÃ O-MAS DE TARÃ N * 2 206  0,98 40,47 ES2420039 RODENO DE ALBARRACÃ N * 3 355  1,39 40,37 ES2420092 BARRANCO DE VALDEMESÃ N-AZAILA * 618  0,45 41,28 ES2420093 SALADA DE AZAILA * 56  0,50 41,26 ES2420099 SIERRA DE VIZCUERNO * 2 541  0,07 41,15 ES2420111 MONTES DE LA CUENCA DE GALLOCANTA * 5 317  1,47 41,01 ES2420112 LAS PLANETAS-CLAVERÃ AS * 2 724  0,50 41,16 ES2420113 PARQUE CULTURAL DEL RÃ O MARTÃ N * 25 389  0,63 41,02 ES2420114 SALADAS DE ALCAÃ IZ * 651  0,20 41,04 ES2420115 SALADA DE CALANDA * 33  0,21 40,99 ES2420116 RÃ O MEZQUÃ N Y OSCUROS * 454  0,09 40,91 ES2420117 RÃ O BERGANTES * 241  0,17 40,82 ES2420118 RÃ O ALGARS * 874 0,21 41,14 ES2420119 ELS PORTS DE BESEIT * 10 158 0,11 40,75 ES2420120 SIERRA DE FONFRÃ A * 11 339  1,11 40,99 ES2420121 YESOS DE BARRACHINA Y CUTANDA * 1 535  1,16 40,89 ES2420122 SABINAR DE EL VILLAREJO * 1 500  1,22 40,89 ES2420123 SIERRA PALOMERA * 4 409  1,25 40,77 ES2420124 MUELAS Y ESTRECHOS DEL RIO GUADALOPE * 19 175  0,55 40,62 ES2420125 RAMBLA DE LAS TRUCHAS * 2 424  0,34 40,46 ES2420126 MAESTRAZGO Y SIERRA DE GÃ DAR * 80 961  0,65 40,38 ES2420128 ESTRECHOS DEL RIO MIJARES 1 261  0,67 40,13 ES2420129 SIERRA DE JAVALAMBRE II * 53 223  1,03 40,03 ES2420131 LOS YESARES Y LAGUNA DE TORTAJADA * 2 772  1,04 40,41 ES2420132 ALTOS DE MARIMEZQUITA, LOS PINAREJOS Y MUELA DE CASCANTE * 3 272  1,13 40,24 ES2420133 LOMA DE CENTELLAS * 920  1,19 40,13 ES2420134 SABINAR DE SAN BLAS * 5 029  1,28 40,35 ES2420135 CUENCA DEL EBRÃ N * 21 823  1,35 40,23 ES2420136 SABINARES DE SALDÃ N Y VALDECUENCA * 9 218  1,44 40,34 ES2420137 LOS CUADREJONES-DEHESA DEL SALAR * 55  1,52 40,37 ES2420138 VALDECABRIEL-LAS TEJERAS * 11 897  1,61 40,28 ES2420139 ALTO TAJO Y MUELA DE SAN JUAN * 6 883  1,75 40,40 ES2420140 ESTRECHOS DEL GUADALAVIAR * 2 247  1,61 40,40 ES2420141 TREMEDALES DE ORIHUELA * 12 903  1,67 40,47 ES2420142 SABINAR DE MONTERDE DE ALBARRACÃ N * 14 019  1,46 40,49 ES2420145 CUEVA DE BATICAMBRAS 0,03  0,46 40,79 ES2420146 CUEVA DE LA SOLANA 0,03  0,58 40,73 ES2420147 CUEVA DEL HÃ MERO 0,03  0,71 40,14 ES2420148 CUEVA DEL RECUENCO 0,03  0,59 40,76 ES2420149 SIMA DEL POLO 0,03  0,50 40,75 ES2430007 FOZ DE SALVATIERRA * 521  1,01 42,69 ES2430028 MONCAYO * 9 848  1,76 41,74 ES2430032 EL PLANERÃ N * 1 139  0,62 41,37 ES2430033 EFESA DE LA VILLA * 1 270  0,06 41,23 ES2430034 PUERTO DE CODOS-ENCINACORBA * 1 239  1,33 41,30 ES2430035 SIERRA DE SANTA CRUZ-PUERTO DE USED * 637  1,56 41,12 ES2430041 COMPLEJO LAGUNAR DE LA SALADA DE CHIPRANA * 155  0,18 41,24 ES2430043 LAGUNA DE GALLOCANTA * 2 813  1,55 40,97 ES2430047 SIERRAS DE LEYRE Y ORBA * 7 015  1,02 42,65 ES2430063 RÃ O ONSELLA 443  1,04 42,48 ES2430065 RÃ O ARBA DE LUESIA 329  1,05 42,34 ES2430066 RÃ O ARBA DE BIEL * 584  0,94 42,29 ES2430077 BAJO GÃ LLEGO 1 309  0,78 41,85 ES2430078 MONTES DE ZUERA * 17 273  0,89 41,94 ES2430079 LOMA NEGRA * 6 927  1,31 42,08 ES2430080 EL CASTELLAR * 12 958  1,04 41,81 ES2430081 SOTOS Y MEJANAS DEL EBRO 1 854  0,93 41,70 ES2430082 MONEGROS * 35 670  0,19 41,42 ES2430083 MONTES DE ALFAJARÃ N-SASO DE OSERA * 11 693  0,60 41,60 ES2430085 LAGUNA DE PLANTADOS Y LAGUNA DE AGÃ N * 54  1,41 41,85 ES2430086 MONTE ALTO Y SIETE CABEZOS * 3 729  1,39 41,79 ES2430087 MADERUELA 691  1,72 41,80 ES2430088 BARRANCO DE VALDEPLATA * 1 030  1,68 41,69 ES2430089 SIERRA DE NAVA ALTA-PUERTO DE LA CHABOLA * 9 905  1,51 41,63 ES2430090 DEHESA DE RUEDA-MONTOLAR * 3 945  1,23 41,64 ES2430091 PLANAS Y ESTEPAS DE LA MARGEN DERECHA DEL EBRO * 43 160  0,81 41,46 ES2430094 MEANDROS DEL EBRO 1 106  0,36 41,32 ES2430095 BAJO MARTÃ N 268  0,34 41,25 ES2430096 RÃ O GUADALOPE, VAL DE FABARA Y VAL DE PILAS * 5 643 0,08 41,24 ES2430097 RÃ O MATARRANYA * 1 991 0,14 41,15 ES2430098 CUEVA HONDA 0,03  1,71 41,64 ES2430100 HOCES DEL JALÃ N * 5 199  1,61 41,41 ES2430101 MUELAS DEL JILOCA: EL CAMPO Y LA TORRETA * 9 431  1,55 41,28 ES2430102 SIERRA DE VICORT * 10 410  1,49 41,37 ES2430103 SIERRAS DE ALGAIRÃ N * 4 214  1,38 41,34 ES2430104 RIBERAS DEL JALÃ N (BUBIERCA-ATECA) * 174  1,81 41,32 ES2430105 HOCES DEL RIO MESA * 5 336  1,89 41,18 ES2430106 LOS ROMERALES-CERROPOZUELO * 7 899  1,75 41,15 ES2430107 SIERRAS DE PARDOS Y SANTA CRUZ * 5 672  1,59 41,11 ES2430108 BALSA GRANDE Y BALSA PEQUEÃ A * 16  1,54 41,02 ES2430109 HOCES DE TORRALBA-RIO PIEDRA * 2 970  1,71 41,06 ES2430110 ALTO HUERVA-SIERRA DE HERRERA * 22 192  1,15 41,22 ES2430127 SIMA DEL Ã RBOL 0,03  1,43 41,46 ES2430143 CUEVA DEL MÃ RMOL 0,03  1,43 41,48 ES2430144 CUEVA DEL SUDOR 0,03  1,46 41,47 ES2430151 CUEVA DEL MUERTO 0,03  1,43 41,48 ES2430152 RESERVA NATURAL DE LOS GALACHOS DE LA ALFRANCA DE PASTRIZ, LA CARTUJA Y EL BURGO DE EBRO 777  0,77 41,60 ES2430153 LA LOMAZA DE BELCHITE * 1 193  0,71 41,39 ES3110001 Cuencas de los rÃ ­os Jarama y Henares * 36 088  3,43 40,62 ES3110002 Cuenca del rÃ ­o Lozoya y Sierra Norte * 49 887  3,70 40,94 ES3110003 Cuenca del rÃ ­o Guadalix * 2 467  3,64 40,73 ES3110004 Cuenca del rÃ ­o Manzanares * 63 305  3,83 40,64 ES3110005 Cuenca del rÃ ­o Guadarrama * 34 038  4,01 40,50 ES3110006 Vegas, cuestas y pÃ ¡ramos del sureste de Madrid * 51 170  3,58 40,18 ES3110007 Cuencas de los rÃ ­os Alberche y Cofio * 82 919  4,27 40,38 ES4110002 SIERRA DE GREDOS * 86 397,84  5,33 40,27 ES4110020 PINAR DE HOYOCASERO * 431,49  4,98 40,39 ES4110034 SIERRA DE LA PARAMERA Y SERROTA * 22 663,15  4,96 40,50 ES4110078 RIBERAS DEL RÃ O ALBERCHE Y AFLUENTES * 651,02  4,75 40,41 ES4110097 CAMPO AZÃ LVARO-PINARES DE PEGUERINOS * 25 961,11  4,35 40,69 ES4110103 ENCINARES DE LOS RÃ OS ADAJA Y VOLTOYA * 23 007,32  4,56 40,77 ES4110112 ENCINARES DE LA SIERRA DE Ã VILA * 13 326,74  4,87 40,68 ES4110113 CERRO DE GUISANDO * 3 488,73  4,48 40,36 ES4110114 PINARES DEL BAJO ALBERCHE * 49 481,34  4,48 40,51 ES4110115 VALLE DEL TIÃ TAR * 63 354,69  4,94 40,23 ES4120025 OJO GUAREÃ A * 13 141,84  3,62 43,05 ES4120028 MONTE SANTIAGO * 2 536,96  3,03 42,97 ES4120030 MONTES OBARENES * 43 060,84  3,24 42,76 ES4120049 BOSQUES DEL VALLE DE MENA * 6 480,96  3,29 43,06 ES4120051 RIBERAS DEL ZADORRA * 170,5  2,83 42,77 ES4120052 RIBERAS DEL AYUDA * 425,89  2,70 42,72 ES4120059 RIBERAS DEL RÃ O EBRO Y AFLUENTES * 159,77  2,99 42,71 ES4120066 RIBERAS DEL RÃ O NELA Y AFLUENTES * 697,52  3,48 42,93 ES4120068 RIBERAS DEL RÃ O RIAZA 87,83  3,88 41,67 ES4120071 RIBERAS DEL RÃ O ARLANZA Y AFLUENTES * 998,26  3,32 42,07 ES4120072 RIBERAS DEL RÃ O ARLANZÃ N Y AFLUENTES * 973,19  3,57 42,32 ES4120073 RIBERAS DEL RÃ O OCA Y AFLUENTES * 494,53  3,40 42,65 ES4120075 RIBERAS DEL RÃ O TIRÃ N Y AFLUENTES * 405,62  3,19 42,43 ES4120089 HOCES DEL ALTO EBRO Y RUDRÃ N * 46 320,02  3,81 42,81 ES4120091 SABINARES DEL ARLANZA * 37 639,04  3,44 41,99 ES4120092 SIERRA DE LA DEMANDA * 70 691,84  3,20 42,13 ES4120093 HUMADA-PEÃ A AMAYA * 36 872,57  4,04 42,64 ES4120094 SIERRA DE LA TESLA-VALDIVIELSO * 25 420,11  3,52 42,79 ES4120095 MONTES DE MIRANDA DE EBRO Y AMEYUGO * 3 633,03  2,98 42,65 ES4130010 SIERRA DE LOS ANCARES * 55 581,95  6,70 42,79 ES4130038 SIERRA DE LA ENCINA DE LA LASTRA * 289,43  6,84 42,50 ES4130065 RIBERAS DEL RÃ O Ã RBIGO Y AFLUENTES * 1 020,59  6,16 42,18 ES4130076 RIBERAS DEL RÃ O SIL Y AFLUENTES * 313,39  6,85 42,53 ES4130079 RIBERAS DEL RÃ O ESLA Y AFLUENTES * 1 791,83  5,59 42,06 ES4130117 MONTES AQUILANOS Y SIERRA DE TELENO * 31 619,52  6,50 42,36 ES4130137 REBOLLARES DEL CEA 13 313,77  5,07 42,66 ES4130145 LAGUNAS DE LOS OTEROS * 4 127,36  5,33 42,27 ES4130149 OMAÃ AS * 20 041,84  6,15 42,83 ES4140011 FUENTES CARRIONAS Y FUENTE COBRE-MONTAÃ A PALENTINA * 78 178,8  4,56 42,94 ES4140026 LAS TUERCES * 1 602,42  4,24 42,75 ES4140027 COVALAGUA * 2 348,18  4,12 42,77 ES4140053 MONTES DEL CERRATO * 12 234,94  4,11 41,90 ES4140077 RIBERAS DEL RÃ O CARRIÃ N Y AFLUENTES * 678,39  4,80 42,31 ES4140080 CANAL DE CASTILLA * 121,62  4,36 42,37 ES4140082 RIBERAS DEL RÃ O PISUERGA Y AFLUENTES * 1 745,88  4,24 42,25 ES4140129 MONTES TOROZOS Y PÃ RAMO DE TORQUEMADA-ASTUDILLO * 22 982,12  4,36 42,10 ES4140136 LAGUNA DE LA NAVA * 1 012,97  4,74 42,07 ES4150032 EL REBOLLAR * 49 811,1  6,61 40,37 ES4150064 RIBERAS DE LOS RÃ OS HUEBRA, YELTES, UCES Y AFLUENTES * 4 743,37  6,39 40,77 ES4150085 RIBERAS DEL RÃ O TORMES Y AFLUENTES * 1 834,49  5,51 40,44 ES4150087 RIBERAS DEL RÃ O Ã GUEDA * 934,28  6,67 40,73 ES4150096 ARRIBES DEL DUERO * 106 398,14  6,60 41,19 ES4150098 CAMPO DE ARGAÃ Ã N * 9 272,49  6,66 40,65 ES4150100 CAMPO DE AZABA * 36 064,64  6,70 40,51 ES4150101 CANDELARIO * 8 193,06  5,77 40,33 ES4150107 LAS BATUECAS-SIERRA DE FRANCIA * 31 801,91  6,14 40,46 ES4150108 QUILAMAS * 10 651,04  6,00 40,56 ES4150121 RIBERAS DEL RÃ O ALAGÃ N Y AFLUENTES * 1 721,49  5,86 40,57 ES4150125 RIBERAS DEL RÃ O AGADÃ N * 86,55  6,44 40,49 ES4150126 VALLE DEL CUERPO DE HOMBRE * 6 549,34  5,85 40,37 ES4160019 SIERRA DE AYLLÃ N * 14 119,29  3,36 41,27 ES4160043 CUEVA DE LOS MURCIÃ LAGOS 1  4,04 41,08 ES4160058 SABINARES DE SOMOSIERRA * 2 158,77  3,67 41,17 ES4160062 LAGUNAS DE COCA Y OLMEDO * 1 232,69  4,69 41,19 ES4160063 LAGUNAS DE SANTA MARÃ A LA REAL DE NIEVA * 637,85  4,41 40,99 ES4160084 RIBERAS DEL RÃ O DURATÃ N 264,54  3,64 41,24 ES4160104 HOCES DEL RÃ O RIAZA * 5 184,53  3,58 41,52 ES4160106 LAGUNAS DE CANTALEJO * 10 740,35  4,06 41,26 ES4160109 SIERRA DE GUADARRAMA * 69 659,53  3,93 40,95 ES4160111 VALLES DEL VOLTOYA Y EL ZORITA * 39 660,8  4,53 40,90 ES4160122 SIERRA DE PRADALES * 1 335,24  3,80 41,45 ES4170029 SABINARES SIERRA DE CABREJAS * 32 707,93  2,80 41,74 ES4170054 ONCALA-VALTAJEROS * 7 393,8  2,31 41,96 ES4170055 CIGUDOSA-SAN FELICES * 6 733,33  2,02 41,92 ES4170056 SABINARES DE CIRIA-BOROBIA * 2 801,35  1,95 41,63 ES4170057 SABINARES DEL JALÃ N * 19 068,66  2,18 41,13 ES4170083 RIBERAS DEL RÃ O DUERO Y AFLUENTES * 5 593,53  3,40 41,61 ES4170116 SIERRAS DE URBIÃ N Y CEBOLLERA * 42 983,83  2,51 42,00 ES4170119 SIERRA DEL MONCAYO * 7 098,1  1,85 41,77 ES4170120 PÃ RAMO DE LAYNA * 6 233,78  2,35 41,12 ES4170135 CAÃ Ã N DE RÃ O LOBOS * 12 238,11  3,11 41,79 ES4170138 QUEJIGARES Y ENCINARES DE SIERRA DEL MADERO * 3 823,59  2,09 41,79 ES4170139 QUEJIGARES DE GÃ MARA-NÃ JIMA * 6 214,81  2,18 41,51 ES4170140 ROBLEDALES DEL BERRÃ N * 495,79  2,66 41,87 ES4170141 PINAR DE LOSANA * 795,24  3,05 41,29 ES4170142 ENCINARES DE TIERMES * 1 153,32  3,13 41,37 ES4170143 ENCINARES DE SIERRA DEL COSTANAZO * 2 034,32  2,08 41,59 ES4170144 RIBERAS DEL RÃ O CIDACOS Y AFLUENTES 177,79  2,47 42,07 ES4170148 ALTOS DE BARAHONA * 43 920,13  2,77 41,32 ES4180017 RIBERAS DE CASTRONUÃ O * 8 421,08  5,18 41,44 ES4180069 RIBERAS DEL RÃ O CEA * 754,4  5,25 42,20 ES4180070 RIBERAS DEL RÃ O CEGA * 455,55  4,64 41,42 ES4180081 RIBERAS DEL RÃ O ADAJA Y AFLUENTES 1 390,68  4,60 41,31 ES4180124 SALGÃ EROS DE ALDEAMAYOR * 1 185,65  4,67 41,53 ES4180130 EL CARRASCAL * 5 410,56  4,35 41,59 ES4180147 HUMEDALES DE LOS ARENALES * 3 328,28  4,86 41,20 ES4190033 SIERRA DE LA CULEBRA * 61 305,2  6,34 41,91 ES4190060 TEJEDELO * 138,82  6,79 42,02 ES4190061 QUEJIGARES DE LA TIERRA DEL VINO * 369  5,73 41,30 ES4190067 RIBERAS DEL RÃ O TERA Y AFLUENTES * 1 946,17  5,78 41,96 ES4190074 RIBERAS DEL RÃ O ALISTE Y AFLUENTES * 1 702,44  6,31 41,74 ES4190102 CAÃ ONES DEL DUERO * 13 611,2  5,97 41,46 ES4190105 LAGO DE SANABRIA Y ALREDEDORES * 32 281,16  6,85 42,16 ES4190110 SIERRA DE LA CABRERA * 18 773,94  6,54 42,21 ES4190131 RIBERAS DEL RÃ O TUELA Y AFLUENTES * 431,47  6,92 42,02 ES4190132 RIBERAS DEL RÃ O MANZANAS Y AFLUENTES * 395,98  6,55 41,76 ES4190133 CAMPO DE ALISTE * 2 204,75  6,37 41,82 ES4190134 LAGUNAS DE TERA Y VIDRIALES * 2 292,26  5,78 41,95 ES4190146 LAGUNAS DE VILLAFÃ FILA * 4 219,84  5,62 41,81 ES4210001 HOCES DEL RIO JUCAR * 17 447  1,30 39,21 ES4210002 LA ENCANTADA, EL MORAL Y LOS TORREONES 855  2,67 39,13 ES4210004 LAGUNAS SALADAS DE PETROLA Y SALOBREJO Y COMPLEJO LAGUNAR DE CORRAL RUBIO * 2 415,6  1,56 38,84 ES4210005 LAGUNA DE LOS OJOS DE VILLAVERDE * 339,74  2,37 38,81 ES4210006 LAGUNA DEL ARQUILLO * 522  2,36 38,75 ES4210008 SIERRA DE ALCARAZ Y SEGURA Y CAÃ ONES DEL SEGURA Y DEL MUNDO * 174 881,13  2,25 38,41 ES4210010 SIERRA DE ABENUJ * 1 044,66  1,73 38,62 ES4210011 SALADARES DE CORDOVILLA Y AGRAMON Y LAGUNA DE ALBORAJ * 1 390  1,61 38,55 ES4210016 SIERRA DEL RELUMBRAR Y ESTRIBACIONES DE ALCARAZ * 30 677,89  2,70 38,57 ES4210017 LAGUNAS DE RUIDERA * 34 452  2,83 38,94 ES4220001 NAVAS DE MALAGON * 466,14  3,91 39,18 ES4220002 SIERRA DE PICÃ N * 7 825,38  4,12 39,06 ES4220003 RÃ OS DE LA CUENCA MEDIA DEL GUADIANA Y LADERAS VERTIENTES * 23 483,92  4,41 39,03 ES4220005 LAGUNAS VOLCÃ NICAS DEL CAMPO DE CALATRAVA * 1 862,28  3,84 38,81 ES4220007 RIOS QUEJIGAL, VALDEAZOGUES Y ALCUDIA 1 214,53  4,54 38,74 ES4220013 SIERRA DE LOS CANALIZOS * 24 564,21  4,62 38,87 ES4220014 SIERRA MORENA * 134 308,27  4,03 38,48 ES4220015 SIERRAS DE ALMADÃ N-CHILLÃ N-GUADALMEZ * 6 612,07  4,89 38,74 ES4220017 ALCORNOCAL DE ZUMAJO * 3 180,53  4,84 39,11 ES4220018 TÃ NELES DEL OJAILÃ N 77,16  3,87 38,59 ES4220019 BONALES DE LA COMARCA DE LOS MONTES DEL GUADIANA * 285,53  4,58 39,11 ES4220020 LAGUNAS DE ALCOBA Y HORCAJO DE LOS MONTES * 20,01  4,46 39,28 ES4230001 RENTOS DE ORCHOVA Y VERTIENTES DEL TURIA * 4 765,48  1,19 39,97 ES4230002 SIERRAS DE TALAYUELAS Y ALIAGUILLA * 7 763  1,29 39,80 ES4230005 SABINARES DE CAMPILLOS-SIERRA Y VALDEMORILLO DE LA SIERRA * 13 654  1,71 40,06 ES4230006 HOCES DE ALARCON * 2 778,52  2,08 39,53 ES4230008 COMPLEJO LAGUNAR DE ARCAS * 275,03  2,14 40,00 ES4230009 CUEVA DE LA JUDIA 196,62  2,15 39,73 ES4230010 CUEVA DE LOS MORCIGUILLOS * 45,96  2,15 39,93 ES4230012 ESTEPAS YESOSAS DE LA ALCARRIA CONQUENSE * 11 481,79  2,66 40,22 ES4230013 HOCES DEL CABRIEL, GUADAZAÃ N Y OJOS DE MOYA * 63 296,2  1,64 39,97 ES4230014 SERRANIA DE CUENCA * 185 318  1,95 40,29 ES4230015 SIERRA DEL SANTERÃ N * 2 609  1,41 40,05 ES4230016 RÃ O JÃ CAR SOBRE ALARCÃ N * 699,77  1,52 39,94 ES4240003 RIBERAS DEL HENARES * 1 249,77  3,09 40,84 ES4240004 RAÃ AS DE MATARRUBIA, VILLASECA Y CASAS DE UCEDA 1 315,86  3,34 40,86 ES4240005 LAGUNAS DE PUEBLA DE BELEÃ A * 210,07  3,25 40,89 ES4240007 SIERRA DE PELA * 11 972,28  3,11 41,26 ES4240008 CERROS VOLCÃ NICOS DE CAÃ AMARES 707  2,95 41,21 ES4240009 VALLE DEL RIO CAÃ AMARES * 1 827,39  2,94 41,04 ES4240012 REBOLLAR DE NAVALPOTRO * 1 059,83  2,59 40,95 ES4240013 CUEVA DE LA CANALEJA 163  2,46 40,91 ES4240014 QUEJIGARES DE BARRIOPEDRO Y BRIHUEGA * 4 382  2,79 40,79 ES4240015 VALLE DEL TAJUÃ A EN TORRECUADRADA * 2 825  2,54 40,88 ES4240016 ALTO TAJO * 140 068  2,08 40,68 ES4240017 PARAMERAS DE MARANCHON, HOZ DEL MESA Y ARAGONCILLO * 49 442  2,14 41,04 ES4240018 SIERRA DE ALTOMIRA * 29 493  2,83 40,30 ES4240019 LADERAS YESOSAS DE TENDILLA * 259  2,99 40,54 ES4240020 MONTES DE PICAZA * 15 103  1,83 40,70 ES4240021 RIBERAS DE VALFERMOSO DE TAJUÃ A Y BRIHUEGA 107  2,96 40,64 ES4240022 SABINARES RASTREROS DE ALUSTANTE-TORDESILOS * 7 376  1,61 40,61 ES4240023 LAGUNAS Y PARAMERAS DEL SEÃ ORÃ O DE MOLINA * 6 163,8  1,79 41,01 ES4240024 SIERRA DE CALDEREROS * 2 368,04  1,73 40,85 ES4240025 BARRANCO DEL RÃ O DULCE * 8 347,95  2,64 41,00 ES4250001 SIERRA DE SAN VICENTE Y VALLES DEL TIETAR Y ALBERCHE * 117 539,01  4,90 40,11 ES4250003 BARRANCAS DE TALAVERA 1 182,72  4,08 39,94 ES4250005 MONTES DE TOLEDO * 218 003,17  4,24 39,46 ES4250006 RINCON DEL TOROZO 202,07  5,04 39,48 ES4250008 ESTEPAS SALINAS DE TOLEDO * 679  3,62 39,85 ES4250009 YESARES DEL VALLE DEL TAJO * 28 033  3,27 40,02 ES4250010 HUMEDALES DE LA MANCHA * 14 492,77  3,28 39,50 ES4250011 COMPLEJO LAGUNAR DE LA JARA * 768,7  4,45 39,71 ES4250012 MINA DE LA NAVA DE RICOMALILLO 1,19  4,95 39,66 ES4250013 RÃ OS DE LA MARGEN IZQUIERDA DEL TAJO Y BERROCALES DEL TAJO * 13 472,79  4,85 39,75 ES4250014 SOTOS DEL RÃ O ALBERCHE * 751,4  4,49 40,09 ES4310003 COMPLEJO LAGUNAR DE LA ALBUERA * 1 878,31  6,76 38,70 ES4310004 DEHESAS DE JEREZ 48 016,3  7,04 38,37 ES4310008 ESTENA * 8 094,96  4,76 39,38 ES4310009 PUERTO PEÃ A-LOS GOLONDRINOS * 33 403,77  5,06 39,23 ES4310010 LA SERENA * 144 512,08  5,42 38,87 ES4310015 RIO ALCARRACHE * 1 161,94  6,89 38,48 ES4310017 RIO ALJUCEN BAJO * 402,39  6,38 39,01 ES4310019 RIO ARDILA ALTO * 787,05  6,43 38,19 ES4310020 RIO ARDILA BAJO * 807,83  6,92 38,21 ES4310022 RIO GEVORA ALTO * 2 720,92  7,08 39,24 ES4310023 RIO GUADALEMAR * 337,78  4,91 39,09 ES4310024 RIO GUADAMEZ * 1 587,93  5,86 38,74 ES4310026 RIO GUADIANA ALTO-ZUJAR * 7 697,66  6,03 38,94 ES4310027 RIO GUADIANA INTERNACIONAL * 836,94  7,18 38,77 ES4310028 RIO MATACHEL * 1 165,49  5,89 38,42 ES4310032 RIVERA DE LOS LIMONETES-NOGALES * 876,77  6,81 38,74 ES4310036 SIERRA DE ESCORIAL * 666,94  5,10 39,11 ES4310040 SIERRA DE MORALEJA 595,68  4,99 38,77 ES4310042 SIERRA DE SIRUELA * 6 610,77  5,02 38,93 ES4310043 SIERRA DE VILLARES-BALBUENO * 1 342,46  5,01 39,08 ES4310045 VALDECIGÃ EÃ AS * 3 713,14  5,95 38,05 ES4310048 CORREDOR DEL LACARA 551,4  6,43 39,11 ES4310049 CUEVA DEL VALLE DE SANTA ANA 4,88  6,79 38,37 ES4310050 CUEVAS DE ALCONERA 4,88  6,47 38,41 ES4310055 REFUGIO DE SIERRA PASCUALA 4,88  6,54 38,46 ES4310059 RIO GEVORA BAJO * 612,27  6,93 38,97 ES4310060 CORREDORES DE SIRUELA * 1 330,78  4,97 38,92 ES4310061 LAGUNA TEMPORAL DE MURTALES * 12,9  6,59 38,99 ES4310062 LAGUNA TEMPORAL DE TRES ARROYOS * 12,91  6,90 38,87 ES4310063 RIO BEMBEZAR * 1 143,12  5,65 38,23 ES4310064 RIO ORTIGA * 1 052,81  5,71 38,71 ES4310065 RIO PALOMILLAS * 395,78  6,10 38,68 ES4310066 SIERRA DE MARIA ANDRES * 4 166,69  6,66 38,53 ES4310067 SIERRAS DE ALOR Y MONTE LONGO * 6 524,22  7,05 38,56 ES4310068 SIERRAS DE BIENVENIDA Y LA CAPITANA * 261,61  6,16 38,27 ES4310069 CUEVA DEL AGUA 2,7  6,44 38,02 ES4310070 MINA LAS MARIAS 0,5  6,45 38,42 ES4310071 MINA LOS CASTILLEJOS 5  6,17 38,32 ES4310072 MINA MARIQUITA 3  7,22 38,52 ES4310073 MINA LOS NOVILLEROS 3  5,01 39,31 ES4320001 CANCHOS DE RAMIRO * 6 933,29  6,75 39,92 ES4320002 CEDILLO Y RIO TAJO INTERNACIONAL * 13 263,49  7,39 39,55 ES4320005 DEHESAS DEL RUECAS Y CUBILAR 6 881,52  5,51 39,20 ES4320011 LAS HURDES * 23 887,03  6,35 40,39 ES4320012 LLANOS DE BROZAS * 51 200,5  6,89 39,58 ES4320013 GRANADILLA * 24 429,53  6,06 40,28 ES4320016 RIO ALJUCEN ALTO 486,35  6,17 39,17 ES4320018 RIO ALMONTE * 8 730,01  6,01 39,59 ES4320021 RIO ERJAS * 1 164,43  6,88 39,99 ES4320029 RIO RUECAS ALTO * 700,06  5,38 39,38 ES4320030 RIO SALOR * 390,89  6,68 39,45 ES4320031 RIO TIETAR * 6 226,59  5,70 40,03 ES4320033 RIVERAS DE LOS MOLINOS Y LA TORRE * 306,73  6,98 39,48 ES4320035 SIERRA DE CABEZAS DE AGUILA 3 956,85  5,57 39,39 ES4320037 SIERRA DE GATA * 18 057,08  6,57 40,27 ES4320038 SIERRA DE GREDOS Y VALLE DEL JERTE * 74 269,32  5,73 40,19 ES4320039 SIERRA DE LAS VILLUERCAS Y VALLE DEL GUADARRANQUE * 76 335,85  5,32 39,56 ES4320046 ARROYO DEL LUGAR * 354,67  6,91 39,46 ES4320047 SIERRAS DE RISCO VIEJO * 13 830,04  6,30 40,26 ES4320051 MINA DE LA AURORA 4,88  6,70 40,15 ES4320052 MINA DE LA RIVERA DE ACEBO * 4,88  6,68 40,17 ES4320057 REFUGIO DEL ALTO DE SAN BLAS 4,88  5,52 39,34 ES4320060 ARROYOS BARBAON Y CALZONES 1 797,4  6,07 39,90 ES4320061 ARROYOS PATANA Y REGUEROS * 951,18  6,56 40,04 ES4320062 CAÃ ADA DEL VENERO * 2 187,03  5,43 39,93 ES4320063 EMBALSE ARCE DE ABAJO * 54,03  6,69 39,59 ES4320064 EMBALSE DE LANCHO * 163,71  6,51 39,48 ES4320065 EMBALSE DE PETIT I * 154,63  6,56 39,54 ES4320066 LAGUNA TEMPORAL DE CORRALES * 12,86  6,66 39,89 ES4320067 LAGUNA TEMPORAL DE VALDEHORNOS * 12,83  6,60 40,18 ES4320068 MARGENES DE VALDECAÃ AS * 151,57  5,37 39,83 ES4320069 RIO ESPERABAN 346,09  6,35 40,35 ES4320070 RIO GUADALUPEJO * 483,66  5,27 39,43 ES4320071 RIOS ALAGON Y JERTE * 2 593,08  6,17 40,06 ES4320072 RIOS ARRAGO Y TRALGAS * 761,17  6,51 40,22 ES4320073 RIVERA DE AURELA * 497,28  7,29 39,60 ES4320074 RIVERA DE MEMBRIO * 436,31  7,06 39,54 ES4320075 RIVERAS DE CARBAJO Y CALATRUCHA * 372,08  7,17 39,62 ES4320076 RIVERAS DE GATA Y ACEBO * 1 088,84  6,63 40,14 ES4320077 MONFRAGÃ E * 18 396,49  5,97 39,80 ES4320078 MONASTERIO DE YUSTE 1  7,18 38,44 ES4320079 MINA LA PALOMA 1  5,66 40,10 ES4320080 TUNEL DE CAÃ AMERO 2  5,36 39,32 ES5110001 MassÃ ­s del Montseny * 29 033,6 2,39 41,78 ES5110004 Serra de CatllarÃ s * 6 130,45 1,94 42,20 ES5110005 Sistema Transversal catalÃ * 28 563,4 2,38 42,09 ES5110007 Riu i Estanys de Tordera * 338,5 28 2,72 41,70 ES5110008 Gallifa-Cingles de BertÃ ­ * 7 210,6 2,17 41,72 ES5110009 Riera de MerlÃ ¨s * 3 013,2 1,98 41,97 ES5110010 Sant LlorenÃ § del Munt i lObac * 16 082,8 1,96 41,67 ES5110011 Serres del Litoral Septentrional * 19 463,2 2,51 41,63 ES5110012 Montserrat-Roques Blanques-riu Llobregat * 7 269,7 1,85 41,59 ES5110013 Serres del Litoral central * 25 074,9 1,84 41,32 ES5110014 Serra de Castelltallat * 4 961,4 1,67 41,81 ES5110015 Sistema Prelitoral Central * 19 648,6 1,42 41,45 ES5110016 Riera de Sorreigs * 286,6 2,18 42,01 ES5110017 Costes del Maresme * 2 906,4 2,49 41,53 ES5110018 Valls de lAnoia * 4 101 1,73 41,50 ES5110019 CarbassÃ ­ * 242,79 1,43 41,62 ES5110020 Costes del Garraf * 26 473,78 1,86 41,20 ES5110021 Riera de la Goda * 38 1,46 41,56 ES5110022 CapÃ §aleres del Foix * 2 176,7 1,59 41,44 ES5110023 Riera de Clariana * 463,3 1,49 41,61 ES5110024 Serra de Collserola * 7 515,8 2,09 41,44 ES5110025 Riu Congost * 358,4 30 2,28 41,61 ES5120001 Alta Garrotxa-MassÃ ­s de les Salines * 38 196,1 2,60 42,31 ES5120004 Zona VolcÃ nica de la Garrotxa * 15 213,7 2,53 42,15 ES5120005 Riu Llobregat dEmpordÃ * 306,2 25 2,91 42,36 ES5120007 Cap de Creus * 13 844,3 3,23 42,31 ES5120008 Estany de Banyoles * 1 064 2,74 42,13 ES5120009 Basses de lAlbera * 779,2 2,94 42,39 ES5120010 Les Gavarres * 28 541,92 2,97 41,92 ES5120011 Riberes del Baix Ter * 1 217,89 74 2,85 42,02 ES5120012 Les Guilleries * 12 404,04 2,50 41,94 ES5120013 MassÃ ­s de les Cadiretes * 9 223,3 2,93 41,77 ES5120014 LAlbera * 16 303,6 3,03 42,42 ES5120015 Litoral del Baix EmpordÃ * 3 332,1 3,19 42,02 ES5120016 El MontgrÃ ­- Les Medes-El Baix Ter * 6 358,4 3,18 42,06 ES5120017 Estany de Sils-Ribera de Santa Coloma * 452,2 23 2,73 41,80 ES5120018 Muntanyes de Rocacorba-Puig de la Banya del Boc * 3 426,1 2,69 42,07 ES5120019 Riberes de lAlt Ter * 409,83 41 2,32 42,25 ES5120020 Riu LlÃ ©mena * 194 32 2,67 42,04 ES5120021 Riu FluviÃ * 1 323,6 96 2,81 42,18 ES5120023 Rieres de XuclÃ i Riudelleques * 51,3 2,79 42,04 ES5120025 Garriga dEmpordÃ * 547,7 2,91 42,27 ES5120027 Rasos de Tubau 644,53 2,05 42,22 ES5120029 Riu Brugent * 68,3 2,58 42,03 ES5130001 Els Bessons * 424,85 0,85 41,47 ES5130003 Alt Pallars * 77 112,9 1,22 42,58 ES5130007 Riberes de lAlt Segre * 216,62 23 1,83 42,39 ES5130008 Serra dAubenÃ § i Roc de Cogul * 6 779,1 1,28 42,08 ES5130009 Serra de Turp i Mora Condal-Valldan * 3 709,28 1,35 42,12 ES5130010 Serra de Boumort-Collegats * 18 637,6 1,10 42,24 ES5130012 Vall Alta de Serradell-Serra de Sant GervÃ s * 12 924,2 0,82 42,26 ES5130013 Aiguabarreig Segre-Cinca * 761 37 0,42 41,46 ES5130014 Aiguabarreig Segre-Noguera Pallaresa * 10 112,87 0,84 41,93 ES5130015 Serres del Montsec, Sant Mamet i Mitjana * 32 419,9 0,88 42,03 ES5130016 Valls del SiÃ ³-LlobregÃ ³s * 26 846,56 1,20 41,82 ES5130017 Basses de Sucs i AlcarrÃ s 21,19 0,44 41,69 ES5130018 Estany dIvars- Vilasana 156,6 0,95 41,68 ES5130019 Estany de MontcortÃ ¨s 45,01 0,99 42,33 ES5130020 Aiguabarreig Segre-Noguera RibagorÃ §ana * 339,08 19 0,69 41,70 ES5130021 Secans de la Noguera * 8 960,4 0,70 41,82 ES5130024 La Faiada de MalpÃ s i Cambatiri * 1 280,7 0,77 42,38 ES5130025 Bellmunt-Almenara * 3 464,2 0,95 41,78 ES5130026 Serra de Prada-CastellÃ s * 3 735,9 1,30 42,27 ES5130027 Obagues de la riera de Madrona * 3 583,78 1,39 41,97 ES5130028 Ribera Salada * 5 520,4 1,43 42,04 ES5130029 Serres de Queralt i Els Tossals-Aigua dOra * 8 684,5 1,67 42,06 ES5130030 Estanys de Basturs * 36,98 1,02 42,15 ES5130032 Vessants de la Noguera RibagorÃ §ana * 6 524,4 0,64 41,94 ES5130035 Plans de la Unilla * 988,7 0,55 41,79 ES5130036 Plans de SiÃ ³ * 5 289,6 1,13 41,72 ES5130037 Secans de Belianes-Preixana 1 924,6 1,01 41,59 ES5130038 Secans del SegriÃ i Utxesa * 3 792,9 0,47 41,44 ES5130039 Vall de Vinaixa * 3 024,2 0,99 41,44 ES5130040 Secans de Mas de Melons-AlfÃ ©s * 6 422,9 0,69 41,52 ES5140001 Litoral meridional tarragonÃ ­ * 4 903,8 0,88 40,94 ES5140002 Serra de Godall * 1 782,4 0,47 40,65 ES5140003 Ribera de lAlgars * 2 128,2 0,26 41,06 ES5140004 SÃ ¨quia Major * 54 1,19 41,09 ES5140005 Serra de MontsiÃ * 5 296,43 0,53 40,62 ES5140006 Serres de CardÃ ³- El Boix * 16 144 0,58 40,91 ES5140007 Costes del TarragonÃ ¨s * 1 110,7 1,38 41,13 ES5140008 Muntanyes de Prades * 30 726,4 1,03 41,31 ES5140009 Tivissa-VandellÃ ²s-Llaberia * 24 532,4 0,81 41,04 ES5140010 Riberes i Illes de lEbre * 487,3 0,57 41,12 ES5140011 Sistema Prelitoral meridional * 51 679,8 0,36 40,87 ES5140012 Tossals dAlmatret i Riba Roja * 7 473,6 0,40 41,24 ES5140014 MassÃ ­s de Bonastre * 2 680,6 1,47 41,22 ES5140015 Riu Siurana i planes del Priorat * 2 879,2 0,81 41,18 ES5140016 Tossal de Montagut 1 290,16 0,71 40,92 ES5140017 Serra de Montsant-Pas de lAse * 19 531,5 0,75 41,24 ES5140018 El Montmell-Marmellar * 9 333,3 1,51 41,34 ES5140019 Riu GaiÃ 2 990,23 1,35 41,23 ES5140020 Grapissar de la Masia Blanca * 440,58 1,51 41,17 ES5140021 Obagues del riu Corb * 2 270,12 1,27 41,54 ES5140022 Barranc de Santes Creus 48,9 0,77 40,88 ES5140023 Secans del MontsiÃ * 2 116,2 0,38 40,64 ES5211007 MontgÃ ³ * 3 009,32 0,13 38,81 ES5211009 Ifac * 993,64  0,09 38,65 ES5212004 Riu Gorgos 777,36  0,06 38,76 ES5212005 LAlmadrava * 2 239,49 0,06 38,88 ES5212006 Laguna de Salinas * 282,3  0,89 38,51 ES5212007 Salero y Cabecicos de Villena * 717,76  0,92 38,64 ES5212008 MaigmÃ ³ i Serres de la Foia de Castalla * 13 823,01  0,72 38,56 ES5212009 Algepsars de Finestrat * 102,65  0,23 38,57 ES5212010 Arenal de Petrer 1,02  0,78 38,51 ES5212011 Rambla de las Estacas * 0,2  0,73 37,93 ES5212012 Sierra de Escalona y Dehesa de Campoamor * 4 712,02  0,83 37,94 ES5213018 Penya-segats de la Marina * 3 262,27 0,18 38,72 ES5213019 Aitana, Serrella i Puigcampana * 17 605,85  0,22 38,65 ES5213020 Serres del Ferrer i BÃ ¨rnia * 3 449,6  0,06 38,68 ES5213021 Serra Gelada i Litoral de la Marina Baixa * 5 552,87  0,09 38,54 ES5213022 Serra de Crevillent * 5 083,46  0,88 38,27 ES5213023 Sierra de Callosa de Segura * 663,74  0,90 38,13 ES5213024 Tabarca * 14 557  0,49 38,23 ES5213025 Dunes de Guardamar * 726,24  0,64 38,12 ES5213026 Sierra de Orihuela * 1 677,31  0,98 38,10 ES5213032 Cap de les Hortes * 4 253,24  0,40 38,40 ES5213033 Cabo Roig * 4 686,52  0,69 37,97 ES5213039 Sierra de Salinas * 7 734,78  0,96 38,51 ES5213042 Valls de la Marina * 16 061,26  0,19 38,80 ES5213054 Els Alforins * 10 115,65 0,80 38,80 ES5214001 Cueva del Perro-Cox 1  0,90 38,14 ES5214002 Tunel de Canals 1  0,58 38,93 ES5214003 Cova dels Mosseguellos-Vallada 1  0,74 38,90 ES5214004 Cova Joliana 1  0,47 38,67 ES5221002 Desert de les Palmes 3 070,77 0,04 40,08 ES5222001 Serra dEspadÃ * 31 023,51  0,38 39,93 ES5222002 Marjal de PenÃ ­scola * 105 0,40 40,37 ES5222004 Curs alt del riu Millars * 10 015,14  0,59 40,07 ES5222005 Marjal de Nules * 644,39  0,11 39,84 ES5222006 Platja de Moncofa * 1  0,15 39,78 ES5222007 Alguers de Borriana-Nules-Moncofa * 4 082,01  0,12 39,79 ES5223002 LAlt Maestrat * 43 612,7  0,17 40,42 ES5223004 Penyagolosa * 31 921,4  0,39 40,24 ES5223005 Alt PalÃ ncia * 26 267,23  0,72 39,93 ES5223007 Marjal dAlmenara * 1 496,98  0,20 39,74 ES5223029 Riu Bergantes * 4 454  0,18 40,70 ES5223036 Serra dIrta * 9 797,52 0,32 40,33 ES5223037 Costa dOrpesa i BenicÃ ssim * 1 326  0,12 40,07 ES5223053 Forat den FerrÃ s-Orpesa 1 0,11 40,09 ES5223055 Serra den GalcerÃ n 11 319,97 0,00 40,30 ES5224001 Cova Oscura-Atzeneta del Maestrat 1  0,21 40,20 ES5232002 Serra Calderona * 17 781,51  0,44 39,74 ES5232003 Curs mitjÃ del riu PalÃ ncia 3 664,16  0,47 39,85 ES5232004 Rius del RacÃ ³ dAdemÃ ºs * 1 410,29  1,27 40,08 ES5232005 Lavajos de Sinarcas * 24,79  1,24 39,76 ES5232006 Alto TÃ ºria * 14 449,34  1,15 39,81 ES5232007 Riu XÃ ºquer 370,53  0,64 39,12 ES5232008 Curs mitjÃ del riu Albaida 863,94  0,47 38,93 ES5232009 Serra del Castell de XÃ tiva 3,29  0,52 38,99 ES5232010 Cap de Cullera 0,21  0,22 39,19 ES5233001 TinenÃ §a de BenifassÃ , Turmell i Vallivana * 49 597,86 0,11 40,62 ES5233006 Puebla de San Miguel * 8 853,13  1,17 40,06 ES5233008 Sabinar de Alpuente * 9 195,97  0,94 39,93 ES5233009 Sierra del Negrete * 21 934,19  1,03 39,60 ES5233010 Hoces del Cabriel * 13 224,18  1,47 39,42 ES5233011 Sierras de MartÃ ©s y el Ave * 35 242,05  0,86 39,30 ES5233012 Valle de Ayora y Sierra del BoquerÃ ³n * 16 825,15  1,12 39,18 ES5233013 Serra de Corbera * 4 819,84  0,33 39,11 ES5233015 Serres del MontdÃ ºver i Marxuquera * 7 582  0,31 39,00 ES5233030 Marjal de la Safor * 1 244,86  0,20 39,03 ES5233034 Sierra del MugrÃ ³n * 1 749  1,13 38,95 ES5233035 Arroyo Cerezo * 5 402,66  1,38 40,08 ES5233038 Dunes de la Safor 68,64  0,06 38,90 ES5233040 Muela de Cortes y el Caroche * 61 519,48  0,88 39,06 ES5233041 Serra de la Safor * 3 514,55  0,27 38,87 ES5233044 Sierra de Malacara * 15 066,37  0,95 39,42 ES5233045 Serra dEnguera * 17 323,77  0,84 38,90 ES5233047 Ullals del riu Verd * 27,94  0,53 39,15 ES5233048 Sima de les Gralles-NavarrÃ ©s 1  0,66 39,12 ES5233049 Cova de les Rates Penades (RÃ ²tova) 1  0,27 38,93 ES5233050 Cova de la Moneda-Cotes * 1  0,62 39,06 ES5233051 Cova de les Meravelles de Llombai 1  0,59 39,31 ES5234001 Cova del Sardiner-Sagunt 1  0,23 39,71 ES5234002 Cueva Negra-Ayora 1  1,21 39,07 ES5234003 Tunel del CarcalÃ ­n-BuÃ ±ol 1  0,80 39,42 ES5234004 Cueva del Barranco Hondo-Cheste 1  0,72 39,53 ES5234005 Sima de lÃguila-Picassent 1  0,52 39,33 ES5234006 Cova de les Meravelles dAlzira 1  0,43 39,13 ES5234007 Cova Xurra-Gandia 1  0,22 38,97 ES5310005 Badies de PollenÃ §a i AlcÃ ºdia * 30 752,57 3,21 39,84 ES5310008 Es GalatzÃ ³-sEsclop * 1 423,26 2,48 39,64 ES5310009 Es Teix * 954,97 2,64 39,73 ES5310010 Comuna de Bunyola 787,4 2,73 39,71 ES5310015 Puig de Sant MartÃ ­ * 225,86 3,10 39,83 ES5310023 Illots de Ponent dEivissa * 2 536,95 1,19 38,97 ES5310024 La Mola * 2 181,23 1,58 38,69 ES5310025 Cap de Barbaria * 2 476,56 1,37 38,67 ES5310026 Fita des Ram 287,38 2,55 39,65 ES5310027 Cimals de la Serra * 7 252,38 2,85 39,82 ES5310028 Es Binis * 27,9 2,78 39,83 ES5310029 Na Borges * 3 994,18 3,20 39,67 ES5310030 Costa de Llevant * 1 836,25 3,04 39,42 ES5310031 Porroig 113,38 1,30 38,88 ES5310032 Cap Llentrisca-sa Talaia * 3 090,68 1,25 38,90 ES5310033 Xarraca * 771,34 1,48 39,10 ES5310034 Serra Grossa * 1 175,56 1,35 38,93 ES5310035 Ãrea marina del Nord de Menorca * 5 111,67 4,04 40,08 ES5310036 Ãrea marina del Sud de Ciutadella * 2 234,43 3,97 39,84 ES5310037 Basses de la marina de Llucmajor * 49,5 2,81 39,42 ES5310038 Cova des Bufador des Solleric 1 2,80 39,75 ES5310039 Cova de sa Bassa Blanca 1 3,18 39,85 ES5310040 Cova de les Maravelles 1 2,78 39,75 ES5310041 Cova de Canet 1 2,63 39,66 ES5310042 Avenc den Corbera 1 2,63 39,65 ES5310043 Cova dels Ases 1 3,27 39,43 ES5310044 Cova des Coll 1 3,20 39,43 ES5310045 Cova den Passol 1 3,25 39,39 ES5310046 Cova de ses Rates Pinyades 1 2,97 39,73 ES5310047 Cova des Corral des Porcs 1 2,86 39,73 ES5310048 Cova de sa Guitarreta 1 2,92 39,41 ES5310049 Cova des Pas de Vallgornera 1 2,84 39,37 ES5310050 Cova den BessÃ ³ 1 3,32 39,53 ES5310051 Cova de can Bordils 1 3,35 39,56 ES5310052 Cova des Diners 1 3,33 39,58 ES5310053 Cova del Dimoni 1 3,35 39,55 ES5310054 Cova de sa Gleda 1 3,28 39,50 ES5310055 Cova des Pirata 1 3,30 39,51 ES5310056 Cova des Pont 1 3,30 39,51 ES5310057 Cova de cal Pesso 1 3,08 39,92 ES5310058 Cova de can Sion 1 2,99 39,84 ES5310059 Cova de Llenaire 1 3,06 39,89 ES5310060 Cova Morella 1 2,99 39,85 ES5310061 Cova Nova de Son LluÃ ­s 1 2,97 39,48 ES5310062 Es Bufador de Son Berenguer 1 2,77 39,68 ES5310063 Cova de can Millo o de Coa Negrina 1 2,75 39,71 ES5310064 Avenc de Son Pou 1 2,75 39,71 ES5310065 Cova des Drac de cala SantanyÃ ­ 1 3,15 39,33 ES5310066 Cova des Rafal des Porcs 1 3,09 39,33 ES5310067 Cova dels Estudiants 1 2,71 39,76 ES5310068 Cap Negre * 732,62 3,82 39,95 ES5310069 Cala dAlgairens * 141,83 3,92 40,05 ES5310070 Punta Redona-Arenal den Castell * 1 004,59 4,18 40,04 ES5310071 Cala en Brut * 40,1 4,22 40,01 ES5310072 Caleta de BinillautÃ ­ * 160,92 4,29 39,93 ES5310073 Ãrea marina Punta Prima-Illa de lAire * 1 353,49 4,29 39,81 ES5310074 De cala Llucalari a Cales Coves * 1 058,4 4,11 39,87 ES5310075 Arenal de Son Saura * 346,4 3,87 39,92 ES5310076 Serral den Salat 104,86 2,36 39,59 ES5310077 Es RajolÃ ­ * 110,22 2,38 39,62 ES5310078 De Cala de Ses Ortigues a cala Estellencs * 876,06 2,45 39,64 ES5310079 Puig de na BauÃ §Ã * 1 612,71 2,51 39,60 ES5310080 Puigpunyent 566,47 2,56 39,63 ES5310081 Port des Canonge * 615,93 2,54 39,70 ES5310082 SEstaca-Punta de DeiÃ * 1 002,18 2,61 39,74 ES5310083 Es Boixos * 656,58 2,69 39,75 ES5310084 Torre Picada 122,78 2,71 39,81 ES5310085 Moncaire * 248,73 2,76 39,81 ES5310086 MonnÃ ber 10,35 2,77 39,80 ES5310087 BÃ litx 331,24 2,77 39,83 ES5310088 Gorg Blau 165,23 2,83 39,81 ES5310089 Biniarroi 536,26 2,84 39,77 ES5310090 Puig dAlarÃ ²-Puig de sAlcadena * 385,26 2,81 39,74 ES5310091 Mossa 430,28 2,90 39,85 ES5310092 Muntanyes de PollenÃ §a * 2 967,71 2,97 39,84 ES5310093 Formentor 255,75 3,15 35,94 ES5310094 Cala Figuera * 65,95 3,18 39,96 ES5310095 Can Picafort * 45,26 3,18 39,76 ES5310096 Punta de nAmer * 526,54 3,40 39,58 ES5310097 Ãrea marina Costa de Llevant * 1 998,93 3,31 39,47 ES5310098 Cales de Manacor * 587,88 3,29 39,49 ES5310099 Portocolom * 75,71 3,27 39,42 ES5310100 Punta des Ras 13,09 3,25 39,40 ES5310101 Randa 1 175,79 2,95 39,53 ES5310102 Xorrigo 886,06 2,83 39,59 ES5310103 Ãrea marina Cap de cala Figuera * 128,58 2,53 39,47 ES5310104 Costa de lOest dEivissa * 1 272,71 1,22 38,91 ES5310105 Es Amunts dEivissa * 1 463,8 1,38 39,06 ES5310106 Ãrea marina de Ses Margalides * 98,82 1,32 39,05 ES5310107 Ãrea marina de Tagomago * 745,29 1,62 39,03 ES5310108 Ãrea marina del cap Martinet * 553,07 1,51 38,93 ES5310109 Ãrea marina de cala Saona * 442,15 1,38 38,71 ES5310110 Ãrea marina Platja de Tramuntana * 1 407,64 1,51 38,70 ES5310111 Ãrea marina Platja de Migjorn * 2 010,49 1,50 38,67 ES5310112 Nord de Sant Joan * 1 928,04 1,56 39,09 ES5310113 La Vall * 3 119,16 3,93 40,04 ES5310114 Binigafull * 2,7 3,89 40,03 ES5310115 Es Molinet * 9 4,18 40,01 ES5310116 Biniatrum * 1,1 4,00 39,99 ES5310117 Ses Pallisses * 2,5 4,00 40,00 ES5310118 Torre Llafuda * 96,5 3,92 40,00 ES5310119 Penyes dEgipte * 44,3 4,20 39,95 ES5310120 Es Clot des Guix * 89 4,19 39,96 ES5310121 BinigurdÃ ³ * 15 4,11 40,00 ES5310122 Mal Lloc * 16,2 3,95 40,00 ES5310123 Bassa de Formentera * 5,6 1,44 38,70 ES5310124 Bassa de Sant Francesc * 0,4 1,44 38,70 ES6110001 ALBUFERA DE ADRA * 135,27  2,95 36,76 ES6110002 KARST EN YESOS DE SORBAS * 2 451,08  2,07 37,10 ES6110003 SIERRA MARIA-LOS VELEZ * 22 589,03  2,13 37,71 ES6110004 SIERRA DEL OSO * 12 017,49  2,10 37,85 ES6110005 SIERRA DE CABRERA-BEDAR * 33 568,47  2,00 37,10 ES6110006 RAMBLAS DE GERGAL, TABERNAS Y SUR DE SIERRA ALHAMILLA * 22 316,3  2,38 36,96 ES6110007 LA SERRETA DE CABO DE GATA * 597,14  2,14 36,88 ES6110008 SIERRAS DE GADOR Y ENIX * 50 144,05  2,75 36,92 ES6110009 FONDOS MARINOS DE PUNTA ENTINAS-SABINAR * 3 963,5  2,70 36,68 ES6110010 FONDOS MARINOS LEVANTE ALMERIENSE * 10 703,33  1,76 37,21 ES6110011 SIERRA DEL ALTO DE ALMAGRO * 6 239,6  1,85 37,35 ES6110012 SIERRAS ALMAGRERA, DE LOS PINOS Y EL AGUILON * 5 886,28  1,74 37,32 ES6110013 CALARES DE SIERRA DE LOS FILABRES * 6 630,41  2,48 37,28 ES6110014 ARTOS DE EL EJIDO * 264,44  2,79 36,75 ES6110015 ALBORAN * 26 375,32  3,03 35,94 ES6110016 RAMBLA DE AREJOS 2,1  1,64 37,38 ES6110017 RIO ANTAS 23,08  1,83 37,21 ES6110018 RIO ADRA * 80,31  2,98 36,82 ES6110019 ARRECIFES DE ROQUETAS DE MAR * 204,49  2,59 36,78 ES6110020 ISLOTE DE SAN ANDRES * 35,43  1,88 36,99 ES6120001 COLA DEL EMBALSE DE ARCOS 121,42  5,80 36,77 ES6120002 COLA DEL EMBALSE DE BORNOS 695,84  5,68 36,84 ES6120003 ESTUARIO DEL RIO GUADIARO 35,54  5,28 36,28 ES6120006 MARISMAS DEL RIO PALMONES * 57,48  5,44 36,17 ES6120008 LA BREÃ A Y MARISMAS DEL BARBATE * 5 076,78  5,95 36,20 ES6120009 FONDOS MARINOS DE BAHIA DE CADIZ 7 035,23  6,28 36,56 ES6120011 LAGUNA DE LOS TOLLOS 72,3  6,01 36,85 ES6120013 SIERRA LIJAR * 7 243,33  5,46 36,90 ES6120014 LAGUNA DE LAS CANTERAS Y EL TEJON * 200,5  6,07 36,58 ES6120015 ACEBUCHALES DE LA CAMPIÃ A SUR DE CADIZ * 26 491,17  5,91 36,39 ES6120017 PUNTA DE TRAFALGAR * 665,4  6,03 36,18 ES6120018 PINAR DE ROCHE * 689,17  6,13 36,32 ES6120019 RIO SALADO DE CONIL 77,14  6,05 36,29 ES6120020 TUNEL III DE BORNOS 108,13  5,75 36,80 ES6120021 RIO GUADALETE 70,73  5,67 36,82 ES6120022 BUNKER DEL TUFILLO 0,12  5,68 36,07 ES6120023 CORRALES DE ROTA 47,53  6,39 36,63 ES6120024 CUEVA DEL BUHO 22,8  5,60 36,81 ES6120025 RIO IRO * 71,64  6,00 36,47 ES6120026 CUEVA DE LAS MESAS DE ALGAR 85,15  5,91 36,35 ES6120027 SALADO DE SAN PEDRO * 31,22  6,04 36,56 ES6120028 RIO DE LA JARA 5,7  5,63 36,05 ES6120029 BUNKER DEL SANTUARIO DE LA LUZ 2,78  5,62 36,05 ES6120030 CUEVAS DE LA MUJER Y DE LAS COLMENAS 47,63  6,17 36,64 ES6120031 RIOS GUADIARO Y HOZGARGANTA 48,95  5,35 36,38 ES6120032 ESTRECHO ORIENTAL * 23 641,82  5,29 36,12 ES6120033 FONDOS MARINOS MARISMAS DEL RIO PALMONES * 88,06  5,43 36,17 ES6120034 FONDOS MARINOS ESTUARIO DEL RIO GUADIARO * 102,98  5,27 36,28 ES6130001 SIERRA DE CARDEÃ A Y MONTORO * 38 436,73  4,28 38,21 ES6130002 SIERRA SUBBETICA * 32 055,92  4,31 37,45 ES6130003 SIERRA DE SANTA EUFEMIA * 10 651,56  4,94 38,62 ES6130004 RIO GUADALMEZ * 10 586,89  4,57 38,48 ES6130005 SUROESTE DE LA SIERRA DE CARDEÃ A Y MONTORO * 33 070,94  4,42 38,14 ES6130006 GUADALMELLATO * 39 795,54  4,65 38,06 ES6130007 GUADIATO-BEMBEZAR * 114 345,41  5,14 38,03 ES6130008 TRAMO INFERIOR DEL RIO GUADAJOZ 285,46  4,71 37,79 ES6130009 RIOS CUZNA Y GATO * 112,09  4,77 38,16 ES6130010 RIO GUADAMATILLA Y ARROYO DEL TAMUJAR * 135,94  5,11 38,64 ES6130011 RIO GUADAMATILLA 13,73  5,09 38,40 ES6130012 RIO ZUJAR * 108,5  5,30 38,58 ES6130013 BARRANCOS DEL RIO RETORTILLO * 515,25  5,34 37,82 ES6130014 ARROYO DE VENTAS NUEVAS 4,6  4,46 38,37 ES6130015 RIO GUADALQUIVIR -TRAMO MEDIO 2 700,36  4,66 37,93 ES6130016 RIO GUADALBARBO * 9,43  4,85 38,14 ES6140001 SIERRA DE BAZA * 53 649,48  2,81 37,34 ES6140002 SIERRA DE CASTRIL * 12 695,77  2,76 37,88 ES6140003 SIERRA DE HUETOR * 12 128,41  3,46 37,28 ES6140004 SIERRA NEVADA * 171 810,93  3,14 37,07 ES6140005 SIERRAS DEL NORDESTE * 46 148,16  2,52 37,95 ES6140006 SIERRA DE ARANA * 20 048,65  3,43 37,35 ES6140007 SIERRAS DEL CAMPANARIO Y LAS CABRAS * 8 486,92  3,63 37,41 ES6140008 SIERRA DE LOJA * 25 967,54  4,15 37,08 ES6140009 SIERRA NEVADA NOROESTE * 789,94  3,32 37,18 ES6140010 SIERRA DE BAZA NORTE * 1 212,27  2,81 37,47 ES6140011 SIERRA DE CASTELL DE FERRO * 731,87  3,40 36,72 ES6140012 LA MALA 615,75  3,73 37,13 ES6140013 FONDOS MARINOS TESORILLO-SALOBREÃ A 1 013,01  3,63 36,73 ES6140014 ACANTILADOS Y FONDOS MARINOS DE CALAHONDA-CASTELL DE FERRO * 971,32  3,38 36,70 ES6140015 BARRANCOS DEL RIO DE AGUAS BLANCAS 2 984,14  3,41 37,23 ES6140016 ACANTILADOS Y FONDOS MARINOS DE LA PUNTA DE LA MONA 123,52  3,73 36,72 ES6150001 LAGUNA DEL PORTIL * 1 265,63  7,05 37,23 ES6150002 ENEBRALES DE PUNTA UMBRIA * 187,57  7,00 37,20 ES6150003 ESTERO DE DOMINGO RUBIO * 343,07  6,91 37,20 ES6150004 LAGUNAS DE PALOS Y LAS MADRES * 648,96  6,88 37,17 ES6150005 MARISMAS DE ISLA CRISTINA * 2 498,04  7,36 37,21 ES6150006 MARISMAS DEL RIO PIEDRAS Y FLECHA DEL ROMPIDO * 2 409,11  7,17 37,23 ES6150007 PEÃ AS DE AROCHE * 725,14  7,08 37,92 ES6150009 DOÃ ANA NORTE Y OESTE * 30 968,8  6,51 37,22 ES6150010 ANDEVALO OCCIDENTAL * 52 901,71  7,40 37,50 ES6150012 DEHESA DEL ESTERO Y MONTES DE MOGUER * 2 918,97  6,82 37,20 ES6150013 DUNAS DEL ODIEL * 64,45  6,89 37,17 ES6150014 MARISMAS Y RIBERAS DEL TINTO * 3 125,84  6,88 37,29 ES6150015 ISLA DE SAN BRUNO * 386,24  7,40 37,18 ES6150016 ACEBUCHAL DE ALPIZAR 80,49  6,44 37,46 ES6150017 MARISMA DE LAS CARBONERAS 263,38  7,00 37,27 ES6150018 RIO GUADIANA Y RIBERA DE CHANZA * 1 545,81  7,43 37,30 ES6150019 BAJO GUADALQUIVIR * 3 895,62  6,18 37,04 ES6150020 ARROYO DEL ALAMILLO * 47,93  7,34 37,33 ES6150021 CORREDOR ECOLOGICO DEL RIO TINTO 21 404,98  6,62 37,57 ES6150022 RIVERA DE CHANZA 69,84  7,24 37,89 ES6150023 DEHESA DE TORRECUADROS Y ARROYO DE PILAS * 987,97  6,38 37,33 ES6150024 EL JURE 11,63  7,09 37,56 ES6150025 MINA CARPIO 11,31  6,98 37,81 ES6150026 MINA SOTIEL CORONODA 5,2  6,85 37,60 ES6150027 MINA ORIENTE 7,63  6,68 37,62 ES6150028 ESTUARIO DEL RIO PIEDRAS * 443,19  7,09 37,21 ES6150029 ESTUARIO DEL RIO TINTO * 1 162,44  6,91 37,17 ES6160001 LAGUNA HONDA * 367,69  4,14 37,60 ES6160002 ALTO GUADALQUIVIR 768,75  3,29 37,95 ES6160003 CASCADA DE CIMBARRA * 534,45  3,38 38,39 ES6160004 LAGUNA GRANDE 199,87  3,56 37,93 ES6160005 DESPEÃ APERROS * 7 785,94  3,54 38,40 ES6160006 SIERRAS DE ANDÃ JAR * 74 916,16  4,06 38,28 ES6160007 SIERRA MAGINA * 19 960,7  3,46 37,75 ES6160008 CUENCAS DEL RUMBLAR, GUADALEN Y GUADALMENA * 178 914,36  3,43 38,33 ES6160009 ESTRIBACIONES DE SIERRA MAGINA * 6 154,04  3,56 37,73 ES6160010 TRAMO INFERIOR DEL RIO GUADALIMAR Y ALTO GUADALQUIVIR 1 052,09  3,74 37,99 ES6160011 RIO GUADIANA MENOR-TRAMO INFERIOR 49,21  3,17 37,82 ES6160012 RIO JANDULA 4,86  4,11 38,07 ES6160013 RIO GUADALQUIVIR TRAMO SUPERIOR * 43,71  3,09 38,04 ES6160014 RIO GUADALIMAR * 2 065,03  3,05 38,20 ES6160015 RIO GUADIANA MENOR-TRAMO SUPERIOR 31,73  3,01 37,59 ES6170001 LAGUNA DE LA RATOSA * 172,43  4,70 37,20 ES6170002 ACANTILADOS DE MARO-CERRO GORDO * 1 789,58  3,78 36,74 ES6170003 DESFILADERO DE LOS GAITANES * 2 170,26  4,76 36,93 ES6170004 LOS REALES DE SIERRA BERMEJA * 1 214,5  5,20 36,49 ES6170005 SIERRA CRESTELLINA 496,3  5,28 36,47 ES6170006 SIERRA DE LAS NIEVES * 20 150,79  4,99 36,69 ES6170007 SIERRAS DE TEJEDA, ALMIJARA Y ALHAMA * 40 646,57  3,91 36,86 ES6170008 SIERRAS DE ABDALAJIS Y LA ENCANTADA SUR 2 775,57  4,71 36,95 ES6170009 SIERRAS DE ALCAPARAIN Y AGUAS * 5 574,79  4,82 36,83 ES6170010 SIERRAS BERMEJA Y REAL * 30 932,27  5,10 36,55 ES6170011 SIERRA BLANCA * 6 471,94  4,89 36,59 ES6170012 SIERRA DE CAMAROLOS * 8 709,34  4,39 36,97 ES6170013 SIERRA DE MOLLINA 761,71  4,66 37,17 ES6170015 LAGUNAS DE CAMPILLOS * 1 343,92  4,83 37,04 ES6170016 VALLE DEL RIO DEL GENAL * 23 408,4  5,24 36,57 ES6170017 RIO DE CASTOR 7,41  5,10 36,45 ES6170018 CUEVA DE BELDA I * 23,29  4,40 37,26 ES6170019 RIO VERDE 108,4  4,96 36,53 ES6170020 RIO GUADAIZA 9,03  4,99 36,52 ES6170021 RIO GUADALMINA * 7,4  5,01 36,49 ES6170022 RIO FUENGIROLA 35,1  4,65 36,54 ES6170023 YESO III, HIGUERONES IX Y EL MARRUBIO 169,62  4,72 36,98 ES6170024 RIO GUADALMANSA 7,14  5,06 36,47 ES6170025 RIO REAL 9,79  4,84 36,54 ES6170026 RIO DEL PADRON 7,32  5,12 36,45 ES6170027 ARROYO DE LA CALA 8,02  5,14 36,46 ES6170028 RIO GUADALMEDINA 25,08  4,45 36,84 ES6170029 RIO MANILVA * 12,08  5,27 36,41 ES6170030 CALAHONDA * 1 403,57  4,69 36,49 ES6170031 RIO GUADIARO 9,7  5,32 36,61 ES6170032 SIERRA BLANQUILLA * 1 437,63  5,01 36,79 ES6170033 RIOS GUADALHORCE, FABALAS Y PEREILAS 83,84  4,69 36,73 ES6170034 RIO GUADALEVIN 15,19  5,15 36,74 ES6170036 FONDOS MARINOS DE LA BAHIA DE ESTEPONA * 552,56  5,14 36,42 ES6170037 EL SALADILLO-PUNTA DE BAÃ OS * 1 755,4  5,03 36,45 ES6180001 COMPLEJO ENDORREICO DE UTRERA 1 132,06  5,82 37,04 ES6180002 COMPLEJO ENDORREICO LA LANTEJUELA * 896,21  5,18 37,36 ES6180003 LAGUNA DEL GOSQUE * 415,19  4,95 37,13 ES6180004 SIERRA DE ALANIS * 6 481,98  5,62 38,10 ES6180005 CORREDOR ECOLOGICO DEL RIO GUADIAMAR * 16 714,22  6,34 37,57 ES6180006 LAGUNA DE CORIPE * 75,04  5,36 37,01 ES6180007 ARROYO DE SANTIAGO, SALADO DE MORON Y MATABUEYES/GARRAPATA 195,68  5,54 36,98 ES6180009 RIO DEL VIAR 5,18  5,88 37,74 ES6180010 RIVERA DE CALA 2,16  6,13 37,78 ES6180011 RIO CORBONES 341,25  5,32 37,24 ES6180012 MINAS EL GALAYO Y LA JABATA 53,95  5,43 37,79 ES6180013 RIO GUADAIRA 44,83  5,56 37,13 ES6180014 SALADO DE LEBRIJA-LAS CABEZAS 115,25  5,92 36,95 ES6180015 MINA EL ABREVADERO 170,46  5,76 37,71 ES6180016 VENTA DE LAS NAVAS * 607,08  5,88 37,74 ES6200001 Calblanque, Monte de las Cenizas y PeÃ ±a del Ã guila * 2 791,54  0,76 37,59 ES6200002 Carrascoy y El Valle * 11 873,77  1,19 37,88 ES6200003 Sierra de La Pila * 8 836,3606  1,22 38,26 ES6200004 Sierras y Vega Alta del Segura y RÃ ­os AlhÃ ¡rabe y Moratalla * 10 895,81  1,67 38,25 ES6200005 Humedal del Ajauque y Rambla Salada * 886,49  0,14 38,07 ES6200006 Espacios Abiertos e Islas del Mar Menor * 1 182,79  0,72 37,63 ES6200007 Islas e Islotes del Litoral MediterrÃ ¡neo * 40,91  0,70 37,72 ES6200008 Sierra Salinas * 1 343,21617  1,09 38,50 ES6200009 Sierra de El Carche * 5 942,4603  1,17 38,43 ES6200010 Cuatro Calas * 172,7111  1,63 37,39 ES6200011 Sierra de las Moreras * 2 498,6934  1,34 37,57 ES6200012 Calnegre * 781,347934  1,45 37,50 ES6200013 Cabezo Gordo * 230,2493  0,91 37,80 ES6200014 Saladares del GuadalentÃ ­n * 2 034,99  1,41 37,80 ES6200015 La Muela y Cabo TiÃ ±oso * 7 889,8  1,15 37,60 ES6200016 Revolcadores * 3 490,23  2,26 38,07 ES6200017 Sierra de Villafuerte * 6 569,97  2,14 38,14 ES6200018 Sierra de la Muela * 10 868,74  2,04 38,25 ES6200019 Sierra del GavilÃ ¡n * 3 930,85  1,10 38,96 ES6200020 Casa Alta-Las Salinas * 3 797,06  2,00 37,90 ES6200021 Sierra de Lavia * 2 178,8  1,78 37,98 ES6200022 Sierra del Gigante * 3 595,03  1,97 37,77 ES6200023 Sierra de la Tercia * 5 025,7  1,62 37,74 ES6200024 Cabezo de RoldÃ ¡n * 1 270,1  1,04 37,59 ES6200025 Sierra de la Fausilla * 865,2628  0,92 37,56 ES6200026 Sierra de Ricote-La Navela * 7 821,21  1,42 38,14 ES6200027 Sierra de Abanilla * 986,51  1,00 38,23 ES6200028 RÃ ­o ChÃ ­camo * 420,347094  1,05 38,21 ES6200029 Franja Litoral Sumergida de la RegiÃ ³n de Murcia * 12 826,61  0,78 37,57 ES6200030 Mar Menor * 13 422,9  0,77 37,82 ES6200031 Cabo Cope * 241,0207  1,47 37,44 ES6200032 Minas de la Celia * 1,96  1,46 38,46 ES6200033 Cueva de las Yeseras * 0,75  1,03 38,08 ES6200034 Lomas del Buitre y RÃ ­o Luchena * 4 099,51851  1,85 37,77 ES6200035 Sierra de la Almenara * 19 398,48  1,48 37,63 ES6200036 Sierra del Buey * 3 789,94014  1,22 38,54 ES6200037 Sierra del Serral * 1 092,01  1,11 38,50 ES6200038 Cuerda de la Serrata * 1 140  2,02 38,01 ES6200039 Cabezo de la Jara y Rambla de Nogalte * 1 330,84  1,90 37,53 ES6200040 Cabezos del PericÃ ³n * 499,02  1,12 37,68 ES6200041 Rambla de la Rogativa * 314,627735  2,22 38,12 ES6200042 Yesos de Ulea * 771,500634  1,29 38,18 ES6200043 RÃ ­o QuÃ ­par * 701,34  1,87 38,05 ES6200044 Sierra de las Victorias * 204,42  1,13 37,70 ES6200045 RÃ ­o Mula y Pliego * 877,71  1,49 38,06 ES6200046 Sierra de Enmedio * 2 284,86  1,82 37,48 ES6200047 Sierra de la Torrecilla * 3 535,0538  1,78 37,67 ES6200048 Medio Marino * 154 546,63  1,12 37,53 ES6300001 ISLAS CHAFARINAS * 511  2,43 35,18 ES6310001 Calamocarro-BenzÃ º * 601,81  5,36 35,92 ES6310002 Zona marÃ ­timo-terrestre del Monte Hacho * 871,54  5,29 35,90 ES6320001 Zona marÃ ­timo terrestre de los acantilados de AguadÃ º * 55  2,95 35,32 ES6320002 Barranco del Nano * 41,5  2,96 35,31 FR7300841 Queirs du Mas dAzil et de Camarade, grottes du Mas dAzil et de la carriÃ ¨re de Sabarat * 1 633 1,34 43,08 FR7300842 Pechs de Foix, Soula et Roquefixade, grotte de lHerm * 2 216 1,66 42,95 FR7300847 VallÃ ©e du Tarn (de Brousse jusquaux gorges) * 3 713 2,74 44,05 FR7300848 Gorges du Tarn * 489 3,22 44,22 FR7300849 Gorges de la Jonte * 778 3,28 44,20 FR7300850 Gorges de la Dourbie * 7 087 3,29 44,06 FR7300851 Gorges de Trevezel 396 3,32 44,07 FR7300852 GORGES DE LA VIS ET DE LA VIRENQUE * 246 3,35 43,94 FR7300854 Buttes tÃ ©moins des avant-causses 2 325 3,11 44,18 FR7300855 Causse Noir et ses corniches * 13 990 3,24 44,16 FR7300857 Les Alasses * 580 3,18 44,07 FR7300858 Chaos ruiniforme du Rajal Del Gorp 106 3,12 44,06 FR7300859 Cirque et grotte du Boundoulaou 223 3,04 44,07 FR7300860 DevÃ ¨zes de Lapanouse et du Viala-du-Pas-de-Jaux * 1 585 3,07 43,98 FR7300861 Serre de Cougouille * 169 3,13 43,96 FR7300862 Cirques de Saint-Paul-des-Fonts et de Tournemire * 676 3,04 43,96 FR7300864 Plateau et corniches du Guilhaumard * 3 744 3,18 43,86 FR7300870 TourbiÃ ¨res du LÃ ©vezou * 489 2,90 44,20 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 9 602 1,83 43,08 FR8201654 BASSE ARDECHE URGONIENNE * 6 865 4,49 44,34 FR8201656 BOIS DE PAIOLIVE, PELOUSES, HABITATS ROCHEUX ET ZONES HUMIDES DES GRAS * 1 933 4,20 44,41 FR8201657 VALLEE MOYENNE DE LARDECHE ET SES AFFLUENTS * 1 751 4,28 44,46 FR8201658 VALLEE DE LEYRIEUX ET DE SES AFFLUENTS * 1 073 4,57 44,85 FR8201660 PLATEAU DE MONTSELGUES * 4 003 4,02 44,51 FR8201661 LANDES ET FORETS DU BOIS DES BARTRES * 4 418 4,09 44,37 FR8201662 MASSIFS DE CRUSSOL, SOYONS, CORNAS-CHATEAUBOURG * 457 4,85 44,93 FR8201663 AFFLUENTS RIVE DROITE DU RHONE * 1 187 4,78 45,19 FR8201668 MARAIS DE MALIBAUD * 41 4,28 44,29 FR8201669 RIVIERES DE ROMPON-OUVEZE-PAYRE * 639 4,74 44,78 FR8201670 CEVENNES ARDECHOISES * 1 749 4,20 44,51 FR8201673 MASSIF DU COIRON-PARTIE SAINT-MARTIN-SUR-LAVEZON * 332 4,64 44,63 FR8201675 SABLES DE LHERBASSE ET DES BALMES DE LISERE * 1 069 5,02 45,08 FR8201676 SABLES DU TRICASTIN * 1 233 4,83 44,43 FR8201677 MILIEUX ALLUVIAUX DU RHÃ NE AVAL * 2 111 4,65 44,36 FR8201678 MILIEUX AQUATIQUES ET ALLUVIAUX DE LA BASSE VALLEE DE LA DROME * 397 4,95 44,74 FR8201679 RIVIERE DU ROUBION * 621 4,80 44,58 FR8201681 PELOUSES A ORCHIDEES ET LISIERES DU VERCORS OCCIDENTAL * 329 5,18 44,83 FR8201682 PELOUSES ET HABITATS ROCHEUX DU REBORD MERIDIONAL DU VERCORS * 2 284 5,28 44,88 FR8201683 ZONES HUMIDES ET RIVIERE DE LA HAUTE VALLEE DE LA DROME * 80 5,65 44,51 FR8201684 MILIEUX ALLUVIAUX ET AQUATIQUES ET GORGES DE LA MOYENNE VALLEE DE LA DROME ET DU BEZ * 254 5,40 44,69 FR8201685 PELOUSES, LANDES, FALAISES ET FORÃ TS DE LA MONTAGNE DAUCELON * 1 479 5,37 44,62 FR8201686 PELOUSES, FORETS ET GROTTES DU MASSIF DE SAOU * 2 463 5,12 44,65 FR8201688 PELOUSES, FORETS ET HABITATS ROCHEUX DE LA MONTAGNE DE LAUP ET DE LA SARCENA * 504 5,58 44,48 FR8201689 FORETS ALLUVIALES, RIVIERE ET GORGES DE LEYGUES * 1 022 5,28 44,43 FR8201690 GROTTE A CHAUVES-SOURIS DES SADOUX * 1 316 5,25 44,62 FR8201692 SOURCES ET HABITATS ROCHEUX DE LA VERNAISON ET DES GOULETS DE COMBE LAVAL ET DU VALLON DE SAINTE-MARIE * 1 235 5,34 45,00 FR8201694 PELOUSES, FOURRES ET FORETS DE LARRAN, DU PIED DU MULET ET DE LA MONTAGNE DE CHABRE * 1 382 5,66 44,16 FR8201695 PELOUSES ET HABITATS ROCHEUX DES GORGES DE POMMEROL * 1 513 5,46 44,44 FR8201696 TUFFIERES DU VERCORS * 71 5,59 44,84 FR8201697 GROTTE A CHAUVES-SOURIS DE BAUME SOURDE 334 5,05 44,63 FR8201743 PRAIRIES A ORCHIDEES, TUFFIERES ET GORGES DE LA BOURNE * 3 533 5,39 45,07 FR9101361 MONT LOZERE * 11 687 3,76 44,44 FR9101362 COMBE DES CADES * 305 3,58 44,41 FR9101363 VALLEES DU TARN, DU TARNON ET DE LA MIMENTE * 10 514 3,69 44,29 FR9101364 HAUTES VALLEES DE LA CEZE ET DU LUECH 13 080 4,00 44,38 FR9101366 FORET DE PINS DE SALZMANN DE BESSEGES * 745 4,10 44,32 FR9101367 VALLEE DU GARDON DE MIALET * 23 420 3,80 44,20 FR9101368 VALLEE DU GARDON DE SAINT-JEAN 19 060 3,77 44,11 FR9101369 VALLEE DU GALEIZON * 8 655 3,96 44,18 FR9101371 MASSIF DE LAIGOUAL ET DU LINGAS * 10 593 3,53 44,10 FR9101372 FALAISES DANDUZE * 536 4,01 44,07 FR9101378 GORGES DU TARN * 448 3,27 44,30 FR9101379 CAUSSE MEJAN * 1 272 3,53 44,30 FR9101380 GORGES DE LA JONTE * 3 3,38 44,20 FR9101381 CAUSSE NOIR * 6 205 3,35 44,13 FR9101382 CAUSSE DE CAMPESTRE ET LUC * 3 624 3,40 43,94 FR9101383 CAUSSE DE BLANDAS * 7 913 3,54 43,92 FR9101384 GORGES DE LA VIS ET DE LA VIRENQUE * 5 513 3,50 43,89 FR9101385 CAUSSE DU LARZAC * 29 619 3,41 43,83 FR9101387 LES CONTREFORTS DU LARZAC * 5 310 3,41 43,77 FR9101388 GORGES DE LHERAULT * 21 736 3,56 43,77 FR9101389 PIC SAINT-LOUP * 4 440 3,80 43,78 FR9101391 LE VIDOURLE 210 4,14 43,74 FR9101392 LE LEZ 144 3,87 43,67 FR9101393 MONTAGNE DE LA MOURE ET CAUSSE DAUMELAS * 9 369 3,64 43,55 FR9101395 LE GARDON ET SES GORGES * 7 024 4,42 43,93 FR9101398 FORET DE VALBONNE * 5 110 4,56 44,24 FR9101399 LA CEZE ET SES GORGES 3 557 4,39 44,26 FR9101402 ETANG ET MARES DE LA CAPELLE * 315 4,54 44,04 FR9101403 ETANG DE VALLIGUIERES * 6,61 4,59 44,01 FR9101405 LE PETIT RHONE 808 4,43 43,59 FR9101406 PETITE CAMARGUE * 34 559 4,31 43,61 FR9101408 ETANG DE MAUGUIO * 7 427 4,06 43,59 FR9101410 ETANGS PALAVASIENS * 6 547 3,88 43,51 FR9101411 HERBIERS DE LETANG DE THAU * 4 798 3,58 43,37 FR9101412 ETANG DU BAGNAS * 610 3,52 43,31 FR9101413 POSIDONIES DE LA COTE PALAVASIENNE * 10 830 3,90 43,49 FR9101414 POSIDONIES DU CAP DAGDE * 2 317 3,49 43,26 FR9101416 CARRIERES DE NOTRE-DAME DE LAGENOUILLADE * 4,63 3,46 43,29 FR9101419 CRETES DU MONT MARCOU ET DES MONTS DE MARE * 1 484 2,99 43,69 FR9101424 LE CAROUX ET LESPINOUSE * 2 321 2,93 43,61 FR9101427 GROTTE DE JULIO 17,48 2,88 43,54 FR9101428 GROTTE DE LA RIVIERE MORTE 89,69 2,72 43,47 FR9101429 GROTTE DE LA SOURCE DU JAUR 30,37 2,76 43,48 FR9101430 PLATEAU DE ROQUEHAUTE * 155 3,37 43,31 FR9101431 MARE DU PLATEAU DE VENDRES * 17,6 3,24 43,28 FR9101433 LA GRANDE MAIRE * 424 3,35 43,29 FR9101434 LES ORPELLIERES * 144 3,32 43,26 FR9101435 BASSE PLAINE DE LAUDE * 4 486 3,21 43,26 FR9101436 COURS INFERIEUR DE LAUDE 5 335 3,12 43,25 FR9101439 COLLINES DU NARBONNAIS * 2 154 3,19 43,28 FR9101440 COMPLEXE LAGUNAIRE DE BAGES-SIGEAN * 9 555 3,03 43,09 FR9101441 COMPLEXE LAGUNAIRE DE LAPALME * 1 840 3,03 42,97 FR9101442 PLATEAU DE LEUCATE * 303 3,05 42,92 FR9101444 LES CAUSSES DU MINERVOIS * 21 854 2,88 43,35 FR9101446 VALLEE DU LAMPY 9 576 2,16 43,33 FR9101451 GORGES DU CLAMOUX 863 2,46 43,36 FR9101452 MASSIF DE LA MALEPERE 5 886 2,21 43,15 FR9101453 MASSIF DE LA CLAPE * 8 358 3,13 43,17 FR9101458 VALLEE DU TORGAN 1 009 2,62 42,92 FR9101461 GROTTE DE LA VALETTE 115 2,30 43,01 FR9101463 COMPLEXE LAGUNAIRE DE SALSES * 7 797 3,03 42,75 FR9101464 CHATEAU DE SALSES 3 2,92 42,84 FR9101465 COMPLEXE LAGUNAIRE DE CANET * 1 877 3,01 42,67 FR9101468 BASSIN DU REBENTY * 8 587 1,99 42,78 FR9101470 HAUTE VALLEE DE LAUDE ET BASSIN DE LAIGUETTE * 17 094 2,19 42,77 FR9101473 MASSIF DE MADRES-CORONAT * 21 412 2,24 42,62 FR9101476 CONQUE DE LA PRESTE * 8 436 2,42 42,42 FR9101478 LE TECH * 1 460 2,81 42,51 FR9101481 COTE ROCHEUSE DES ALBERES * 732 3,13 42,52 FR9101482 POSIDONIES DE LA COTE DES ALBERES * 4 229 3,15 42,50 FR9101483 MASSIF DES ALBERES * 6 994 3,03 42,48 FR9101486 COURS INFERIEUR DE LHERAULT 162 3,48 43,33 FR9101487 GROTTE DE LA RATAPANADE 44,86 2,94 43,17 FR9101489 VALLEE DE LORBIEU * 17 390 2,50 42,96 FR9101490 FENOUILLEDES * 450 2,55 42,68 FR9101493 EMBOUCHURE DU TECH ET GRAU DE LA MASSANE 956 3,05 42,57 FR9102001 FRICHES HUMIDES DE TORREMILLA * 82,31 2,86 42,73 FR9102002 CORNICHE DE SETE 13,19 3,69 43,39 FR9102003 LE VALAT DE SOLAN 58,09 4,50 44,11 FR9102005 AQUEDUC DE PEZENAS 225 3,40 43,46 FR9102006 GROTTE DU TRESOR 44,04 3,10 43,59 FR9102007 MINES DE VILLENEUVETTE 253 3,41 43,61 FR9102008 VALDONNEZ * 5 010 3,54 44,46 FR9102009 PINS DE SALZMANN DU CONFLENT * 1 001 2,34 42,55 FR9102010 SITES A CHIROPTERES DES PYRENEES ORIENTALES 2 330 2,29 42,51 FR9102012 PROLONGEMENT EN MER DES CAP ET ETANG DE LEUCATE 13 733 3,06 42,85 FR9102013 COTES SABLEUSES DE LINFRALITTORAL LANGUEDOCIEN 8 634 3,19 43,16 FR9102014 BANCS SABLEUX DE LESPIGUETTE * 8 970 4,15 43,47 FR9301511 DEVOLUY-DURBON-CHARANCE-CHAMPSAUR * 35 604 5,91 44,61 FR9301514 CEÃ SE-MONTAGNE DAUJOUR-PIC DE CRIGNE-MONTAGNE DE SAINT-GENIS * 7 063 5,88 44,42 FR9301518 GORGES DE LA MEOUGE * 700 5,78 44,28 FR9301519 LE BUECH * 2 431 5,83 44,30 FR9301530 CHEVAL BLANC-MONTAGNE DES BOULES-BARRE DES DOURBES * 8 275 6,44 44,12 FR9301533 LASSE * 21 890 6,37 43,95 FR9301535 MONTAGNE DE VAL-HAUT-CLUES DE BARLES-CLUES DE VERDACHES * 13 225 6,28 44,27 FR9301537 MONTAGNE DE LURE * 4 952 5,81 44,12 FR9301540 GORGES DE TREVANS-MONTDENIER-MOURRE DE CHANIER * 8 826 6,33 43,85 FR9301542 ADRETS DE MONTJUSTIN-LES CRAUX-ROCHERS ET CRETES DE VOLX * 3 585 5,74 43,87 FR9301545 VENTEROL-PIEGUT-GRAND VALLON * 4 264 6,02 44,37 FR9301549 ENTRAUNES * 19 796 6,80 44,14 FR9301550 SITES A CHAUVES SOURIS DE LA HAUTE TINEE * 1 738 6,93 44,26 FR9301554 SITES A CHAUVES SOURIS-CASTELLET-LES-SAUSSES ET GORGES DE DALUIS * 3 428 6,80 44,02 FR9301556 MASSIF DU LAUVET DILONSE ET DES QUATRE CANTONS-DOME DE BARROT-GORGES DU CIAN * 14 839 7,05 44,05 FR9301559 LE MERCANTOUR * 68 073 7,18 44,15 FR9301560 MONT CHAJOL * 1 426 7,53 44,12 FR9301561 MARGUAREIS-UBAC DE TENDE A SAORGE * 6 314 7,69 44,08 FR9301562 SITES A SPELEOMANTHES DE ROQUEBILIERE * 415 7,30 44,03 FR9301563 BREC DUTELLE * 3 950 7,21 43,91 FR9301564 GORGES DE LA VESUBIE ET DU VAR-MONT VIAL-MONT FERION * 2 093 7,14 43,90 FR9301566 SITES A CHAUVES SOURIS DE BREIL-SUR-ROYA * 2 475 7,53 43,93 FR9301567 VALLEE DU CARAI-COLLINES DE CASTILLON * 4 795 7,47 43,83 FR9301568 CORNICHES DE LA RIVIERA * 1 614 7,33 43,73 FR9301569 VALLONS OBSCURS DE NICE ET DE SAINT BLAISE * 453 7,22 43,82 FR9301570 PREALPES DE GRASSE * 18 232 6,93 43,74 FR9301571 RIVIERE ET GORGES DU LOUP * 3 485 7,00 43,75 FR9301572 DOME DE BIOT * 170 7,10 43,64 FR9301573 BAIE ET CAP DANTIBES-ILES DE LERINS * 13 627 7,10 43,57 FR9301574 GORGES DE LA SIAGNE * 4 936 6,79 43,65 FR9301576 LAIGUES (OU EYGUES OU AYGUES) * 817 4,92 44,24 FR9301577 LOUVEZE ET LE TOULOURENC * 1 247 5,16 44,23 FR9301578 LA SORGUES ET LAUZON * 2 450 4,95 44,03 FR9301580 MONT VENTOUX * 3 140 5,29 44,17 FR9301582 ROCHERS ET COMBES DES MONTS DE VAUCLUSE * 1 738 5,34 43,97 FR9301583 OCRES DE ROUSSILLON ET DE GIGNAC-MARNES DE PERREAL * 1 309 5,49 43,91 FR9301585 MASSIF DU LUBERON * 21 365 5,39 43,80 FR9301587 LE CALAVON ET LENCREME 968 5,23 43,86 FR9301589 LA DURANCE * 15 954 5,78 43,73 FR9301590 LE RHONE AVAL * 12 606 4,83 43,98 FR9301592 CAMARGUE * 1137 29 4,55 43,50 FR9301594 LES ALPILLES * 17 232 4,89 43,74 FR9301595 CRAU CENTRALE-CRAU SECHE * 31 607 4,82 43,57 FR9301596 MARAIS DE LA VALLEE DES BAUX ET MARAIS DARLES * 11 085 4,80 43,51 FR9301597 MARAIS ET ZONES HUMIDES LIEES A LETANG DE BERRE * 1 503 5,17 43,41 FR9301601 COTE BLEUE-CHAINE DE LESTAQUE * 5 565 5,19 43,36 FR9301602 CALANQUES ET ILES MARSEILLAISES-CAP CANAILLE ET MASSIF DU GRAND CAUNET * 50 127 5,48 43,22 FR9301603 CHAINE DE LETOILE- MASSIF DU GARLABAN * 10 067 5,51 43,39 FR9301605 MONTAGNE SAINTE VICTOIRE-FORET DE PEYROLLES-MONTAGNE DES UBACS-MONTAGNE DARTIGUES * 29 336 5,62 43,61 FR9301606 MASSIF DE LA SAINTE BAUME * 2 169 5,75 43,34 FR9301608 MONT CAUME-MONT FARON-FORET DOMANIALE DES MORIERES * 11 321 5,95 43,24 FR9301609 LA POINTE FAUCONNIERE * 768 5,70 43,16 FR9301610 CAP SICIE-SIX FOURS * 1 340 5,84 43,06 FR9301613 RADE DHYERES * 48 978 6,40 43,01 FR9301615 BASSES GORGES DU VERDON * 1 280 5,99 43,71 FR9301616 GRAND CANYON DU VERDON-PLATEAU DE LA PALUD * 9 819 6,35 43,76 FR9301617 MONTAGNE DE MALAY 1 284 6,64 43,70 FR9301618 SOURCES ET TUFS DU HAUT VAR * 5 612 6,17 43,58 FR9301620 PLAINE DE VERGELIN-FONTIGON-GORGES DE CHATEAUDOUBLE-BOIS DES CLAPPES * 1 012 6,41 43,59 FR9301621 MARAIS DE GAVOTI-LAC DE BONNE COUGNE-LAC REDON * 83,51 6,24 43,34 FR9301622 LA PLAINE ET LE MASSIF DES MAURES * 33 950 6,36 43,28 FR9301624 CORNICHE VAROISE * 29 061 6,65 43,18 FR9301625 FORET DE PALAYSON-BOIS DU ROUET * 5 081 6,60 43,54 FR9301626 VAL DARGENS * 12 246 6,39 43,43 FR9301627 EMBOUCHURE DE LARGENS * 1 386 6,71 43,42 FR9301628 ESTEREL * 15 121 6,80 43,48 FR9301995 CAP MARTIN * 2 090 7,51 43,76 FR9301996 CAP FERRAT * 8 978 7,35 43,66 FR9301997 EMBIEZ-CAP SICIE * 12 408 5,80 43,02 FR9301998 BAIE DE LA CIOTAT * 1 759 5,65 43,17 FR9301999 COTE BLEUE MARINE * 18 928 5,11 43,29 FR9302001 LAGUNE DU BRUSC * 507 5,77 43,08 FR9302002 MONTAGNE DE SEYMUIT-CRETE DE LA SCIE 1 404 6,24 44,42 FR9302003 GORGES DE LA NESQUE * 1 233 5,29 44,05 FR9302005 LA BENDOLA * 1 058 7,58 43,97 FR9302007 VALENSOLE 44 808 6,08 43,82 FR9302008 VACHERES * 14 607 5,65 43,96 FR9400568 CAP CORSE NORD ET ILE FINOCCHIAROLA, GIRAGLIA ET CAPENSE (COTE DE MACINAGGIO A CENTURI) * 2 685 9,40 42,99 FR9400569 CRETES DU CAP CORSE, VALLON DE SISCO 9,2 9,44 42,81 FR9400570 AGRIATES * 29 670 9,10 42,70 FR9400571 ETANG DE BIGUGLIA * 1 978 9,48 42,60 FR9400572 MUCCHIATANA * 265 9,53 42,50 FR9400573 MASSIF DU SAN PEDRONE (CASTAGNICCIA) * 732 9,31 42,26 FR9400574 PORTO/SCANDOLA/REVELLATA/CALVI/CALANCHES DE PIANA (zone terrestre et marine) * 50 227 8,58 42,39 FR9400575 CAPORALINO MONTE SANT ANGELO DI LANO-PIANU MAGGIORE 1 144 9,21 42,38 FR9400576 MASSIF MONTAGNEUX DU CINTO * 13 806 8,99 42,42 FR9400577 RIVIERE ET VALLEE DU FANGO * 18 964 8,69 42,39 FR9400578 MASSIF DU ROTONDO * 15 295 9,07 42,25 FR9400579 MONTE DORO/VIZZAVONA * 2 553 9,11 42,15 FR9400580 MARAIS DEL SALE, ZONES HUMIDES PERIPHERIQUES ET FORET LITTORALE DE PINIA * 691 9,47 42,03 FR9400581 ETANG DE PALO ET CORDON DUNAIRE * 218 9,41 41,95 FR9400582 PLATEAU DU COSCIONE ET MASSIF DE LINCUDINE * 11 228 9,19 41,85 FR9400583 FORET DE LOSPEDALE * 733 9,18 41,66 FR9400584 MARAIS DE LAVU SANTU ET LITTORAL DE FAUTEA * 92 9,40 41,71 FR9400585 ILES PINARELLU ET ROSCANA * 20 9,39 41,67 FR9400586 Embouchure du Stabiaccu, Domaine Public Maritime et Ã ®lot Ziglione * 196 9,29 41,58 FR9400587 ILES CERBICALE ET FRANGE LITTORAL * 3 698 9,36 41,55 FR9400588 Suberaie de Ceccia/Porto-Vecchio * 1 117 9,25 41,57 FR9400590 TRE PADULE DE SUARTONE, RONDINARA * 257 9,24 41,47 FR9400591 PLATEAU DE PERTUSATO/BONIFACIO ET ILES LAVEZZI * 6 071 9,25 41,37 FR9400592 VENTILEGNE-LA TRINITE DE BONIFACIO-FAZZIO * 1 985 9,12 41,40 FR9400593 ROCCAPINA-ORTOLO * 1 066 8,94 41,50 FR9400594 SITES A ANCHUSA CRISPA DE LEMBOUCHURE DU RIZZANESE ET DOLMETO * 77 8,88 41,66 FR9400595 ILES SANGUINAIRES, PLAGE DE LAVA ET PUNTA PELLUSELLA 220 8,66 42,00 FR9400597 DÃ ©filÃ © de lInzecca 179 9,30 42,10 FR9400598 MASSIF DU TENDA ET FORET DE STELLA * 3 056 9,25 42,54 FR9400599 Strettes de St Florent * 186 9,33 42,68 FR9400600 CRETES DE TEGHIME-POGGIO DOLETTA 258 9,38 42,62 FR9400601 Aliso-Oletta 392 9,30 42,66 FR9400602 Basse vallÃ ©e du Tavignano * 770 9,38 42,18 FR9400603 RIVIERE DE LA SOLENZARA * 4 203 9,26 41,82 FR9400604 STATION DANCHUSA CRISPA DE CANNELLA * 1 9,39 41,80 FR9400606 PINARELLU: DUNES ET ETANGS DE PADULATU ET PADULATU TORTU * 134 9,38 41,67 FR9400607 BAIE DE SAN CIPRIANU: ETANGS DARASU ET ILES SAN CIPRIANU ET ILOT CORNUTA * 106 9,36 41,64 FR9400608 Mares temporaires du terrain militaire de Frasselli/Bonifacio * 116 9,15 41,45 FR9400609 ILES ET POINTE BRUZZI, ETANGS DE CHEVANU ET DARBITRU * 358 9,03 41,47 FR9400610 EMBOUCHURE DU TARAVO, PLAGE DE TENUTELLA ET ETANG DE TANCHICCIA * 126 8,82 41,72 FR9400611 MASSIF DU RENOSO * 6 107 9,15 42,03 FR9400612 PUNTA CALCINA 8 9,35 41,72 FR9400613 CAVITES A CHAUVES-SOURIS DE CASTIFAO, MURACCIOLE, OLMETA DI TUDA ET COGGIA-TEMULI 21 9,12 42,51 FR9400614 REGION DE FURIANI ET MONTE CANARINCO 2 9,42 42,67 FR9400615 DELTA DE LOSO, PUNTA DI BENEDETTU ET MURA DELLUNDA * 114 9,33 41,62 FR9400616 JUNIPERAIE DE PORTO POLLO ET PLAGE DE CUPABIA * 323 8,78 41,72 FR9400617 DUNES DE PRUNETE-CANNICCIA 20 9,55 42,31 FR9400618 MARAIS ET TOURBIERES DU VALDO ET DE BAGLIETTO * 111 9,17 42,48 FR9400619 CAMPO DELLORO (AJACCIO) 39 8,79 41,92 FR9402001 CAMPOMORO-SENETOSA * 2 106 8,80 41,58 FR9402002 ForÃ ªt Domaniale de Rospa-Sorba (partie sud-est) * 238 9,24 42,17 FR9402003 ForÃ ªt territoriale du FiumOrbu (partie sud-est) * 154 9,28 41,95 FR9402004 CHENAIE VERTE ET JUNIPERAIE DE LA TARTAGINE 513 9,06 42,51 FR9402005 ChataÃ ®gneraies et ruiseaux de Castagniccia 265 9,35 42,44 FR9402006 Stations Ã choux insulaires de Barbaggio et Poggio dOletta 67,2 9,37 42,67 FR9402007 Site Ã Botrychium simple et chÃ ¢taigneraies du Bozzio 1 840 9,37 42,35 FR9402008 Lac de CrÃ ©no * 15 8,95 42,20 FR9402009 Mare temporaire de Musella/Bonifacio * 17 9,19 41,40 FR9402010 Baie de Stagnolu, golfu di Sognu, Golfe de Porto-Vecchio * 2 074 9,33 41,61 FR9402011 anciennes galeries de mines de lozari/Belgodere(site Ã chauves-souris) 13 9,02 42,63 FR9402012 Capo di feno * 1 485 8,62 41,97 FR9402013 Plateau du Cap Corse * 1782 65 9,32 43,07 FR9402014 Grand herbier de la cÃ ´te orientale * 43 079 9,58 42,26 FR9402015 Bouches de Bonifacio, Iles des Moines * 94 612 9,03 41,38 FR9402016 Pointe de Senetosa et prolongements * 3 535 8,83 41,55 FR9402017 Golfe dAjaccio * 47 374 8,62 41,86 FR9402018 Cap rossu, Scandola, Pointe de la Reveletta, Canyon de Calvi * 74 139 8,59 42,57 GR1110003 TREIS VRYSES * 9 912,62 26,00 41,14 GR1110004 FENGARI SAMOTHRAKIS, ANATOLIKES AKTES, VRACHONISSIDA ZOURAFA KAI THALASSIA ZONI * 16 437,741 25,68 40,46 GR1110005 VOUNA EVROU * 42 372,5 26,17 41,12 GR1110007 DELTA EVROU KAI DYTIKOS VRACHIONAS * 9 857,56 26,07 40,77 GR1120003 OROS CHAINTOU-KOULA KAI GYRO KORYFES * 3 491,99 24,81 41,32 GR1120005 AISTHITIKO DASOS NESTOU * 2 335,86 24,72 41,11 GR1130006 POTAMOS FILIOURIS * 2 058,44 25,57 41,03 GR1130007 POTAMOS KOMPSATOS (NEA KOITI) * 423,65 25,19 41,16 GR1130008 MARONEIA-SPILAION 1,31 25,50 40,93 GR1130009 LIMNES KAI LIMNOTHALASSES TIS THRAKIS-EVRYTERI PERIOCHI KAI PARAKTIA ZONI * 29 455,98 25,19 40,95 GR1140001 DASOS FRAKTOU * 1 090,05 24,50 41,54 GR1140002 RODOPI (SIMYDA) * 6 715,45 24,14 41,50 GR1140003 PERIOCHI ELATIA, PYRAMIS KOUTRA * 7 447,1 24,32 41,50 GR1140004 KORYFES OROUS FALAKRO * 9 845,62 24,09 41,29 GR1150005 KORYFES OROUS PANGAIO * 10 345,47 24,10 40,91 GR1150008 ORMOS POTAMIAS-AKR. PYRGOS EOS N. GRAMVOUSSA * 357,89 24,77 40,71 GR1150009 KOLPOS PALAIOU-ORMOS ELEFTHERON * 1 168,27 24,33 40,83 GR1150010 DELTA NESTOU KAI LIMNOTHALASSES KERAMOTIS-EVRYTERI PERIOCHI KAI PARAKTIA ZONI * 22 484,63 24,76 40,92 GR1210001 OROS VERMIO * 25 555,14 22,02 40,47 GR1210002 STENA ALIAKMONA * 3 623,73 22,22 40,44 GR1220001 LIMNES VOLVI KAI LAGKADA-EVRYTERI PERIOCHI * 26 947,81 23,33 40,68 GR1220002 DELTA AXIOU-LOUDIA-ALIAKMONA-EVRYTERI PERIOCHI-AXIOUPOLI * 33 676,35 22,71 40,58 GR1220003 STENA RENTINAS-EVRYTERI PERIOCHI * 2 905,16 23,65 40,65 GR1220005 LIMNOTHALASSA ANGELOCHORIOU * 377,2 22,82 40,48 GR1220012 LIMNOTHALASSA EPANOMIS KAI THALASSIA PARAKTIA ZONI * 830,38 22,91 40,39 GR1230001 LIMNI PIKROLIMNI 1 089,35 22,81 40,83 GR1230002 YDROCHARES DASOS MOURION * 774,92 22,78 41,24 GR1240001 KORYFES OROUS VORA * 40 435,09 21,89 40,94 GR1240002 ORI TZENA * 12 576,93 22,19 41,13 GR1240003 OROS PAIKO * 35 252 22,30 41,02 GR1240004 LIMNI AGRA * 1 249,75 21,93 40,80 GR1240005 STENA APSALOU-MOGLENITSAS * 6 110,57 22,13 40,86 GR1250001 OROS OLYMPOS * 19 139,59 22,40 40,10 GR1250002 PIERIA ORI * 16 640,29 22,22 40,24 GR1250003 OROS TITAROS * 5 325,05 22,17 40,16 GR1250004 ALYKI KITROUS-EVRYTERI PERIOCHI * 1 440,56 22,64 40,36 GR1260001 LIMNI KERKINI-KROUSIA-KORYFES OROUS BELES, ANGISTRO-CHAROPO * 78 303,96 23,15 41,22 GR1260002 EKVOLES POTAMOU STRYMONA * 1 297,1 23,86 40,79 GR1260003 AI GIANNIS-EPTAMYLOI 327,29 23,58 41,09 GR1260004 KORYFES OROUS MENOIKION-OROS KOUSKOURAS-YPSOMA * 23 288,69 23,79 41,16 GR1260005 KORYFES OROUS ORVILOS * 4 871,04 23,61 41,37 GR1260007 ORI VRONTOUS-LAILIAS-EPIMIKES * 6 799,47 23,58 41,27 GR1270001 OROS CHOLOMONTAS * 15 543,63 23,52 40,44 GR1270002 OROS ITAMOS-SITHONIA * 18 031,62 23,84 40,14 GR1270003 CHERSONISOS ATHOS * 33 567,805 24,20 40,28 GR1270004 LIMNOTHALASSA AGIOU MAMA * 633,15 23,34 40,24 GR1270005 OROS STRATONIKON-KORYFI SKAMNI * 8 128,17 23,81 40,56 GR1270007 AKROTIRIO ELIA-AKROTIRIO KASTRO-EKVOLI RAGOULA * 532,82 23,70 40,18 GR1270008 PALIOURI-AKROTIRI * 286,11 23,66 39,98 GR1270009 PLATANITSI-SYKIA: Ã KR. RIGAS-AKR. ADOLO * 988,96 24,00 40,04 GR1270010 AKROTIRIO PYRGOS-ORMOS KYPSAS-MALAMO * 1 150,97 23,32 40,07 GR1310001 VASILITSA * 8 012,78 21,09 40,02 GR1310003 ETHNIKOS DRYMOS PINDOU (VALIA KALNTA)-EVRYTERI PERIOCHI * 6 838,25 21,12 39,90 GR1320001 LIMNI KASTORIAS * 4 732,5 21,30 40,52 GR1320002 KORYFES OROUS GRAMMOS * 34 357,03 20,85 40,35 GR1330001 OROS VOURINOS (KORYFI ASPROVOUNI) * 764,05 21,67 40,20 GR1340001 ETHNIKOS DRYMOS PRESPON * 26 613,06 21,08 40,77 GR1340003 ORI VARNOUNTA * 6 076,62 21,21 40,85 GR1340004 LIMNES VEGORITIDA-PETRON * 12 569,02 21,76 40,71 GR1340005 LIMNES CHEIMADITIDA-ZAZARI * 4 064,39 21,56 40,60 GR1340006 OROS VERNON-KORYFI VITSI * 8 202,13 21,43 40,66 GR1410001 PERIOCHI LIMNIS TAVROPOU * 2 982,05 21,74 39,25 GR1410002 AGRAFA * 9 753,02 21,60 39,23 GR1420001 KATO OLYMPOS-KALLIPEFKI * 12 437,76 22,54 39,93 GR1420003 AISTHITIKO DASOS OSSAS * 19 580,19 22,69 39,80 GR1420004 KARLA-MAVROVOUNI-KEFALOVRYSO VELESTINOU-NEOCHORI * 43 435,5 22,84 39,61 GR1420005 AISTHITIKO DASOS KOILADAS TEMPON * 1 335,87 22,57 39,87 GR1420010 STENA KALAMAKIOU 474,19 22,24 39,66 GR1430001 OROS PILIO KAI PARAKTIA THALASSIA ZONI * 31 112,16 23,08 39,45 GR1430002 KOURI ALMYROU-AGIOS SERAFEIM * 100,23 22,74 39,20 GR1430003 SKIATHOS: KOUKOUNARIES KAI EVRYTERI THALASSIA PERIOCHI * 88,82 23,40 39,15 GR1430004 ETHNIKO THALASSIO PARKO ALONNISOU-VOREION SPORADON, ANATOLIKI SKOPELOS * 249 145,6 24,05 39,26 GR1440001 ASPROPOTAMOS * 20 094,1 21,29 39,64 GR1440002 KERKETIO OROS (KOZIAKAS) * 50 431,17 21,47 39,57 GR1440003 ANTICHASIA ORI-METEORA * 60 625,02 21,74 39,72 GR2110001 AMVRAKIKOS KOLPOS, DELTA LOUROU KAI ARACHTHOU (PETRA, MYTIKAS, EVRYTERI PERIOCHI) * 28 787,56 20,92 39,02 GR2110002 ORI ATHAMANON (NERAIDA) * 18 695,33 21,19 39,46 GR2120001 EKVOLES (DELTA) KALAMA * 8 531,43 20,19 39,57 GR2120002 ELOS KALODIKI * 786,78 20,46 39,31 GR2120003 LIMNI LIMNOPOULA 579,5 20,45 39,48 GR2120004 STENA KALAMA * 1 820,3 20,47 39,63 GR2130001 ETHNIKOS DRYMOS VIKOU-AOOU * 12 794,25 20,76 39,92 GR2130002 KORYFES OROUS SMOLIKAS * 19 975,72 20,92 40,08 GR2130004 KENTRIKO TMIMA ZAGORIOU * 33 114,95 20,87 39,86 GR2130005 LIMNI IOANNINON 2 690,13 20,89 39,66 GR2130006 PERIOCHI METSOVOU (ANILIO-KATARA) * 7 328,82 21,21 39,79 GR2130007 OROS LAKMOS (PERISTERI) * 20 123,52 21,13 39,66 GR2130008 OROS MITSIKELI * 8 435,99 20,84 39,75 GR2140001 EKVOLES ACHERONTA (APO GLOSSA EOS ALONAKI) KAI STENA ACHERONTA * 4 627,67 20,50 39,23 GR2140003 PARAKTIA THALASSIA ZONI APO PARGA EOS AKROTIRIO AGIOS THOMAS (PREVEZA), AKR. KELADIO-AG. THOMAS * 1 529,16 20,48 39,22 GR2210001 DYTIKES KAI VOREIOANATOLIKES AKTES ZAKYNTHOU * 21 419,24 20,73 37,71 GR2210002 KOLPOS LAGANA ZAKYNTHOU (AKR. GERAKI-KERI) KAI NISIDES MARATHONISI KAI PELOUZO * 6 957,7 20,91 37,71 GR2210003 NISOI STROFADES * 523,13 21,01 37,26 GR2220001 KALON OROS KEFALONIAS 2 566,19 20,58 38,34 GR2220002 ETHNIKOS DRYMOS AINOU 2 779,43 20,66 38,15 GR2220003 ESOTERIKO ARCHIPELAGOS IONIOU (MEGANISI, ARKOUDI, ATOKOS, VROMONAS) * 88 333,27 20,84 38,58 GR2220004 PARAKTIA THALASSIA ZONI APO ARGOSTOLI EOS VLACHATA (KEFALONIA) KAI ORMOS MOUNTA * 3 736,16 20,56 38,08 GR2220005 DYTIKES AKTES KEFALONIAS-STENO KEFALONIAS ITHAKIS-VOREIA ITHAKI (AKROTIRIA GERO GKOMPOS-DRAKOU PIDIMA-KENTRI-AG. IOANNIS) * 18 742,55 20,49 38,35 GR2230001 LIMNOTHALASSA ANTINIOTI (KERKYRA) * 187,95 19,85 39,82 GR2230002 LIMNOTHALASSA KORISSION (KERKYRA) * 2 292,38 19,92 39,44 GR2230003 ALYKI LEFKIMMIS (KERKYRA) * 242,97 20,07 39,45 GR2230004 NISOI PAXOI KAI ANTIPAXOI * 5 649,66 20,19 39,19 GR2230005 PARAKTIA THALASSIA ZONI APO KANONI EOS MESONGI (KERKYRA) * 888 19,92 39,54 GR2240001 LIMNOTHALASSES STENON LEFKADAS (PALIONIS-AVLIMON) KAI ALYKES LEFKADAS * 2 143,4 20,72 38,80 GR2240002 PERIOCHI CHORTATON (LEFKADA) 1 255,59 20,63 38,70 GR2310001 DELTA ACHELOOU, LIMNOTHALASSA MESOLONGIOU-AITOLIKOU, EKVOLES EVINOU, NISOI ECHINADES, NISOS PETALAS * 35 509,89 21,25 38,33 GR2310004 OROS PANAITOLIKO * 18 542,03 21,66 38,70 GR2310005 OROS VARASOVA * 1 443,3 21,60 38,36 GR2310006 LIMNES VOULKARIA KAI SALTINI * 3 122,62 20,81 38,86 GR2310007 LIMNI AMVRAKIA 2 204,75 21,18 38,75 GR2310008 LIMNI OZEROS 1 258,49 21,22 38,65 GR2310009 LIMNES TRICHONIDA KAI LYSIMACHEIA * 14 279,8 21,48 38,57 GR2310010 OROS ARAKYNTHOS KAI STENA KLEISOURAS * 13 331,28 21,46 38,46 GR2320001 LIMNOTHALASSA KALOGRIAS, DASOS STROFYLIAS KAI ELOS LAMIAS, ARAXOS * 3 533,89 21,36 38,09 GR2320002 OROS CHELMOS KAI YDATA STYGOS * 17 493,03 22,23 37,96 GR2320003 FARANGI VOURAIKOU * 2 176,31 22,17 38,08 GR2320004 AISTHITIKO DASOS KALAVRYTON * 2 386,08 22,10 38,01 GR2320005 ORI BARMPAS KAI KLOKOS, FARANGI SELINOUNTA 6 042,57 22,02 38,14 GR2320006 ALYKI AIGIOU * 31,98 22,11 38,26 GR2320007 OROS PANACHAIKO * 12 219,51 21,88 38,21 GR2320008 OROS ERYMANTHOS * 19 332,14 21,87 37,97 GR2320009 SPILAIO KASTRION * 308,02 22,14 37,95 GR2330002 OROPEDIO FOLOIS 9 741,96 21,69 37,79 GR2330003 EKVOLES (DELTA) PINEIOU * 903,81 21,24 37,82 GR2330004 OLYMPIA 314,83 21,63 37,64 GR2330005 THINES KAI PARALIAKO DASOS ZACHAROS, LIMNI KAIAFA, STROFYLIA, KAKOVATOS * 3 274,18 21,59 37,53 GR2330006 LIMNOTHALASSA KOTYCHI, BRINIA * 1 314,63 21,30 38,00 GR2330007 PARAKTIA THALASSIA ZONI APO AKR. KYLLINI EOS TOUMPI  KALOGRIA * 13 166,35 21,29 38,03 GR2330008 THALASSIA PERIOCHI KOLPOU KYPARISSIAS: AKR. KATAKOLO  KYPARISSIA * 11 042,19 21,50 37,58 GR2410001 LIMNES YLIKI KAI PARALIMNI  SYSTIMA VOIOTIKOU KIFISOU * 11 606,5 23,18 38,43 GR2420001 OROS OCHI  KAMPOS KARYSTOU  POTAMI  AKROTIRIO KAFIREFS  PARAKTIA THALASSIA ZONI * 15 948,13 24,50 38,03 GR2420002 DIRFYS: DASOS STENIS  DELFI 1 297,73 23,85 38,60 GR2420004 MEGALO KAI MIKRO LIVARI  DELTA XERIA  YDROCHARES DASOS AG. NIKOLAOU  PARAKTIA THALASSIA ZONI * 482,19 23,12 39,00 GR2420006 SKYROS: OROS KOCHYLAS 4 088,91 24,62 38,82 GR2430001 OROS TYMFRISTOS (VELOUCHI) * 3 407,86 21,81 38,94 GR2440002 KOILADA KAI EKVOLES SPERCHEIOU  MALIAKOS KOLPOS * 47 547,07 22,43 38,86 GR2440003 FARANGI GORGOPOTAMOU 523,02 22,36 38,82 GR2440004 ETHNIKOS DRYMOS OITIS * 6 980,86 22,29 38,84 GR2440006 OROS KALLIDROMO * 6 684,85 22,55 38,77 GR2450001 ORI VARDOUSIA * 19 373,53 22,11 38,66 GR2450002 OROS GKIONA * 21 879,82 22,29 38,61 GR2450004 PARALIAKI ZONI APO NAFPAKTO EOS ITEA * 10 618,68 22,14 38,35 GR2450005 NOTIOANATOLIKOS PARNASSOS  ETHNIKOS DRYMOS PARNASSOU  DASOS TITHOREAS * 18 422,57 22,56 38,54 GR2510003 AKRONAFPLIA KAI PALAMIDI * 366,16 22,81 37,56 GR2520001 OROS MAINALO * 22 673,07 22,29 37,61 GR2520002 LIMNI TAKA * 1 033,15 22,37 37,43 GR2520003 LIMNOTHALASSA MOUSTOU * 368,24 22,75 37,38 GR2520005 MONI ELONAS KAI CHARADRA LEONIDIOU * 6 985,47 22,83 37,15 GR2520006 OROS PARNONAS (KAI PERIOCHI MALEVIS) * 55 767,52 22,63 37,22 GR2530001 KORYFES OROUS KYLLINI (ZIRIA) KAI CHARADRA FLAMPOURITSA * 23 423,92 22,46 37,95 GR2530002 LIMNI STYMFALIA 1 308,91 22,46 37,86 GR2530003 AKROKORINTHOS * 589,79 22,87 37,88 GR2530004 OROS OLIGYRTOS * 8 630,65 22,38 37,82 GR2530005 ORI GERANEIA * 6 836,55 23,07 38,02 GR2540001 ORI GIDOVOUNI, CHIONOVOUNI, GAIDOUROVOUNI, KORAKIA, KALOGEROVOUNI, KOULOCHERA KAI PERIOCHI MONEMVASIAS * 28 797,97 22,96 36,90 GR2540002 PERIOCHI NEAPOLIS KAI NISOS ELAFONISOS * 5 493,74 23,00 36,54 GR2540003 EKVOLES EVROTA * 5 369,61 22,69 36,83 GR2540005 LAGKADA TRYPIS * 1 588,52 22,31 37,09 GR2550001 FARANGI NEDONA (PETALON  CHANI) 1 241,86 22,16 37,09 GR2550003 NISOI SAPIENTZA KAI SCHIZA, AKROTIRIO AKRITAS * 11 292,05 21,82 36,83 GR2550004 LIMNOTHALASSA PYLOU (DIVARI) KAI NISOS SFAKTIRIA, AGIOS DIMITRIOS * 3 551,97 21,67 36,95 GR2550005 THINES KYPARISSIAS (NEOCHORI  KYPARISSIA) * 1 342,86 21,68 37,27 GR2550006 OROS TAYGETOS * 53 367,45 22,31 36,96 GR2550007 THALASSIA PERIOCHI STENOU METHONIS * 972,24 21,73 36,79 GR3000001 OROS PARNITHA 14 902,43 23,73 38,18 GR3000003 ETHNIKO PARKO SCHINIA  MARATHONA * 1 322,26 24,03 38,15 GR3000004 VRAVRONA  PARAKTIA THALASSIA ZONI * 2 669,24 24,00 37,92 GR3000005 SOUNIO  NISIDA PATROKLOU KAI PARAKTIA THALASSIA ZONI * 5 374,32 23,99 37,66 GR3000006 YMITTOS  AISTHITIKO DASOS KAISARIANIS  LIMNI VOULIAGMENIS 8 819,21 23,80 37,90 GR3000008 ANTIKYTHIRA  PRASONISI KAI LAGOUVARDOS * 7 172,14 23,27 35,92 GR3000010 NISIDES KYTHIRON: PRASONISI, DRAGONERA, ANTIDRAGONERA * 989,13 23,10 36,22 GR4110001 LIMNOS: CHORTAROLIMNI  LIMNI ALYKI KAI THALASSIA PERIOCHI * 18 231,66 25,46 39,95 GR4110002 AGIOS EFSTRATIOS KAI PARAKTIA THALASSIA ZONI * 6 283,75 25,02 39,52 GR4110003 LESVOS: DYTIKI CHERSONISOS  APOLITHOMENO DASOS * 20 817,04 25,98 39,20 GR4110004 LESVOS: KOLPOS KALLONIS KAI CHERSAIA PARAKTIA ZONI * 18 311,04 26,21 39,16 GR4110005 LESVOS: KOLPOS GERAS, ELOS NTIPI KAI OROS OLYMPOS * 11 200,41 26,42 39,08 GR4120001 SAMOS: PARALIA ALYKI * 301,34 27,02 37,71 GR4120002 SAMOS: OROS AMPELOS (KARVOUNIS) * 4 850,12 26,82 37,76 GR4120003 SAMOS: OROS KERKETEFS  MIKRO KAI MEGALO SEITANI  DASOS KASTANIAS KAI LEKKAS, AKR. KATAVASIS  LIMENAS * 6 683,42 26,63 37,74 GR4120004 IKARIA  FOURNOI KAI PARAKTIA ZONI * 12 909 26,48 37,58 GR4130001 VOREIA CHIOS KAI NISOI OINOUSSES KAI PARAKTIA THALASSIA ZONI * 34 409,93 26,07 38,52 GR4130005 VRACHONISIDES KALOGEROI KAI THALASSIA ZONI 1 739,1 25,28 38,16 GR4210001 KASOS KAI KASONISIA  EVRYTERI THALASSIA PERIOCHI * 13 453,7 26,92 35,41 GR4210002 KENTRIKI KARPATHOS: KALI LIMNI  LASTOS  KYRA PANAGIA KAI PARAKTIA THALASSIA ZONI * 9 321,9 27,14 35,59 GR4210003 VOREIA KARPATHOS KAI SARIA KAI PARAKTIA THALASSIA ZONI * 11 297,98 27,20 35,81 GR4210004 KASTELLORIZO KAI NISIDES RO KAI STRONGYLI KAI PARAKTIA THALASSIA ZONI * 1 769,64 29,58 36,15 GR4210005 RODOS: AKRAMYTIS, ARMENISTIS, ATTAVYROS, REMATA KAI THALASSIA ZONI (KARAVOLA-ORMOS GLYFADA) * 27 696,216 27,84 36,16 GR4210006 RODOS: PROFITIS ILIAS  EPTA PIGES  PETALOUDES  REMATA * 11 414,258 28,03 36,30 GR4210007 NOTIA NISYROS KAI STRONGYLI KAI PARAKTIA THALASSIA ZONI * 4 045,82 27,17 36,58 GR4210008 KOS: AKROTIRIO LOUROS  LIMNI PSALIDI  OROS DIKAIOS  ALYKI  PARAKTIA THALASSIA ZONI * 10 138,28 27,26 36,85 GR4210009 ASTYPALAIA: ANATOLIKO TMIMA, GYRO NISIDES KAI OFIDOUSSA KAI THALASSIA ZONI (AKR. LANTRA  AKR. VRYSI) * 7 027,22 26,43 36,59 GR4210010 ARKOI, LEIPSOI, AGATHONISI KAI VRACHONISIDES * 12 407,54 26,76 37,29 GR4210011 VRACHONISIA NOTIOU AIGAIOU: VELOPOULA, FALKONERA, ANANES, CHRISTIANA, PACHEIA, FTENO, MAKRA, ASTAKIDONISIA, SYRNA  GYRO NISIA KAI THALASSIA ZONI * 4 568,43 26,68 36,35 GR4220001 ANDROS: ORMOS VITALI KAI KENTRIKOS OREINOS OGKOS * 7 315,31 24,85 37,87 GR4220002 ANAFI: CHERSONISOS KALAMOS  ROUKOUNAS * 1 144,38 25,82 36,35 GR4220003 SANTORINI: NEA KAI PALIA KAMENI  PROFITIS ILIAS * 1 264,25 25,46 36,37 GR4220004 FOLEGANDROS ANATOLIKI MECHRI DYTIKI SIKINO KAI THALASSIA ZONI * 7 011,23 24,99 36,61 GR4220005 PARAKTIA ZONI DYTIKIS MILOY * 5 328,25 24,40 36,65 GR4220006 NISOS POLYAIGOS  KIMOLOS * 13 897,73 24,59 36,78 GR4220007 NISOS ANTIMILOS  THALASSIA PARAKTIA ZONI * 1 260,76 24,24 36,79 GR4220008 SIFNOS: PROFITIS ILIAS MECHRI DYTIKES AKTES KAI THALASSIA PERIOCHI * 2 067,35 24,69 36,96 GR4220009 NOTIA SERIFOS * 4 530,84 24,46 37,13 GR4220010 VOREIODYTIKI KYTHNOS: OROS ATHERAS  AKROTIRIO KEFALOS KAI PARAKTIA ZONI * 2 855,19 24,40 37,44 GR4220011 ANATOLIKI KEA * 7 155,1 24,34 37,60 GR4220012 VOREIA AMORGOS KAI KINAROS, LEVITHA, MAVRA, GLAROS KAI THALASSIA ZONI * 6 062,45 26,03 36,91 GR4220013 MIKRES KYKLADES: IRAKLEIA, SCHOINOUSSA, KOUFONISIA, KEROS, ANTIKERIA KAI THALASSIA ZONI * 12 580,72 25,59 36,93 GR4220014 KENTRIKI KAI NOTIA NAXOS: ZAS KAI VIGLA EOS MAVROVOUNI KAI THALASSIA ZONI (ORMOS KARADES  ORMOS MOUTSOUNAS) * 8 721,71 25,46 36,95 GR4220016 NISOS PAROS: PETALOUDES * 97,69 25,12 37,05 GR4220017 NISOI DESPOTIKO KAI STRONGYLO KAI THALASSIA ZONI * 1 858,34 24,99 36,96 GR4220018 SYROS: OROS SYRINGAS EOS PARALIA * 783,52 24,91 37,48 GR4220019 TINOS: MYRSINI  AKROTIRIO LIVADA * 1 949,1 25,23 37,58 GR4220020 NISOS MILOS: PROFITIS ILIAS  EVRYTERI PERIOCHI * 5 271,34 24,40 36,69 GR4220033 NISOS GYAROS KAI THALASSIA ZONI * 26 114,31 24,71 37,61 GR4310002 GIOUCHTAS  FARANGI AGIAS EIRINIS 716,05 25,15 35,23 GR4310003 NISOS DIA * 1 188,02 25,22 35,45 GR4310004 DYTIKA ASTEROUSIA (APO AGIOFARANGO EOS KOKKINO PYRGO) * 2 650,79 24,76 34,96 GR4310005 ASTEROUSIA (KOFINAS) * 16 173,89 25,11 34,97 GR4310006 DIKTI: OMALOS VIANNOU (SYMI  OMALOS) * 3 939,68 25,43 35,07 GR4320002 DIKTI: OROPEDIO LASITHIOU, KATHARO, SELENA, KRASI, SELAKANO, CHALASMENI KORYFI * 34 007,16 25,49 35,15 GR4320003 NISOS CHRYSI * 546,54 25,71 34,87 GR4320004 MONI KAPSA (FARANGI KAPSA KAI GYRO PERIOCHI) 974,43 26,06 35,04 GR4320005 OROS THRYPTIS KAI GYRO PERIOCHI 8 528,56 25,89 35,08 GR4320006 VOREIOANATOLIKO AKRO KRITIS: DIONYSADES, ELASA KAI CHERSONISOS SIDERO (AKRA MAVRO MOURI  VAI  AKRA PLAKAS) KAI THALASSIA ZONI * 13 072,7 26,25 35,24 GR4320008 NISOS KOUFONISI KAI PARAKTIA THALASSIA ZONI * 804,94 26,14 34,94 GR4330002 OROS KEDROS 4 700,27 24,61 35,19 GR4330003 KOURTALIOTIKO FARANGI  MONI PREVELI  EVRYTERI PERIOCHI * 3 642,73 24,48 35,19 GR4330004 PRASSANO FARANGI  PATSOS  SFAKORYAKO REMA  PARALIA RETHYMNOU KAI EKVOLI GEROPOTAMOU, AKR. LIANOS KAVOS  PERIVOLIA * 13 121,42 24,59 35,26 GR4330005 OROS IDI (VORIZIA, GERANOI, KALI MADARA) * 39 913,06 24,82 35,23 GR4340001 IMERI KAI AGRIA GRAMVOUSSA  TIGANI KAI FALASARNA  PONTIKONISI, ORMOS LIVADI  VIGLIA * 5 781,32 23,59 35,56 GR4340002 NISOS ELAFONISOS KAI PARAKTIA THALASSIA ZONI * 271,75 23,53 35,27 GR4340003 CHERSONISOS RODOPOU  PARALIA MALEME * 8 797,27 23,80 35,54 GR4340004 ELOS  TOPOLIA  SASALOS  AGIOS DIKAIOS * 7 351,95 23,65 35,38 GR4340005 ORMOS SOUGIAS  VARDIA  FARANGI LISSOU MECHRI ANYDROUS KAI PARAKTIA ZONI * 3 039,87 23,76 35,25 GR4340006 LIMNI AGIAS  PLATANIAS  REMA KAI EKVOLI KERITI  KOILADA FASA * 1 211,83 23,92 35,42 GR4340007 FARANGI THERISSOU 497,73 23,99 35,43 GR4340008 LEFKA ORI KAI PARAKTIA ZONI * 53 363,64 24,01 35,30 GR4340010 DRAPANO (VOREIOANATOLIKES AKTES)  PARALIA GEORGIOUPOLIS  LIMNI KOURNA * 4 511,13 24,28 35,34 GR4340011 FRE  TZITZIFES  NIPOS 1 217,6 24,14 35,37 GR4340012 ASFENDOU  KALLIKRATIS KAI PARAKTIA ZONI * 14 022,54 24,28 35,21 GR4340013 NISOI GAVDOS KAI GAVDOPOULA * 6 290,57 24,08 34,85 GR4340015 PARALIA APO CHRYSOSKALITISSA MECHRI AKROTIRIO KRIOS * 2 202,53 23,55 35,28 IT1160007 Sorgenti del Belbo * 474 8,14 44,39 IT1180026 Capanne di Marcarolo * 9 552 8,79 44,57 IT1314723 Campasso  Grotta Sgarbu Du Ventu 105 7,93 44,00 IT1315313 Gouta  Testa dAlpe  Valle Barbaira * 1 512 7,59 43,93 IT1315407 Monte Ceppo * 3 055 7,76 43,94 IT1315408 Lecceta di Langan * 238 7,71 43,95 IT1315503 Monte Carpasina * 1 353 7,85 43,97 IT1315504 Bosco di Rezzo * 1 083 7,84 44,00 IT1315602 Pizzo dEvigno * 2 198 8,04 43,97 IT1315670 Fondali Capo Berta  Diano Marina  Capo Mimosa * 709 8,09 43,91 IT1315714 Monte Abellio * 744 7,57 43,89 IT1315715 Castel dAppio * 9,3 7,57 43,80 IT1315716 Roverino * 336 7,61 43,81 IT1315717 Monte Grammondo  Torrente Bevera * 2 642 7,53 43,83 IT1315719 Torrente Nervia * 44 7,63 43,80 IT1315720 Fiume Roia * 120 7,59 43,82 IT1315805 Bassa Valle Armea * 789 7,81 43,87 IT1315806 Monte Nero  Monte Bignone * 3 388 7,73 43,84 IT1315922 Pompeiana * 184 7,89 43,86 IT1315971 Fondali Porto Maurizio  San Lorenzo al Mare  Torre dei Marmi * 877 7,98 43,85 IT1315972 Fondali Riva Ligure  Cipressa * 473 7,90 43,82 IT1315973 Fondali Arma di Taggia  Punta San Martino * 450 7,81 43,82 IT1316001 Capo Berta * 38 8,08 43,90 IT1316118 Capo Mortola * 50 7,55 43,78 IT1316175 Fondali Capo Mortola  San Gaetano * 339 7,56 43,78 IT1316274 Fondali San Remo  Arziglia * 564 7,73 43,79 IT1322219 Tenuta Quassolo * 35 8,27 44,37 IT1322304 Rocca dellAdelasia * 2 190 8,36 44,39 IT1322326 Foresta Cadibona * 452 8,38 44,36 IT1322470 Fondali Varazze  Albisola * 91 8,55 44,33 IT1323201 Finalese  Capo Noli * 2 782 8,38 44,20 IT1323202 Isola Bergeggi  Punta Predani * 9,7 8,44 44,24 IT1323203 Rocca dei Corvi  Mao  Mortou * 1 613 8,35 44,26 IT1323271 Fondali Noli  Bergeggi * 135 8,43 44,23 IT1324007 Monte Ciazze Secche * 302 8,25 44,15 IT1324011 Monte Ravinet  Rocca Barbena * 2 576 8,18 44,15 IT1324172 Fondali Finale Ligure * 48 8,37 44,17 IT1324818 CastellErmo  Peso Grande * 1 964 8,04 44,10 IT1324896 Lerrone  Valloni * 21 8,10 44,03 IT1324908 Isola Gallinara * 10 8,23 44,03 IT1324909 Torrente Arroscia e Centa * 189 8,17 44,05 IT1324910 Monte Acuto  Poggio Grande  Rio Torsero * 2 420 8,18 44,10 IT1324973 Fondali Loano  Albenga * 541 8,24 44,09 IT1324974 Fondali Santa Croce  Gallinara  Capo Lena * 213 8,20 44,03 IT1325624 Capo Mele * 104 8,17 43,96 IT1325675 Fondali Capo Mele  Alassio * 206 8,16 43,98 IT1330893 Rio CiaÃ ¨ * 1 104 8,96 44,51 IT1331402 Beigua  Monte Dente  Gargassa  Pavaglione * 16 922 8,58 44,45 IT1331501 Praglia  Pracaban  Monte Leco  Punta Martin * 6 958 8,83 44,50 IT1331606 Torre Quezzi * 8,9 8,97 44,43 IT1331615 Monte Gazzo * 443 8,84 44,45 IT1331718 Monte Fasce * 1 165 9,05 44,41 IT1331721 Val Noci  Torrente Geirato  Alpesisa * 637 9,04 44,48 IT1331810 Monte Ramaceto * 2 924 9,31 44,44 IT1331811 Monte Caucaso * 293 9,23 44,46 IT1331909 Monte Zatta  Passo Bocco  Passo Chiapparino  Monte Bossea * 3 034 9,46 44,39 IT1332477 Fondali Arenzano  Punta Ivrea * 306 8,68 44,39 IT1332575 Fondali Nervi  Sori * 609 9,07 44,38 IT1332576 Fondali Boccadasse  Nervi * 526 9,00 44,38 IT1332603 Parco di Portofino * 1 196 9,18 44,32 IT1332614 Pineta  Lecceta di Chiavari * 144 9,30 44,33 IT1332622 Rio Tuia  Montallegro * 453 9,27 44,36 IT1332673 Fondali Golfo di Rapallo * 99 9,25 44,34 IT1332674 Fondali Monte Portofino * 544 9,15 44,32 IT1332717 Foce e medio corso del Fiume Entella * 78 9,36 44,35 IT1333307 Punta Baffe  Punta Moneglia  Val Petronio * 1 308 9,47 44,25 IT1333308 Punta Manara * 205 9,41 44,26 IT1333316 Rocche di SantAnna  Valle del Fico * 127 9,39 44,29 IT1333369 Fondali Punta di Moneglia * 36 9,47 44,23 IT1333370 Fondali Punta Baffe * 24 9,44 44,24 IT1333371 Fondali Punta Manara * 148 9,40 44,25 IT1333372 Fondali Punta Sestri * 29 9,39 44,27 IT1342806 Monte Verruga  Monte Zenone  Roccagrande  Monte Pu * 3 757 9,50 44,33 IT1342813 Rio Borsa  Torrente Vara * 174 9,60 44,35 IT1342824 Rio di Colla * 24 9,62 44,31 IT1342907 Monte Antessio  Chiusola * 363 9,72 44,34 IT1342908 Monte Gottero  Passo del Lupo * 1 186 9,66 44,37 IT1343412 Deiva  Bracco  Pietra di Vasca  Mola * 2 031 9,54 44,25 IT1343415 Guaitarola * 581 9,58 44,22 IT1343419 Monte Serro * 262 9,53 44,22 IT1343425 Rio di Agnola * 129 9,63 44,27 IT1343474 Fondali Punta Apicchi * 52 9,54 44,20 IT1343502 Parco della Magra  Vara * 2 710 9,86 44,17 IT1343511 Monte Cornoviglio  Monte Fiorito  Monte Dragnone * 718 9,82 44,28 IT1343518 Gruzza di Veppo * 230 9,80 44,27 IT1343520 Zona Carsica Cassana * 119 9,69 44,21 IT1343526 Torrente Mangia * 11 9,71 44,27 IT1344210 Punta Mesco * 742 9,63 44,15 IT1344216 Costa di Bonassola  Framura * 128 9,57 44,19 IT1344270 Fondali Punta Mesco  Rio Maggiore * 546 9,70 44,13 IT1344271 Fondali Punta Picetto * 16 9,60 44,16 IT1344272 Fondali Punta Levanto * 57 9,59 44,17 IT1344273 Fondali Anzo * 43 9,57 44,19 IT1344321 Zona Carsica Pignone * 32 9,72 44,17 IT1344323 Costa Riomaggiore  Monterosso * 169 9,69 44,13 IT1344422 Brina e Nuda di Ponzano * 239 9,94 44,15 IT1345005 Portovenere  Riomaggiore  S. Benedetto * 2 665 9,77 44,10 IT1345101 Piana del Magra * 577 9,99 44,06 IT1345103 Isole Tino  Tinetto * 15 9,85 44,03 IT1345104 Isola Palmaria * 164 9,84 44,04 IT1345109 Montemarcello * 1 401 9,95 44,07 IT1345114 Costa di Maralunga * 43 9,92 44,06 IT1345175 Fondali Isole Palmaria  Tino  Tinetto 14 9,86 44,03 IT5110001 Valle del Torrente Gordana * 523 9,82 44,36 IT5110006 Monte Sagro * 1 220 10,16 44,11 IT5110007 Monte Castagnolo * 116 10,21 44,09 IT5110008 Monte Borla  Rocca di Tenerano * 1 081 10,12 44,13 IT5120005 Monte Romecchio  Monte Rondinaio  Poggione * 715 10,58 44,12 IT5120006 Monte Prato Fiorito  Monte Cornato  Valle dello Scesta * 1 907 10,65 44,06 IT5120007 Orrido di Botri * 244 10,62 44,09 IT5120008 Valli glaciali di Orto di Donna e Solco dEqui * 2 832 10,20 44,14 IT5120009 Monte Sumbra * 1 865 10,29 44,08 IT5120010 Valle del Serra  Monte Altissimo * 1 850 10,21 44,04 IT5120011 Valle del Giardino * 784 10,26 44,01 IT5120012 Monte Croce  Monte Matanna * 1 249 10,34 43,99 IT5120013 Monte Tambura  Monte Sella * 2 013 10,23 44,10 IT5120014 Monte Corchia  Le Panie * 3 964 10,32 44,04 IT5120016 Macchia lucchese * 406 10,26 43,84 IT5120017 Lago e Padule di Massacciuccoli * 1 906 10,32 43,84 IT5120018 Lago di Sibolla * 74 10,70 43,83 IT5120019 Monte Pisano * 8 233 10,52 43,77 IT5120020 Padule di Verciano, Prati alle Fontane e Padule delle Monache * 397 10,53 43,82 IT5120101 Ex alveo del Lago di Bientina * 1 056 10,62 43,77 IT5120102 Zone calcaree della Val di Lima e del Balzo Nero 1 683 10,70 44,07 IT5130007 Padule di Fucecchio 2 081 10,79 43,81 IT5130008 Alta valle del Torrente Pescia di Pescia * 1 586 10,74 43,99 IT5140008 Monte Morello * 4 174 11,23 43,87 IT5140009 Poggio Ripaghera  Santa Brigida 417 11,38 43,87 IT5140010 Bosco di Chiusi e Paduletta di Ramone 419 10,83 43,81 IT5140011 Stagni della Piana Fiorentina e Pratese 1 902 11,10 43,82 IT5140012 Vallombrosa e Bosco di S. Antonio * 2 697 11,56 43,74 IT5150001 La Calvana * 4 544 11,16 43,93 IT5150002 Monte Ferrato e Monte Lavello * 1 376 11,09 43,94 IT5160001 Padule di Suese e Biscottino 144 10,37 43,59 IT5160002 Isola di Gorgona * 210 9,90 43,43 IT5160004 Padule di Bolgheri * 577 10,54 43,22 IT5160005 Boschi di Bolgheri, Bibbona e Castiglioncello 3 525 10,65 43,24 IT5160006 Isola di Capraia * 1 886 9,82 43,04 IT5160008 Monte Calvi di Campiglia * 1 083 10,62 43,10 IT5160009 Promontorio di Piombino e Monte Massoncello * 712 10,50 42,96 IT5160010 Padule Orti  Bottagone * 121 10,60 42,97 IT5160011 Isole di Cerboli e Palmaiola 21 10,47 42,87 IT5160012 Monte Capanne e promontorio dellEnfola * 6 756 10,19 42,78 IT5160013 Isola di Pianosa * 997 10,08 42,58 IT5160014 Isola di Montecristo * 1 042 10,31 42,33 IT5170001 Dune litoranee di Torre del Lago * 123 10,25 43,83 IT5170002 Selva Pisana * 9 657 10,31 43,71 IT5170003 Cerbaie * 6 509 10,71 43,74 IT5170005 Montenero * 145 10,92 43,43 IT5170006 Macchia di Tatti  Berignone * 2 489 10,93 43,34 IT5170007 Fiume Cecina da Berignone a Ponteginori * 1 909 10,89 43,33 IT5170008 Complesso di Monterufoli * 5 033 10,78 43,25 IT5170009 Lago di Santa Luce 525 10,52 43,44 IT5170010 Boschi di Germagnana e Montalto 229 10,78 43,67 IT5180015 Bosco di Sargiano 15 11,86 43,43 IT5180017 Monte Ginezzo 1 604 12,08 43,28 IT5190001 Castelvecchio * 1 114 11,00 43,45 IT5190002 Monti del Chianti 7 938 11,41 43,48 IT5190003 Montagnola Senese 13 746 11,20 43,31 IT5190004 Crete di Camposodo e Crete di Leonina * 1 859 11,45 43,29 IT5190005 Monte Oliveto Maggiore e Crete di Asciano * 3 305 11,55 43,16 IT5190006 Alta Val di Merse * 9 490 11,22 43,17 IT5190007 Basso Merse * 4 229 11,33 43,12 IT5190008 Lago di Montepulciano 483 11,92 43,09 IT5190009 Lago di Chiusi 802 11,96 43,05 IT5190010 Lucciolabella * 1 417 11,75 43,03 IT5190011 Crete dellOrcia e del Formone * 8 238 11,74 42,95 IT5190012 Monte Cetona * 1 604 11,87 42,95 IT5190013 Foreste del Siele e del Pigelleto di Piancastagnaio * 1 313 11,66 42,80 IT5190014 Ripa dOrcia 830 11,57 43,01 IT51A0001 Cornate e Fosini * 1 403 10,95 43,16 IT51A0002 Poggi di Prata * 1 061 10,98 43,11 IT51A0003 Val di Farma * 8 695 11,22 43,07 IT51A0005 Lago dellAccesa * 1 168 10,90 42,99 IT51A0006 Padule di Scarlino * 149 10,79 42,90 IT51A0007 Punta Ala e Isolotto dello Sparviero * 337 10,78 42,79 IT51A0008 Monte dAlma * 5 843 10,85 42,88 IT51A0009 Monte Leoni * 5 113 11,15 42,91 IT51A0010 Poggio di Moscona * 648 11,16 42,83 IT51A0011 Padule di Diaccia Botrona * 1 348 10,92 42,77 IT51A0012 Tombolo da Castiglion della Pescaia a Marina di Grosseto * 373 10,94 42,74 IT51A0013 Padule della Trappola, Bocca dOmbrone * 489 11,01 42,68 IT51A0014 Pineta Granducale dellUccellina * 626 11,05 42,65 IT51A0015 Dune costiere del Parco dellUccellina * 158 11,07 42,64 IT51A0016 Monti dellUccellina * 4 441 11,10 42,62 IT51A0017 Cono vulcanico del Monte Amiata 6 114 11,60 42,89 IT51A0018 Monte Labbro e alta valle dellAlbegna * 6 299 11,50 42,81 IT51A0019 Alto corso del Fiume Fiora 7 111 11,63 42,69 IT51A0020 Monte Penna, Bosco della Fonte e Monte Civitella * 1 488 11,66 42,76 IT51A0021 Medio corso del Fiume Albegna 1 991 11,44 42,62 IT51A0022 Formiche di Grosseto 12 10,88 42,58 IT51A0023 Isola del Giglio * 2 094 10,90 42,35 IT51A0024 Isola di Giannutri * 231 11,10 42,25 IT51A0025 Monte Argentario, Isolotto di Porto Ercole e Argentarola * 5 723 11,15 42,40 IT51A0026 Laguna di Orbetello * 3 694 11,22 42,46 IT51A0029 Boschi delle Colline di Capalbio * 6 024 11,40 42,49 IT51A0030 Lago Acquato, Lago San Floriano 208 11,45 42,48 IT51A0031 Lago di Burano * 236 11,38 42,40 IT51A0032 Duna del Lago di Burano * 98 11,37 42,40 IT5210016 Boschi di Castel Rigone * 904 12,23 43,22 IT5210017 Boschi di Pischiello  Torre Civitella * 1 379 12,17 43,21 IT5210018 Lago Trasimeno * 14 199 12,10 43,14 IT5210020 Boschi di Ferretto  Bagnolo * 2 527 11,99 43,16 IT5210021 Monte Malbe * 1 452 12,32 43,13 IT5210025 Ansa degli Ornari (Perugia) 221 12,46 43,10 IT5210026 Monti Marzolana  Montali * 814 12,17 43,06 IT5210027 Monte Subasio (sommitÃ ) * 1 221 12,68 43,05 IT5210028 Boschi e brughiere di Panicarola * 274 12,11 43,06 IT5210029 Boschi e brughiere di Cima Farneto  Poggio Fiorello (Mugnano) * 384 12,19 43,05 IT5210030 Fosso dellEremo delle Carceri (Monte Subasio) * 64 12,65 43,06 IT5210033 Boschi Sereni  Torricella (San Biagio della Valle) 421 12,30 43,03 IT5210035 Poggio Caselle  Fosso Renaro (Monte Subasio) * 300 12,68 43,01 IT5210038 Sasso di Pale * 312 12,77 42,99 IT5210039 Fiume Timia (Bevagna  Cannara) 53 12,60 42,96 IT5210040 Boschi dellalta Valle del Nestore * 3 235 12,06 42,96 IT5210042 Lecceta di Sassovivo (Foligno) * 639 12,77 42,96 IT5210043 Sorgiva dellAiso 0,27 12,61 42,96 IT5210046 Valnerina * 679 12,87 42,77 IT5210047 Monti Serano  Brunette (sommitÃ ) * 1 900 12,80 42,88 IT5210048 Valle di Campiano (Preci) * 54 13,01 42,88 IT5210049 Torrente Argentina (Sellano) * 13 12,92 42,87 IT5210050 Valle di Pettino (Campello sul Clitunno) * 844 12,79 42,84 IT5210053 Fiume e Fonti del Clitunno 16 12,76 42,84 IT5210054 Fiume Tevere tra Monte Molino e Pontecuti (Tevere Morto) 154 12,40 42,81 IT5210055 Gola del Corno  Stretta di Biselli * 1 236 12,98 42,80 IT5210056 Monti lo Stiglio  Pagliaro * 1 004 12,93 42,79 IT5210057 Fosso di Camposolo * 609 12,84 42,81 IT5210058 Monti Galloro  dellImmagine * 1 460 12,91 42,78 IT5210059 Marcite di Norcia * 29 13,08 42,79 IT5210060 Monte Il Cerchio (Monti Martani) * 1 596 12,57 42,77 IT5210061 Torrente Naia 165 12,44 42,75 IT5210062 Monte Maggio (sommitÃ ) * 828 12,96 42,75 IT5210063 Monti Coscerno  Civitella  Aspra (sommitÃ ) * 5 357 12,90 42,67 IT5210064 Monteluco di Spoleto * 504 12,74 42,72 IT5210065 Roccaporena  Monte della Sassa * 271 12,97 42,71 IT5210066 MEDIA Val Casana (Monti Coscerno  Civitella) * 482 12,88 42,70 IT5210067 Monti Pizzuto  Alvagnano * 1 394 13,15 42,67 IT5210068 Laghetto e Piano di Gavelli (Monte Coscerno) * 88 12,91 42,68 IT5210069 Boschi di Montebibico (Monti Martani) * 215 12,70 42,65 IT5210077 Boschi a Farnetto di Collestrada (Perugia) 136 12,46 43,08 IT5210078 Colline Premartane (Bettona  Gualdo Cattaneo) * 2 603 12,51 42,97 IT5210079 Castagneti di Morro (Foligno) * 53 12,84 42,95 IT5220001 Bagno Minerale (Parrano) * 79 12,10 42,88 IT5220002 Selva di Meana (Allerona) * 2 507 11,95 42,81 IT5220003 Bosco dellElmo (Monte Peglia) * 1 046 12,14 42,80 IT5220004 Boschi di Prodo  Corbara * 2 712 12,24 42,75 IT5220005 Lago di Corbara 877 12,25 42,72 IT5220006 Gola del Forello * 237 12,30 42,74 IT5220007 Valle Pasquarella (Baschi) * 529 12,31 42,71 IT5220008 Monti Amerini * 7 840 12,34 42,61 IT5220010 Monte Solenne (Valnerina) * 921 12,81 42,65 IT5220011 Lago di Alviano * 740 12,25 42,62 IT5220012 Boschi di Farneta (Monte Castrilli) 769 12,45 42,64 IT5220013 Monte Torre Maggiore (Monti Martani) * 1 451 12,59 42,62 IT5220014 Valle del Serra (Monti Martani) * 1 275 12,68 42,62 IT5220015 Fosso Salto del Cieco (Ferentillo) * 873 12,84 42,62 IT5220016 Monte la Pelosa  Colle Fergiara (Valnerina) * 1 163 12,87 42,58 IT5220017 Cascata delle Marmore * 159 12,72 42,55 IT5220018 Lago di Piediluco  Monte Caperno * 437 12,76 42,53 IT5220019 Lago lAia (Narni) 121 12,55 42,52 IT5220020 Gole di Narni  Stifone * 227 12,51 42,51 IT5220021 Piani di Ruschio (Stroncone) * 457 12,72 42,47 IT5220022 Lago di San Liberato 417 12,44 42,47 IT5220023 Monti San Pancrazio  Oriolo * 1 351 12,58 42,44 IT6000001 Fondali tra le foci del Fiume Chiarone e Fiume Fiora * 1 762 11 11,47 42,35 IT6000002 Fondali antistanti Punta Morelle * 1 112 4 11,58 42,29 IT6000003 Fondali tra le foci del Torrente Arrone e del Fiume Marta * 1 266 5 11,65 42,25 IT6000004 Fondali tra Marina di Tarquinia e Punta della Quaglia * 845 3 11,70 42,20 IT6000005 Fondali tra Punta S. Agostino e Punta della Mattonara * 435 5 11,74 42,14 IT6000006 Fondali tra Punta del Pecoraro e Capo Linaro * 746 5 11,82 42,04 IT6000007 Fondali antistanti S. Marinella * 953 3 11,93 42,02 IT6000008 Secche di Macchiatonda * 1 567 5 11,96 41,98 IT6000009 Secche di Torre Flavia * 866 3 12,03 41,94 IT6000010 Secche di Tor Paterno * 27 1 12,34 41,61 IT6000011 Fondali tra Torre Astura e Capo Portiere * 831 3 12,78 41,39 IT6000012 Fondali tra Capo Portiere e Lago di Caprolace (foce) * 1 939 12 12,87 41,37 IT6000013 Fondali tra Capo Circeo e Terracina * 3 377 15 13,17 41,25 IT6000014 Fondali tra Terracina e Lago Lungo * 1 800 13 13,33 41,27 IT6000015 Fondali circostanti lIsola di Palmarola * 927 15 12,86 40,92 IT6000016 Fondali circostanti lIsola di Ponza * 1 012 22 12,97 40,91 IT6000017 Fondali circostanti lIsola di Zannone * 305 9 13,05 40,96 IT6000018 Fondali circostanti lIsola di Ventotene * 521 7 13,42 40,80 IT6000019 Fondali circostanti lIsola di S. Stefano * 52 3 13,46 40,79 IT6010001 Medio corso del Fiume Paglia 161 11,98 42,76 IT6010002 Bosco del Sasseto * 61 11,95 42,76 IT6010004 Monte Rufeno * 1 677 11,89 42,79 IT6010005 Fosso dellAcqua Chiara * 140 11,88 42,80 IT6010006 Valle del Fossatello 522 11,92 42,79 IT6010007 Lago di Bolsena 11 475 11,93 42,59 IT6010008 Monti Vulsini * 2 389 12,01 42,60 IT6010009 Calanchi di Civita di Bagnoregio * 1 592 12,15 42,62 IT6010011 Caldera di Latera * 1 218 11,80 42,62 IT6010012 Lago di Mezzano * 149 11,77 42,61 IT6010013 Selva del Lamone * 3 066 11,70 42,58 IT6010014 Il Crostoletto * 41 11,64 42,55 IT6010015 Vallerosa * 14 11,69 42,53 IT6010016 Monti di Castro * 1 558 11,59 42,51 IT6010017 Sistema fluviale Fiora  Olpeta * 1 040 11,62 42,49 IT6010018 Litorale a nord ovest delle Foci del Fiora * 185 11,50 42,36 IT6010019 Pian dei Cangani 41 11,52 42,36 IT6010020 Fiume Marta (alto corso) 704 20 11,91 42,45 IT6010021 Monte Romano * 3 737 11,90 42,33 IT6010022 Monte Cimino (versante nord) * 975 12,20 42,42 IT6010023 Monte Fogliano e Monte Venere * 618 12,14 42,33 IT6010024 Lago di Vico * 1 501 12,17 42,32 IT6010026 Saline di Tarquinia * 150 11,72 42,20 IT6010027 Litorale tra Tarquinia e Montalto di Castro * 200 11,61 42,31 IT6010028 Necropoli di Tarquinia 191 11,79 42,24 IT6010029 Gole del Torrente Biedano * 89 12,05 42,26 IT6010030 Area di S. Giovenale e Civitella Cesi * 304 11,99 42,22 IT6010031 Lago di Monterosi 51 12,30 42,21 IT6010032 Fosso Cerreto 331 12,39 42,24 IT6010033 Mola di Oriolo * 176 12,09 42,17 IT6010034 Faggete di Monte Raschio e Oriolo * 712 12,18 42,18 IT6010035 Fiume Mignone (basso corso) 90 11,84 42,21 IT6010036 Sughereta di Tuscania 40 11,91 42,42 IT6010037 Il «Quarto » di Barbarano Romano * 981 12,05 42,23 IT6010038 Travertini di Bassano in Teverina * 101 12,32 42,49 IT6010039 Acropoli di Tarquinia * 219 11,79 42,26 IT6010040 Monterozzi * 4,79 11,67 42,42 IT6010041 Isole Bisentina e Martana * 26 11,91 42,58 IT6020004 Valle Avanzana  Fuscello 1 151 12,86 42,55 IT6020006 Vallone del Rio Fuggio * 293 12,94 42,53 IT6020007 Gruppo Monte Terminillo * 3 186 13,02 42,49 IT6020008 Monte Fausola 143 12,88 42,54 IT6020009 Bosco Vallonina * 1 125 12,99 42,50 IT6020010 Lago di Ventina 45 12,75 42,51 IT6020011 Laghi Lungo e Ripasottile 907 12,82 42,48 IT6020012 Piana di S. Vittorino  Sorgenti del Peschiera * 544 13,00 42,37 IT6020013 Gole del Velino * 509 13,08 42,43 IT6020014 Piana di Rascino * 245 13,15 42,34 IT6020015 Complesso del Monte Nuria * 1 800 13,08 42,35 IT6020016 Bosco Pago 83 12,63 42,38 IT6020017 Monte Tancia e Monte Pizzuto * 6 821 12,72 42,36 IT6020018 Fiume Farfa (corso medio  alto) 597 12,78 42,24 IT6020019 Monte degli Elci e Monte Grottone * 515 12,76 42,19 IT6020020 Monti della Duchessa (area sommitale) * 1 173 13,34 42,19 IT6020021 Monte Duchessa  Vallone Cieco e Bosco Cartore * 521 13,32 42,18 IT6020022 Inghiottitoio di Val di Varri 3,94 7 13,14 42,19 IT6020023 Grotta La Pila 0,68 4 12,93 42,18 IT6020024 Lecceta del Convento Francescano di Greccio 84 12,75 42,47 IT6020026 Forre alveali dellAlta Sabina * 94 12,62 42,39 IT6020027 Formazioni a Buxus sempervirens del Reatino 19 12,88 42,39 IT6020028 Monte Cagno e Colle Pratoguerra * 343 13,12 42,47 IT6020029 Pareti rocciose del Salto e del Turano 174 12,88 42,35 IT6030001 Fiume Mignone (medio corso) * 482 12,04 42,13 IT6030003 Boschi mesofili di Allumiere * 628 11,92 42,16 IT6030004 Valle di Rio Fiume * 908 11,97 42,08 IT6030006 Monte Tosto * 62 12,06 42,04 IT6030007 Monte Paparano * 146 12,09 42,06 IT6030008 Macchia di Manziana 801 12,10 42,12 IT6030009 Caldara di Manziana * 90 12,10 42,09 IT6030010 Lago di Bracciano 5 864 12,23 42,12 IT6030011 Valle del Cremera  Zona del Sorbo * 386 12,41 42,10 IT6030012 Riserva naturale Tevere Farfa 2 063 12,62 42,23 IT6030014 Monte Soratte * 445 12,51 42,24 IT6030015 Macchia di S. Angelo Romano * 798 12,72 42,04 IT6030016 Antica Lavinium  Pratica di Mare * 48 12,47 41,66 IT6030017 Maschio dellArtemisio 2 510 12,77 41,72 IT6030018 Cerquone  Doganella 262 12,79 41,76 IT6030019 Macchiatonda * 242 11,99 42,00 IT6030021 Sughereta del Sasso * 111 12,04 42,05 IT6030022 Bosco di Palo Laziale * 129 12,10 41,94 IT6030023 Macchia Grande di Focene e Macchia dello Stagneto * 317 12,22 41,83 IT6030024 Isola Sacra 42 12,24 41,75 IT6030025 Macchia Grande di Ponte Galeria * 1 056 12,29 41,87 IT6030027 Castel Porziano (fascia costiera) * 428 12,38 41,68 IT6030028 Castel Porziano (querceti igrofili) * 328 12,43 41,75 IT6030030 Monte Gennaro (versante sud ovest) * 338 12,79 42,06 IT6030031 Monte Pellecchia * 1 110 12,86 42,11 IT6030032 Torrente Licenza ed affluenti 235 12,89 42,08 IT6030033 Travertini Acque Albule (Bagni di Tivoli) * 388 12,74 41,95 IT6030034 Valle delle Cannuccete * 383 12,91 41,85 IT6030035 Monte Guadagnolo * 569 12,92 41,91 IT6030036 Grotta dellArco  Bellegra 34 4 13,05 41,89 IT6030037 Monti Ruffi (versante sud ovest) * 579 12,97 41,96 IT6030038 Lago di Albano 604 12,67 41,75 IT6030039 Albano (LocalitÃ Miralago) 45 12,66 41,74 IT6030040 Monte Autore e Monti Simbruini centrali * 6 685 13,23 41,95 IT6030041 Monte Semprevisa e Pian della Faggeta * 1 335 13,08 41,58 IT6030042 Alta Valle del Torrente Rio 293 13,05 41,63 IT6030044 Macchia della Spadellata e Fosso S. Anastasio * 375 12,60 41,53 IT6030045 Lido dei Gigli * 221 12,57 41,53 IT6030046 Tor Caldara (zona solfatare e fossi) 43 12,59 41,49 IT6030047 Bosco di Foglino * 552 12,72 41,47 IT6030048 Litorale di Torre Astura * 201 12,73 41,43 IT6030049 Zone umide a ovest del Fiume Astura 28 12,77 41,42 IT6030050 Grotta dellInferniglio * 0,33 3 13,16 41,89 IT6030051 Basso corso del Rio Fiumicino 83 12,93 42,01 IT6030052 Villa Borghese e Villa Pamphili * 342 12,44 41,89 IT6030053 Sughereta di Castel di Decima * 538 12,45 41,74 IT6040001 Grotta degli Ausi 0,09 4 13,27 41,51 IT6040002 Ninfa (ambienti acquatici) 22 12,96 41,58 IT6040003 Laghi Gricilli 179 13,13 41,45 IT6040004 Bosco Polverino * 108 13,19 41,44 IT6040005 Sugherete di S. Vito e Valle Marina * 220 13,33 41,37 IT6040006 Monti Ausoni meridionali * 4 235 13,33 41,36 IT6040007 Monte Leano * 743 13,22 41,33 IT6040008 Canali in disuso della bonifica Pontina 593 13,18 41,36 IT6040009 Monte S. Angelo 65 13,26 41,29 IT6040010 Lago di fondi 702 13,34 41,32 IT6040011 Lago Lungo * 82 13,40 41,28 IT6040012 Laghi Fogliano, Monaci, Caprolace e Pantani dellInferno * 1 429 12,95 41,37 IT6040013 Lago di Sabaudia * 395 13,03 41,28 IT6040014 Foresta Demaniale del Circeo * 3 007 13,04 41,34 IT6040016 Promontorio del Circeo (Quarto Caldo) * 427 13,05 41,23 IT6040017 Promontorio del Circeo (Quarto Freddo) 464 13,06 41,24 IT6040018 Dune del Circeo * 441 12,98 41,33 IT6040020 Isole di Palmarola e Zannone * 236 12,86 40,94 IT6040021 Duna di Capratica * 30 13,39 41,28 IT6040022 Costa rocciosa tra Sperlonga e Gaeta * 233 13,50 41,23 IT6040023 Promontorio Gianola e Monte di Scauri * 224 13,68 41,25 IT6040024 Rio S. Croce 20 13,71 41,27 IT6040025 Fiume Garigliano (tratto terminale) 12 3 13,77 41,23 IT6040026 Monte Petrella (area sommitale) 73 13,67 41,32 IT6040027 Monte Redentore (versante sud) 354 13,64 41,30 IT6040028 Forcelle di Campello e di Fraile * 270 13,61 41,33 IT6050001 Versante meridionale del Monte Scalambra * 195 13,10 41,84 IT6050002 Monte Porciano (versante sud) * 90 13,21 41,76 IT6050003 Castagneti di Fiuggi 212 13,21 41,78 IT6050004 Monte Viglio (area sommitale) * 292 13,37 41,90 IT6050005 Alta Valle del Fiume Aniene * 282 13,16 41,88 IT6050006 Grotta dei Bambocci di Collepardo 0,68 2 13,37 41,76 IT6050007 Monte Tarino e Tarinello (area sommitale) * 342 13,29 41,94 IT6050009 Campo Catino * 133 13,34 41,84 IT6050010 Valle dellInferno * 722 13,42 41,81 IT6050011 Monte Passeggio e Pizzo Deta (versante sud) * 557 13,46 41,78 IT6050012 Monte Passeggio e Pizzo Deta (area sommitale) * 811 13,48 41,80 IT6050014 Vallone Lacerno (fondovalle) * 829 13,70 41,78 IT6050015 Lago di Posta Fibreno 139 13,68 41,70 IT6050016 Monte Ortara e Monte La Monna * 391 13,38 41,81 IT6050021 Monte Caccume * 369 13,23 41,57 IT6050022 Grotta di Pastena 1,27 6 13,49 41,50 IT6050023 Fiume Amaseno (alto corso) 46 9 13,31 41,47 IT6050024 Monte Calvo e Monte Calvilli * 1 658 13,45 41,48 IT6050025 Bosco Selvapiana di Amaseno 257 13,32 41,49 IT6050026 Parete del Monte Fammera * 266 13,72 41,36 IT6050027 Gole del Fiume Melfa * 1 181 13,67 41,60 IT6050028 Massiccio del Monte Cairo (aree sommitali) * 2 787 13,75 41,57 IT6050029 Sorgenti dellAniene * 324 13,29 41,91 IT7110075 Serra e Gole di Celano  Val dArano * 2 350 13,55 42,12 IT7110086 Doline di Ocre * 381 13,47 42,30 IT7110088 Bosco di Oricola * 598 13,03 42,08 IT7110089 Grotte di Pietrasecca * 246 13,13 42,15 IT7110090 Colle del Rascito * 1 037 13,69 42,05 IT7110091 Monte Arunzo e Monte Arezzo * 1 696 13,34 42,00 IT7110092 Monte Salviano * 860 13,43 41,98 IT7110096 Gole di San Venanzio * 1 215 13,78 42,12 IT7110097 Fiumi Giardino  Sagittario  Aterno  Sorgenti del Pescara * 288 13,83 42,15 IT7110103 Pantano Zittola 233 14,11 41,75 IT7110104 Cerrete di Monte Pagano e Feudozzo * 921 14,19 41,77 IT7110206 Monte Sirente e Monte Velino * 26 654 13,52 42,22 IT7110207 Monti Simbruini * 19 886 13,36 41,94 IT7110208 Monte Calvo e Colle Macchialunga * 2 709 13,18 42,42 IT7110209 Primo tratto del Fiume Tirino e Macchiozze di San Vito * 1 294 13,81 42,28 IT7140115 Bosco Paganello (Montenerodomo) * 593 14,27 41,99 IT7140116 Gessi di Gessopalena * 402 14,25 42,06 IT7140117 Ginepreti a Juniperus macrocarpa e Gole del Torrente Rio Secco * 1 311 14,30 42,08 IT7140118 Lecceta di Casoli e Bosco di Colleforeste * 596 14,26 42,11 IT7140121 Abetina di Castiglione Messer Marino * 630 14,42 41,90 IT7140123 Monte Sorbo (Monti Frentani) * 1 329 14,53 41,99 IT7140127 Fiume Trigno (medio e basso corso) * 996 14,66 41,94 IT7140210 Monti Frentani e Fiume Treste * 4 644 14,54 41,93 IT7140211 Monte Pallano e Lecceta dIsca dArchi * 3 270 14,39 42,04 IT7140212 Abetina di Rosello e Cascate del Rio Verde * 2 012 14,37 41,89 IT7140215 Lago di Serranella e Colline di Guarenna * 1 092 14,30 42,13 IT7211115 Pineta di Isernia * 32 14,25 41,59 IT7211120 Torrente Verrino 93 3 14,43 41,76 IT7211129 Gola di Chiauci 120 14,39 41,68 IT7212121 Gruppo della Meta  Catena delle Mainarde * 3 548 14,01 41,66 IT7212124 Bosco Monte di Mezzo-Monte Miglio-Pennataro-Monte Capraro-Monte Cavallerizzo * 3 954 14,21 41,77 IT7212125 Pesche  MonteTotila * 2 328 14,28 41,64 IT7212126 Pantano Zittola  Feudo Valcocchiara * 1 246 14,09 41,71 IT7212128 Fiume Volturno dalle sorgenti al Fiume Cavaliere * 805 14,10 41,60 IT7212130 Bosco La Difesa  C. Lucina  La Romana * 1 332 14,20 41,60 IT7212132 Pantano Torrente Molina * 177 14,33 41,63 IT7212133 Torrente Tirino (Forra)  Monte Ferrante * 145 4 14,29 41,71 IT7212134 Bosco di Collemeluccio  Selvapiana  Castiglione  La Cocozza * 6 239 14,36 41,73 IT7212135 Montagnola Molisana * 6 586 14,40 41,61 IT7212139 Fiume Trigno localitÃ Cannavine 410 14,44 41,70 IT7212140 Morgia di Bagnoli * 27 14,46 41,71 IT7212168 Valle Porcina  Torrente Vandra  Cesarata * 1 480 14,15 41,58 IT7212169 Monte S. Paolo  Monte La Falconara * 985 14,07 41,59 IT7212170 Forra di Rio Chiaro 47 5 14,10 41,58 IT7212171 Monte Corno  Monte Sammucro * 1 356 14,01 41,48 IT7212172 Monte Cesima * 676 14,03 41,42 IT7212174 Cesa Martino * 1 097 14,08 41,53 IT7212175 Il Serrone * 362 14,04 41,54 IT7212176 Rio S. Bartolomeo * 75 6 14,06 41,45 IT7212177 Sorgente sulfurea di Triverno * 1,08 14,12 41,50 IT7212178 Pantano del Carpino -Torrente Carpino * 194 14,28 41,59 IT7212297 Colle Geppino  Bosco Popolo * 427 14,44 41,53 IT7218213 Isola della Fonte della Luna * 867 14,17 41,83 IT7218215 Abeti Soprani  Monte Campo  Monte Castelbarone  Sorgenti del Verde * 3 033 14,33 41,85 IT7218217 Bosco Vallazzuna * 292 14,31 41,89 IT7222101 Bosco la Difesa * 458 14,58 41,58 IT7222102 Bosco Mazzocca  Castelvetere 822 14,87 41,44 IT7222103 Bosco di Cercemaggiore  Castelpagano * 500 14,78 41,43 IT7222104 Torrente Tappino  Colle Ricchetta * 347 14,82 41,57 IT7222105 Pesco della Carta * 11 14,86 41,47 IT7222106 Toppo Fornelli 19 14,92 41,50 IT7222108 Calanchi Succida  Tappino * 229 14,89 41,52 IT7222109 Monte Saraceno * 241 14,74 41,46 IT7222110 S. Maria delle Grazie * 55 14,78 41,52 IT7222111 LocalitÃ Boschetto * 544 14,87 41,56 IT7222118 Rocca di Monteverde 68 14,64 41,50 IT7222124 Vallone S. Maria * 1 973 15,01 41,65 IT7222125 Rocca Monforte * 26 14,65 41,56 IT7222127 Fiume Trigno (confluenza Verrino  Castellelce) 871 14,57 41,82 IT7222130 Lago Calcarelle 2,93 14,80 41,45 IT7222210 Cerreta di Acquaviva 105 14,73 41,87 IT7222211 Monte Mauro  Selva di Montefalcone * 502 14,68 41,85 IT7222212 Colle Gessaro * 664 14,75 41,98 IT7222213 Calanchi di Montenero * 121 14,79 41,95 IT7222214 Calanchi Pisciarello  Macchia Manes * 523 14,90 41,88 IT7222215 Calanchi Lamaturo * 623 14,81 41,85 IT7222216 Foce Biferno  Litorale di Campomarino * 817 15,04 41,97 IT7222217 Foce Saccione  Bonifica Ramitelli * 870 15,10 41,93 IT7222236 M. di Trivento  B. Difesa C.S. Pietro  B. Fiorano  B. Ferrara * 3 111 14,63 41,74 IT7222237 Fiume Biferno (confluenza Cigno  alla foce esclusa) 133 7 15,00 41,93 IT7222238 Torrente Rivo * 917 14,57 41,74 IT7222241 La Civita * 68 14,46 41,66 IT7222242 Morgia di Pietracupa  Morgia di Pietravalle * 269 14,52 41,69 IT7222244 Calanchi Vallacchione di Lucito * 218 14,67 41,72 IT7222246 Boschi di Pesco del Corvo * 255 14,56 41,61 IT7222247 Valle Biferno da confluenza Torrente Quirino al Lago Guardalfiera  Torrente Rio 368 37 14,56 41,58 IT7222248 Lago di Occhito * 2 454 14,93 41,57 IT7222249 Lago di Guardialfiera  M. Peloso * 2 848 14,82 41,80 IT7222250 Bosco Casale  Cerro del Ruccolo * 866 14,88 41,73 IT7222251 Bosco Difesa (Ripabottoni) * 830 14,81 41,67 IT7222252 Bosco Cerreto * 1 076 14,84 41,63 IT7222253 Bosco Ficarola * 717 14,92 41,67 IT7222254 Torrente Cigno 268 12 14,99 41,85 IT7222256 Calanchi di Civitacampomarano * 578 14,67 41,76 IT7222257 Monte Peloso * 32 14,77 41,74 IT7222258 Bosco S. Martino e S. Nazzario * 928 14,75 41,81 IT7222260 Calanchi di Castropignano e Limosano * 171 14,58 41,65 IT7222261 Morgia dellEremita * 12 14,74 41,74 IT7222262 Morge Ternosa e S. Michele * 78 14,70 41,70 IT7222263 Colle Crocella * 293 14,95 41,67 IT7222264 Boschi di Castellino e Morrone * 2 761 14,74 41,67 IT7222265 Torrente Tona * 393 9 15,08 41,72 IT7222266 Boschi tra Fiume Saccione e Torrente Tona * 993 15,09 41,76 IT7222267 LocalitÃ Fantina  Fiume Fortore * 365 15,10 41,68 IT7222287 La Gallinola  Monte Miletto  Monti del Matese * 25 002 14,39 41,47 IT7222295 Monte Vairano * 692 14,60 41,55 IT7222296 Sella di Vinchiaturo * 978 14,59 41,45 IT7228221 Foce Trigno  Marina di Petacciato * 747 14,83 42,04 IT7228226 Macchia Nera  Colle Serracina 525 14,67 41,95 IT7228228 Bosco Tanassi * 126 14,94 41,90 IT7228229 Valle Biferno dalla diga a Guglionesi * 356 12 14,90 41,86 IT8010004 Bosco di S. Silvestro * 81 14,33 41,10 IT8010005 Catena di Monte Cesima * 3 427 14,02 41,41 IT8010006 Catena di Monte Maggiore * 5 184 14,21 41,20 IT8010010 Lago di Carinola 20 13,96 41,15 IT8010013 Matese Casertano * 22 216 14,33 41,43 IT8010015 Monte Massico * 3 846 13,92 41,18 IT8010016 Monte Tifata * 1 420 14,29 41,11 IT8010017 Monti di Mignano Montelungo * 2 487 13,93 41,39 IT8010019 Pineta della Foce del Garigliano * 185 13,78 41,21 IT8010020 Pineta di Castelvolturno * 90 13,97 41,00 IT8010021 Pineta di Patria * 313 14,01 40,94 IT8010022 Vulcano di Roccamonfina * 3 816 13,96 41,29 IT8010027 Fiumi Volturno e Calore Beneventano * 4 924 14,37 41,27 IT8010028 Foce Volturno  Variconi * 303 13,93 41,02 IT8010029 Fiume Garigliano 481 13,83 41,28 IT8020001 Alta Valle del Fiume Tammaro * 360 14,71 41,35 IT8020004 Bosco di Castelfranco in Miscano 893 15,11 41,31 IT8020006 Bosco di Castelvetere in Val Fortore 1 468 14,92 41,45 IT8020007 Camposauro * 5 508 14,59 41,17 IT8020008 Massiccio del Taburno * 5 321 14,58 41,11 IT8020009 Pendici meridionali del Monte Mutria * 14 597 14,55 41,33 IT8020010 Sorgenti e alta Valle del Fiume Fortore * 2 423 15,01 41,39 IT8020014 Bosco di Castelpagano e Torrente Tammarecchia * 3 061 14,79 41,36 IT8030001 Aree umide del Cratere di Agnano 44 14,17 40,83 IT8030002 Capo Miseno * 50 14,09 40,78 IT8030003 Collina dei Camaldoli * 261 14,20 40,86 IT8030005 Corpo centrale dellIsola di Ischia * 1 310 13,91 40,73 IT8030006 Costiera amalfitana tra Nerano e Positano * 980 14,41 40,61 IT8030007 Cratere di Astroni 253 14,15 40,84 IT8030008 Dorsale dei Monti Lattari * 14 564 14,58 40,68 IT8030009 Foce di Licola * 147 14,05 40,85 IT8030010 Fondali marini di Ischia, Procida e Vivara * 6 116 13,92 40,76 IT8030011 Fondali marini di Punta Campanella e Capri * 8 491 14,43 40,60 IT8030012 Isola di Vivara 36 13,99 40,74 IT8030013 Isolotto di S. Martino e dintorni 14 14,04 40,80 IT8030014 Lago dAverno 125 14,08 40,84 IT8030015 Lago del Fusaro * 192 14,05 40,82 IT8030016 Lago di Lucrino * 10 14,08 40,83 IT8030017 Lago di Miseno * 79 14,07 40,79 IT8030018 Lago di Patria * 507 14,04 40,94 IT8030019 Monte Barbaro e Cratere di Campiglione * 358 14,11 40,85 IT8030020 Monte Nuovo * 30 14,09 40,84 IT8030021 Monte Somma 3 076 14,44 40,85 IT8030022 Pinete dellIsola di Ischia * 66 13,94 40,73 IT8030023 Porto Paone di Nisida 4,07 14,16 40,80 IT8030024 Punta Campanella * 390 14,34 40,58 IT8030026 Rupi costiere dellIsola di Ischia 685 13,94 40,71 IT8030027 Scoglio del Vervece 3,89 14,33 40,62 IT8030032 Stazioni di Cyanidium caldarium di Pozzuoli 4,26 14,14 40,83 IT8030034 Stazione di Cyperus polystachyus di Ischia 14 13,94 40,72 IT8030036 Vesuvio 3 412 14,43 40,82 IT8030038 Corpo centrale e rupi costiere occidentali dellIsola di Capri * 388 14,22 40,55 IT8030039 Settore e rupi costiere orientali dellIsola di Capri * 96 14,26 40,55 IT8040003 Alta Valle del Fiume Ofanto * 590 15,14 40,89 IT8040004 Boschi di Guardia dei Lombardi e Andretta 2 919 15,25 40,95 IT8040005 Bosco di Zampaglione (Calitri) 9 514 15,48 40,94 IT8040006 Dorsale dei Monti del Partenio * 15 641 14,68 40,96 IT8040007 Lago di Conza della Campania 1 214 15,34 40,88 IT8040008 Lago di S. Pietro  Aquilaverde 604 15,50 41,02 IT8040009 Monte Accelica * 4 795 14,99 40,75 IT8040010 Monte Cervialto e Montagnone di Nusco * 11 884 15,12 40,80 IT8040011 Monte Terminio * 9 359 14,95 40,83 IT8040012 Monte Tuoro * 2 188 14,94 40,92 IT8040013 Monti di Lauro * 7 040 14,66 40,84 IT8040014 Piana del Dragone 686 14,95 40,89 IT8040017 Pietra Maula (Taurano, Visciano) * 3 526 14,64 40,90 IT8040018 Querceta dellIncoronata (Nusco) 1 362 15,13 40,92 IT8040020 Bosco di Montefusco Irpino 713 14,83 41,04 IT8050001 Alta Valle del Fiume Bussento * 625 15,56 40,21 IT8050002 Alta Valle del Fiume Calore Lucano (Salernitano) * 4 668 15,30 40,39 IT8050006 Balze di Teggiano * 1 201 15,45 40,40 IT8050007 Basso corso del Fiume Bussento 414 15,50 40,10 IT8050008 Capo Palinuro * 156 15,28 40,03 IT8050010 Fasce litoranee a destra e a sinistra del Fiume Sele * 630 14,94 40,48 IT8050011 Fascia interna di Costa degli Infreschi e della Masseta * 701 15,44 40,02 IT8050012 Fiume Alento 3 024 15,17 40,27 IT8050013 Fiume Mingardo * 1 638 15,42 40,14 IT8050016 Grotta di Morigerati 2,94 1 15,55 40,14 IT8050017 Isola di Licosa 4,82 14,90 40,25 IT8050018 Isolotti Li Galli 69 14,43 40,58 IT8050019 Lago Cessuta e dintorni * 546 15,78 40,26 IT8050020 Massiccio del Monte Eremita * 10 570 15,34 40,73 IT8050022 Montagne di Casalbuono * 17 123 15,63 40,18 IT8050023 Monte Bulgheria * 2 400 15,40 40,07 IT8050024 Monte Cervati, Centaurino e Montagne di Laurino * 27 898 15,43 40,26 IT8050025 Monte della Stella * 1 179 15,06 40,25 IT8050026 Monte Licosa e dintorni * 1 096 14,93 40,25 IT8050027 Monte Mai e Monte Monna * 10 116 14,87 40,78 IT8050028 Monte Motola * 4 690 15,48 40,37 IT8050030 Monte Sacro e dintorni * 9 634 15,35 40,22 IT8050031 Monte Soprano e Monte Vesole * 5 674 15,18 40,39 IT8050032 Monte Tresino e dintorni * 1 339 14,97 40,33 IT8050033 Monti Alburni * 23 622 15,35 40,50 IT8050034 Monti della Maddalena * 8 511 15,65 40,37 IT8050036 Parco marino di S. Maria di Castellabate * 5 019 14,92 40,28 IT8050037 Parco marino di Punta degli Infreschi * 4 914 15,37 39,99 IT8050038 Pareti rocciose di Cala del Cefalo 38 15,33 40,02 IT8050039 Pineta di SantIconio 358 15,33 40,02 IT8050040 Rupi costiere della Costa degli Infreschi e della Masseta * 273 15,44 40,02 IT8050041 Scoglio del Mingardo e spiaggia di Cala del Cefalo * 71 15,33 40,02 IT8050042 Stazione a Genista cilentana di Ascea * 5,39 15,18 40,13 IT8050049 Fiumi Tanagro e Sele * 3 677 15,23 40,66 IT8050050 Monte Sottano * 212 15,08 40,41 IT8050051 Valloni della Costiera Amalfitana * 227 14,62 40,66 IT8050052 Monti di Eboli, Monte Polveracchio, Monte Boschetiello e Vallone della Caccia di Senerchia * 14 307 15,12 40,71 IT8050054 Costiera Amalfitana tra Maiori e il Torrente Bonea * 413 14,70 40,65 IT9110001 Isola e Lago di Varano * 8 146 15,74 41,88 IT9110002 Valle Fortore, Lago di Occhito 8 369 15,16 41,70 IT9110003 Monte Cornacchia  Bosco Faeto * 6 952 15,16 41,37 IT9110004 Foresta Umbra * 20 656 15,99 41,84 IT9110005 Zone umide della Capitanata * 14 109 15,90 41,49 IT9110008 Valloni e Steppe Pedegarganiche * 29 817 15,78 41,64 IT9110009 Valloni di Mattinata  Monte Sacro * 6 510 16,02 41,73 IT9110011 Isole Tremiti * 372 15,49 42,11 IT9110012 Testa del Gargano * 5 658 16,18 41,83 IT9110014 Monte Saraceno * 197 16,05 41,69 IT9110015 Duna e Lago di Lesina  Foce del Fortore * 9 823 15,36 41,89 IT9110016 Pineta Marzini * 787 15,99 41,93 IT9110024 Castagneto Pia, Lapolda, Monte la Serra 689 15,63 41,77 IT9110025 Manacore del Gargano * 2 063 16,06 41,93 IT9110026 Monte Calvo  Piana di Montenero * 7 620 15,74 41,75 IT9110027 Bosco Jancuglia  Monte Castello 4 456 15,55 41,75 IT9110030 Bosco Quarto  Monte Spigno * 7 861 15,85 41,76 IT9110032 Valle del Cervaro, Bosco dellIncoronata * 5 769 15,43 41,31 IT9110033 Accadia  Deliceto * 3 523 15,30 41,19 IT9110035 Monte Sambuco * 7 892 15,05 41,55 IT9120001 Grotte di Castellana 61 17,15 40,87 IT9120002 Murgia dei Trulli * 5 457 17,24 40,85 IT9120003 Bosco di Mesola 3 029 16,78 40,86 IT9120006 Laghi di Conversano 218 17,13 40,92 IT9120007 Murgia Alta * 125 881 16,52 40,93 IT9120008 Bosco Difesa Grande * 5 268 16,41 40,75 IT9120009 Posidonieto San Vito  Barletta * 12 459 65 17,07 41,08 IT9120010 Pozzo CucÃ ¹ 59 2 17,17 40,90 IT9120011 Valle Ofanto  Lago di Capaciotti * 7 572 34 15,99 41,19 IT9130001 Torre Colimena * 2 678 17,70 40,28 IT9130002 Masseria Torre Bianca * 583 17,31 40,52 IT9130003 Duna di Campomarino * 1 846 9 17,57 40,28 IT9130004 Mar Piccolo * 1 374 17,33 40,48 IT9130005 Murgia di Sud  Est * 47 601 17,19 40,70 IT9130006 Pinete dellArco Ionico * 3 686 16,93 40,47 IT9130007 Area delle Gravine * 26 740 16,90 40,62 IT9130008 Posidonieto Isola di San Pietro  Torre Canneto * 3 148 17,43 40,31 IT9140001 Bosco Tramazzone 4 406 18,08 40,58 IT9140002 Litorale Brindisino * 7 256 60 17,49 40,85 IT9140003 Stagni e Saline di Punta della Contessa * 2 858 18,06 40,63 IT9140004 Bosco I Lucci 26 17,86 40,58 IT9140005 Torre Guaceto e Macchia S. Giovanni * 7 978 17,76 40,74 IT9140006 Bosco di Santa Teresa 39 17,92 40,54 IT9140007 Bosco Curtipetrizzi 57 17,92 40,48 IT9140009 Foce Canale Giancola * 54 17,87 40,68 IT9150001 Bosco Guarini 20 18,39 39,94 IT9150002 Costa Otranto  Santa Maria di Leuca * 1 906 37 18,49 40,09 IT9150003 Aquatina di Frigole * 3 163 18,27 40,47 IT9150004 Torre dellOrso * 60 18,43 40,27 IT9150005 Boschetto di Tricase 4,15 18,38 39,93 IT9150006 Rauccio * 5 475 18,17 40,53 IT9150007 Torre Uluzzo * 351 17,96 40,16 IT9150008 Montagna Spaccata e Rupi di San Mauro * 1 361 17,99 40,10 IT9150009 Litorale di Ugento * 7 245 21 18,11 39,84 IT9150010 Bosco Macchia di Ponente 13 18,34 39,97 IT9150011 Alimini * 3 716 18,48 40,20 IT9150012 Bosco di Cardigliano * 54 18,26 39,95 IT9150013 Palude del Capitano * 2 247 2 17,89 40,20 IT9150015 Litorale di Gallipoli e Isola S. Andrea * 7 006 17,99 39,98 IT9150016 Bosco di Otranto 8,71 18,47 40,15 IT9150017 Bosco Chiuso di Presicce 11 18,28 39,93 IT9150018 Bosco Serra dei Cianci 48 18,31 39,91 IT9150019 Parco delle Querce di Castro 4,47 18,42 40,01 IT9150020 Bosco Pecorara * 24 18,29 40,07 IT9150021 Bosco le Chiuse 37 18,38 39,91 IT9150022 Palude dei Tamari * 11 18,42 40,29 IT9150023 Bosco Danieli 14 18,28 39,96 IT9150024 Torre Inserraglio * 100 17,94 40,18 IT9150025 Torre Veneri * 1 741 18,30 40,42 IT9150027 Palude del Conte, dune di Punta Prosciutto * 5 661 7 17,79 40,27 IT9150028 Porto Cesareo * 225 6 17,89 40,28 IT9150029 Bosco di Cervalora 29 18,21 40,42 IT9150030 Bosco La Lizza e Macchia del Pagliarone * 476 18,24 40,40 IT9150031 Masseria Zanzara * 49 17,91 40,30 IT9150032 Le Cesine * 2 148 18,35 40,37 IT9150033 Specchia dellAlto * 436 18,26 40,37 IT9150034 Posidonieto Capo San Gregorio  Punta Ristola * 271 3 18,33 39,80 IT9210005 Abetina di Laurenzana * 324 15,94 40,41 IT9210010 Abetina di Ruoti * 162 15,72 40,70 IT9210015 Acquafredda di Maratea * 552 15,67 40,03 IT9210020 Bosco Cupolicchio (Tricarico) * 1 763 16,02 40,64 IT9210025 Bosco della Farneta 284 16,31 40,07 IT9210035 Bosco di Rifreddo * 520 15,83 40,57 IT9210040 Bosco Magnano * 1 211 16,08 40,04 IT9210045 Bosco Mangarrone (Rivello) * 370 15,72 40,11 IT9210070 Bosco Vaccarizzo * 273 16,04 40,13 IT9210075 Lago Duglia, Casino Toscano e Piana di S.Francesco * 2 414 16,22 39,98 IT9210105 Dolomiti di Pietrapertosa * 1 313 16,06 40,53 IT9210110 Faggeta di Moliterno * 243 15,81 40,26 IT9210115 Faggeta di Monte Pierfaone * 756 15,75 40,51 IT9210120 La Falconara * 69 16,28 39,94 IT9210140 Grotticelle di Monticchio * 342 15,55 40,92 IT9210141 Lago La Rotonda * 71 15,88 40,06 IT9210142 Lago Pantano di Pignola 165 15,75 40,59 IT9210143 Lago Pertusillo 1 995 15,96 40,28 IT9210145 Madonna del Pollino LocalitÃ Vacuarro * 969 16,17 39,95 IT9210150 Monte Coccovello  Monte Crivo  Monte Crive * 2 981 15,73 40,03 IT9210155 Marina di Castrocucco * 811 15,75 39,95 IT9210160 Isola di S. Ianni e Costa Prospiciente * 418 15,72 39,97 IT9210165 Monte Alpi  Malboschetto di Latronico * 1 561 15,98 40,11 IT9210170 Monte Caldarosa * 591 15,91 40,40 IT9210180 Monte della Madonna di Viggiano * 788 15,85 40,38 IT9210185 Monte La Spina, Monte Zaccana * 1 074 15,93 40,04 IT9210190 Monte Paratiello * 1 140 15,40 40,75 IT9210195 Monte Raparo * 2 021 15,99 40,19 IT9210200 Monte Sirino * 2 631 15,83 40,12 IT9210201 Lago del Rendina 670 15,74 41,03 IT9210205 Monte Volturino * 1 861 15,82 40,41 IT9210210 Monte Vulture * 1 904 15,62 40,94 IT9210215 Monti Foi * 970 15,70 40,65 IT9210220 Murgia S. Lorenzo * 5 460 16,17 40,26 IT9210240 Serra di Calvello * 1 634 15,78 40,44 IT9210245 Serra di Crispo, Grande Porta del Pollino e Pietra Castello * 457 16,21 39,92 IT9210250 Timpa delle Murge * 148 16,26 39,99 IT9210265 Valle del Noce * 968 15,80 40,00 IT9210266 Valle del Tuorno  Bosco Luceto * 75 15,55 40,58 IT9220030 Bosco di Montepiano * 514 16,13 40,44 IT9220055 Bosco Pantano di Policoro e Costa Ionica Foce Sinni * 1 092 16,67 40,11 IT9220080 Costa Ionica Foce Agri * 850 16,73 40,21 IT9220085 Costa Ionica Foce Basento * 548 16,81 40,33 IT9220090 Costa Ionica Foce Bradano * 495 16,85 40,38 IT9220095 Costa Ionica Foce Cavone * 590 16,77 40,29 IT9220130 Foresta Gallipoli  Cognato * 4 249 16,12 40,54 IT9220135 Gravine di Matera 6 692 16,67 40,65 IT9220144 Lago S. Giuliano e Timmari * 2 575 16,49 40,63 IT9220255 Valle Basento  Ferrandina Scalo * 733 16,49 40,52 IT9220260 Valle Basento Grassano Scalo  Grottole * 882 16,24 40,60 IT9310001 Timpone della Capanna * 30 16,14 39,90 IT9310002 Serra del Prete * 217 16,15 39,91 IT9310003 Pollinello-Dolcedorme * 140 16,20 39,89 IT9310004 Rupi del Monte Pollino 32 16,18 39,91 IT9310005 Cima del Monte Pollino * 124 16,19 39,91 IT9310006 Cima del Monte Dolcedorme * 81 16,21 39,90 IT9310007 Valle Piana-Valle Cupa * 248 16,22 39,87 IT9310008 La Petrosa * 350 16,23 39,85 IT9310009 Timpone di Porace * 45 16,30 39,88 IT9310010 Stagno di Timpone di Porace 1,57 16,30 39,87 IT9310011 Pozze Boccatore/Bellizzi 31 16,27 39,93 IT9310012 Timpa di S.Lorenzo * 150 16,29 39,90 IT9310013 Serra delle Ciavole-Serra di Crispo * 179 16,22 39,92 IT9310014 Fagosa-Timpa dellOrso * 6 169 16,12 39,92 IT9310015 Il Lago (nella Fagosa) * 2,76 16,24 39,90 IT9310016 Pozze di Serra Scorsillo 19 16,30 39,93 IT9310017 Gole del Raganello * 228 16,32 39,84 IT9310019 Monte Sparviere * 539 16,35 39,93 IT9310020 Fonte Cardillo * 384 16,05 39,77 IT9310021 Cozzo del Pellegrino * 53 16,02 39,74 IT9310022 Piano di Marco 263 16,01 39,70 IT9310023 Valle del Fiume Argentino * 4 295 15,95 39,80 IT9310025 Valle del Fiume Lao * 1 696 15,90 39,85 IT9310027 Fiume Rosa * 943 15,98 39,67 IT9310028 Valle del Fiume Abatemarco * 2 231 15,98 39,75 IT9310029 La Montea * 203 15,95 39,66 IT9310030 Monte La Caccia * 188 15,91 39,65 IT9310031 Valle del Fiume Esaro 173 15,96 39,63 IT9310032 Serrapodolo * 1 305 15,92 39,68 IT9310033 Fondali di Capo Tirone * 80 15,84 39,62 IT9310034 Isola di Dino * 35 15,77 39,87 IT9310035 Fondali Isola di Dino-Capo Scalea * 444 15,79 39,86 IT9310036 Fondali Isola di Cirella-Diamante * 312 15,81 39,69 IT9310037 Isola di Cirella * 6,57 15,80 39,70 IT9310038 Scogliera dei Rizzi * 7,82 15,90 39,54 IT9310039 Fondali Scogli di Isca * 70 16,06 39,15 IT9310040 Montegiordano Marina 8,23 16,61 40,03 IT9310041 Pinete di Montegiordano * 168 16,40 40,03 IT9310042 Fiumara Saraceno * 1 053 16,48 39,88 IT9310043 Fiumara Avena * 753 16,52 39,92 IT9310044 Foce del Fiume Crati 208 16,52 39,72 IT9310045 Macchia della Bura 31 16,80 39,60 IT9310047 Fiumara Trionto * 2 340 16,75 39,56 IT9310048 Fondali Crosia-Pietrapaola-Cariati * 4 185 16,87 39,57 IT9310049 Farnito di Corigliano Calabro * 114 16,49 39,58 IT9310051 Dune di Camigliano 76 16,83 39,57 IT9310052 Casoni di Sibari 455 16,48 39,73 IT9310053 Secca di Amendolara * 611 16,60 39,88 IT9310054 Torrente Celati * 13 16,64 39,57 IT9310055 Lago di Tarsia * 426 16,29 39,61 IT9310056 Bosco di Mavigliano * 494 16,21 39,39 IT9310057 Orto Botanico  UniversitÃ della Calabria * 0,71 16,23 39,36 IT9310058 Pantano della Giumenta * 6,7 16,00 39,58 IT9310059 Crello 2,56 16,04 39,58 IT9310060 Laghi di Fagnano * 18 16,02 39,55 IT9310061 Laghicello * 2,03 16,09 39,43 IT9310062 Monte Caloria * 58 16,03 39,56 IT9310063 Foresta di Cinquemiglia * 407 16,07 39,44 IT9310064 Monte Cocuzzo * 37 16,13 39,22 IT9310065 Foresta di Serra Nicolino-Piano dAlbero * 209 16,06 39,49 IT9310066 Varconcello di Mongrassano * 56 16,07 39,53 IT9310067 Foreste Rossanesi * 4 192 16,58 39,55 IT9310068 Vallone S. Elia * 400 16,69 39,54 IT9310070 Bosco di Gallopane * 159 16,57 39,41 IT9310071 Vallone Freddo * 70 16,57 39,37 IT9310072 Palude del Lago Ariamacina * 98 16,54 39,33 IT9310073 Macchia Sacra * 27 16,43 39,31 IT9310074 Timpone della Carcara * 166 16,45 39,30 IT9310075 Monte Curcio * 2,87 16,43 39,31 IT9310076 Pineta di Camigliatello * 76 16,44 39,33 IT9310077 Acqua di Faggio * 88 16,42 39,32 IT9310079 Cozzo del Principe * 61 16,59 39,39 IT9310080 Bosco Fallistro * 3,51 16,47 39,32 IT9310081 Arnocampo * 324 16,62 39,34 IT9310082 S. Salvatore * 506 16,68 39,36 IT9310083 Pineta del Cupone * 703 16,56 39,37 IT9310084 Pianori di Macchialonga * 300 16,61 39,36 IT9310085 Serra Stella * 302 16,39 39,32 IT9310126 Juri Vetere Soprano * 35 16,63 39,28 IT9310127 Nocelleto * 88 16,56 39,25 IT9310130 Carlomagno * 25 16,57 39,28 IT9320046 Stagni sotto Timpone S. Francesco 12 16,95 39,04 IT9320050 Pescaldo * 73 16,95 39,34 IT9320095 Foce Neto * 583 17,14 39,20 IT9320096 Fondali di Gabella Grande * 484 17,13 39,13 IT9320097 Fondali da Crotone a Le Castella * 5 209 17,18 38,98 IT9320100 Dune di Marinella * 75 17,09 39,42 IT9320101 Capo Colonne * 29 17,21 39,03 IT9320102 Dune di Sovereto * 194 17,06 38,92 IT9320103 Capo Rizzuto * 12 17,10 38,90 IT9320104 Colline di Crotone * 607 17,14 39,04 IT9320106 Steccato di Cutro e Costa del Turchese 258 16,89 38,93 IT9320110 Monte Fuscaldo * 2 827 16,89 39,11 IT9320111 Timpa di Cassiano- Belvedere * 349 16,91 39,24 IT9320112 Murgie di Strongoli * 709 17,01 39,26 IT9320115 Monte Femminamorta * 658 16,67 39,11 IT9320122 Fiume Lese * 1 240 16,84 39,24 IT9320123 Fiume Lepre * 258 16,84 39,22 IT9320129 Fiume Tacina * 1 075 16,71 39,15 IT9320185 Fondali di Staletti * 46 16,57 38,76 IT9330087 Lago La Vota * 235 16,19 38,94 IT9330088 Palude di Imbutillo 49 16,23 38,83 IT9330089 Dune dellAngitola * 414 16,22 38,82 IT9330098 Oasi di Scolacium * 82 16,59 38,79 IT9330105 Foce del Crocchio  Cropani 36 16,83 38,91 IT9330107 Dune di Isca * 24 16,57 38,60 IT9330108 Dune di Guardavalle 19 16,58 38,49 IT9330109 Madama Lucrezia * 442 16,82 39,00 IT9330113 Boschi di Decollatura * 88 16,33 39,05 IT9330114 Monte Gariglione * 604 16,66 39,14 IT9330116 Colle Poverella * 179 16,55 39,09 IT9330117 Pinete del Roncino * 1 508 16,60 39,08 IT9330124 Monte ContrÃ ² * 100 16,38 39,01 IT9330125 Torrente Soleo * 380 16,65 39,11 IT9330128 Colle del Telegrafo * 203 16,61 39,11 IT9330184 Scogliera di Staletti 21 3 16,57 38,76 IT9340086 Lago dellAngitola * 984 16,24 38,74 IT9340090 Fiumara di BrattirÃ ² (Valle Rufa) * 938 15,90 38,64 IT9340091 Zona costiera fra Briatico e Nicotera 357 32 15,83 38,62 IT9340092 Fondali di Pizzo Calabro * 418 16,16 38,75 IT9340093 Fondali di Capo Vaticano * 140 15,82 38,62 IT9340094 Fondali Capo Cozzo  S. Irene * 471 15,98 38,72 IT9340118 Bosco Santa Maria * 806 16,30 38,55 IT9340119 Marchesale * 608 16,26 38,52 IT9340120 Lacina * 326 16,41 38,59 IT9350121 Bosco di Stilo  Bosco Archiforo * 4 704 16,37 38,52 IT9350131 Pentidattilo * 84 15,76 37,95 IT9350132 Fiumara di Melito * 193 15,79 37,94 IT9350133 Monte BasilicÃ ² -Torrente Listi * 326 15,84 38,15 IT9350134 Canolo Nuovo, Zomaro, Zillastro * 483 16,13 38,32 IT9350135 Vallata del Novito e Monte Mutolo * 485 16,23 38,29 IT9350136 Vallata dello Stilaro * 648 16,51 38,46 IT9350137 Prateria * 625 16,19 38,47 IT9350138 Calanchi di Maro Simone * 60 15,78 37,93 IT9350139 Collina di Pentimele * 111 15,68 38,13 IT9350140 Capo dellArmi * 67 15,68 37,96 IT9350141 Capo S. Giovanni * 11 15,94 37,93 IT9350142 Capo Spartivento * 41 16,06 37,93 IT9350143 Saline Joniche * 38 15,72 37,93 IT9350144 Calanchi di Palizzi Marina * 157 16,01 37,92 IT9350145 Fiumara Amendolea (incluso Roghudi, Chorio e Rota Greco) * 780 15,90 37,96 IT9350146 Fiumara Buonamico * 1 119 16,09 38,14 IT9350147 Fiumara Laverde * 535 16,07 38,06 IT9350148 Fiumara di Palizzi * 85 15,98 37,94 IT9350149 SantAndrea * 28 15,70 38,12 IT9350150 Contrada Gornelle * 83 15,82 38,14 IT9350151 Pantano Flumentari * 58 15,83 38,20 IT9350152 Piani di ZervÃ ² * 167 15,99 38,23 IT9350153 Monte Fistocchio e Monte Scorda * 454 15,98 38,20 IT9350154 Torrente Menta * 516 15,89 38,12 IT9350155 Montalto * 312 15,91 38,16 IT9350156 Vallone Cerasella * 256 16,10 38,27 IT9350157 Torrente Ferraina * 438 15,95 38,13 IT9350158 Costa Viola e Monte S. Elia 474 15,83 38,34 IT9350159 Bosco di Rudina 177 16,08 38,05 IT9350160 Spiaggia di Brancaleone 111 16,09 37,95 IT9350161 Torrente Lago * 163 15,96 38,25 IT9350162 Torrente S. Giuseppe * 23 15,81 38,26 IT9350163 Pietra Cappa  Pietra Lunga  Pietra Castello * 625 16,03 38,17 IT9350164 Torrente Vasi * 232 15,89 38,22 IT9350165 Torrente Portello * 25 15,84 38,27 IT9350166 Vallone Fusolano (Cinquefrondi) * 23 16,12 38,41 IT9350167 Valle Moio (Delianova) * 40 15,90 38,24 IT9350168 Fosso Cavaliere (Cittanova) * 20 16,10 38,35 IT9350169 Contrada Fossia (Maropati) * 14 16,11 38,44 IT9350170 Scala-Lemmeni * 53 15,91 38,22 IT9350171 Spiaggia di Pilati * 6,12 15,80 37,92 IT9350172 Fondali da Punta Pezzo a Capo dellArmi * 1 789 15,63 38,08 IT9350173 Fondali di Scilla * 31 15,71 38,26 IT9350174 Monte Tre Pizzi * 175 16,15 38,26 IT9350175 Piano Abbruschiato * 246 16,06 38,26 IT9350176 Monte Campanaro * 241 16,12 38,36 IT9350177 Monte Scrisi * 296 15,71 38,23 IT9350178 Serro dUstra e Fiumara Butrano * 2 046 16,02 38,12 IT9350179 Alica * 247 16,02 37,99 IT9350180 Contrada Scala * 740 15,91 38,13 IT9350181 Monte Embrisi e Monte Torrione * 394 15,78 38,04 IT9350182 Fiumara Careri * 317 16,07 38,18 IT9350183 Spiaggia di Catona 23 15,64 38,19 ITA010001 Isole dello Stagnone di Marsala * 636 12,44 37,87 ITA010002 Isola di Marettimo * 1 110 12,05 37,97 ITA010003 Isola di Levanzo * 542 12,33 38,00 ITA010004 Isola di Favignana * 1 846 12,31 37,92 ITA010005 Laghetti di Preola e Gorghi Tondi e Sciare di Mazara * 1 511 12,66 37,61 ITA010006 Paludi di Capo Feto e Margi SpanÃ ² * 300 12,50 37,69 ITA010007 Saline di Trapani * 968 12,50 37,98 ITA010008 Complesso Monte Bosco e Scorace * 606 12,76 37,99 ITA010009 Monte Bonifato * 323 12,94 37,95 ITA010010 Monte San Giuliano * 987 12,57 38,04 ITA010011 Sistema dunale Capo Granitola, Porto Palo e Foce del Belice * 433 12,77 37,58 ITA010012 Marausa: Macchia a Quercus calliprinos * 0,8 12,50 37,94 ITA010013 Bosco di Calatafimi * 219 12,87 37,94 ITA010014 Sciare di Marsala * 4 498 12,56 37,73 ITA010015 Complesso Monti di Castellammare del Golfo (TP) * 2 397 12,85 38,01 ITA010016 Monte Cofano e Litorale * 561 12,66 38,11 ITA010017 Capo San Vito, Monte Monaco, Zingaro, Faraglioni Scopello, Monte Sparacio * 7 293 12,75 38,11 ITA010018 Foce del Torrente Calatubo e dune * 87 12,97 38,04 ITA010019 Isola di Pantelleria: Montagna Grande e Monte Gibele * 3 187 12,00 36,79 ITA010020 Isola di Pantelleria  Area Costiera, Falesie e Bagno dellAcqua * 3 516 11,98 36,78 ITA010021 Saline di Marsala * 237 12,45 37,86 ITA010022 Complesso Monti di Santa Ninfa  Gibellina e Grotta di Santa Ninfa * 660 12,89 37,79 ITA010023 Montagna Grande di Salemi * 1 302 12,76 37,89 ITA010024 Fondali dellisola di Favignana * 6 302 12,31 37,93 ITA010025 Fondali del Golfo di Custonaci * 1 128 12,62 38,09 ITA010026 Fondali dellisola dello Stagnone di Marsala * 1 770 12,44 37,88 ITA020001 Rocca di CefalÃ ¹ * 32 14,02 38,04 ITA020002 Boschi di Gibilmanna e CefalÃ ¹ * 2 518 14,03 37,99 ITA020003 Boschi di San Mauro Castelverde * 3 492 14,19 37,94 ITA020004 Monte S. Salvatore, Monte Catarineci, Vallone Mandarini, ambienti umidi * 5 768 14,07 37,85 ITA020005 Isola delle Femmine * 15 13,23 38,21 ITA020006 Capo Gallo * 547 13,29 38,21 ITA020007 Boschi Ficuzza e Cappelliere, Vallone Cerasa, Castagneti Mezzojuso * 4 103 13,40 37,88 ITA020008 Rocca Busambra e Rocche di Rao * 6 243 13,36 37,85 ITA020009 Cala Rossa e Capo Rama * 180 13,06 38,12 ITA020010 Isola di Ustica * 334 13,17 38,70 ITA020011 Rocche di Castronuovo, Pizzo Lupo, Gurghi di S. Andrea * 1 761 13,57 37,67 ITA020012 Valle del Fiume Oreto * 155 13,32 38,08 ITA020013 Lago di Piana degli Albanesi * 605 13,29 37,98 ITA020014 Monte Pellegrino * 833 13,35 38,17 ITA020015 Complesso Calanchivo di Castellana Sicula * 142 13,97 37,77 ITA020016 Monte Quacella, Monte dei Cervi, Pizzo Carbonara, Monte Ferro, Pizzo Otiero * 8 343 13,98 37,89 ITA020017 Complesso Pizzo Dipilo e Querceti su calcare * 4 279 13,98 37,91 ITA020018 Foce del Fiume Pollina e Monte Tardara * 2 083 14,21 37,98 ITA020019 Rupi di Catalfano e Capo Zafferano * 333 13,51 38,10 ITA020020 Querceti sempreverdi di Geraci Siculo e Castelbuono * 3 271 14,11 37,87 ITA020021 Montagna Longa, Pizzo Montanello * 4 771 13,13 38,12 ITA020022 Calanchi, lembi boschivi e praterie di Riena * 754 13,54 37,74 ITA020023 Raffo Rosso, Monte Cuccio e Vallone Sagana * 6 098 13,23 38,12 ITA020024 Rocche di Ciminna * 656 13,53 37,88 ITA020025 Bosco di S. Adriano * 6 823 13,30 37,64 ITA020026 Monte Pizzuta, Costa del Carpineto, Moarda * 1 947 13,28 38,02 ITA020027 Monte Iato, Kumeta, Maganoce e Pizzo Parrino * 3 034 13,28 37,96 ITA020028 Serra del Leone e Monte Stagnataro * 3 750 13,50 37,66 ITA020029 Monte Rose e Monte Pernice * 2 529 13,40 37,64 ITA020030 Monte Matassaro, Monte Gradara e Monte Signora * 3 776 13,18 38,01 ITA020031 Monte dIndisi, Montagna dei Cavalli, Pizzo Pontorno e Pian del Leone * 2 380 13,44 37,66 ITA020032 Boschi di Granza * 1 845 13,80 37,85 ITA020033 Monte San Calogero (Termini Imerese) * 2 758 13,71 37,94 ITA020034 Monte Carcaci, Pizzo Colobria e ambienti umidi * 1 759 13,51 37,71 ITA020035 Monte Genuardo e Santa Maria del Bosco * 2 631 13,16 37,70 ITA020036 Monte Triona e Monte Colomba * 3 313 13,32 37,79 ITA020037 Monti BarracÃ ¹, Cardelia, Pizzo Cangialosi e Gole del Torrente Corleone * 5 340 13,32 37,77 ITA020038 Sugherete di Contrada Serradaino * 330 14,13 38,01 ITA020039 Monte Cane, Pizzo Selva a Mare, Monte Trigna * 4 900 13,55 37,97 ITA020040 Monte Zimmara (Gangi) * 1 768 14,25 37,75 ITA020041 Monte San Calogero (Gangi) * 165 14,21 37,78 ITA020042 Rocche di Entella * 178 13,11 37,78 ITA020043 Monte Rosamarina e Cozzo FamÃ ² * 236 13,65 37,97 ITA020044 Monte Grifone * 1 674 13,36 38,05 ITA020045 Rocca di Sciara * 351 13,89 37,83 ITA020046 Fondali dellisola di Ustica * 870 13,16 38,71 ITA020047 Fondali di Isola delle Femmine  Capo Gallo * 965 13,28 38,21 ITA030001 Stretta di Longi * 955 14,73 38,05 ITA030002 Torrente Fiumetto e Pizzo dUncina * 1 529 14,79 38,02 ITA030003 Rupi di Taormina e Monte Veneretta * 558 15,26 37,86 ITA030004 Bacino del Torrente Letojanni * 1 264 15,25 37,90 ITA030005 Bosco di Malabotta * 1 595 15,03 37,97 ITA030006 Rocca di Novara * 1 413 15,14 37,98 ITA030007 Affluenti del Torrente Mela * 1 529 15,29 38,07 ITA030008 Capo Peloro  Laghi di Ganzirri * 60 15,62 38,26 ITA030009 Pizzo Mualio, Montagna di VernÃ * 1 615 15,27 38,01 ITA030010 Fiume Fiumedinisi, Monte Scuderi * 6 777 15,35 38,06 ITA030011 Dorsale Curcuraci, Antennamare * 11 479 15,50 38,20 ITA030012 Laguna di Oliveri  Tindari * 420 15,03 38,14 ITA030013 Rocche di Alcara Li Fusi * 2 142 14,71 38,03 ITA030014 Pizzo Fau, Monte Pomiere, Pizzo Bidi e Serra della Testa * 8 330 14,49 37,92 ITA030015 Valle del Fiume Caronia, Lago Zilio * 876 14,42 37,97 ITA030016 Pizzo della Battaglia * 866 14,55 37,95 ITA030017 Vallone Laccaretta e Urio Quattrocchi * 3 544 14,41 37,92 ITA030018 Pizzo Michele * 2 298 14,53 38,00 ITA030019 Tratto Montano del Bacino della Fiumara di AgrÃ ² * 4 293 15,22 37,96 ITA030020 Fiume San Paolo * 1 352 15,08 37,95 ITA030021 Torrente San Cataldo * 868 15,19 37,90 ITA030022 Lecceta di S. Fratello * 395 14,62 37,95 ITA030023 Isola di Alicudi * 398 14,34 38,54 ITA030024 Isola di Filicudi * 735 14,55 38,57 ITA030025 Isola di Panarea e Scogli Viciniori * 263 15,05 38,63 ITA030026 Isole di Stromboli e Strombolicchio * 1 049 15,21 38,80 ITA030027 Isola di Vulcano * 1 559 14,96 38,40 ITA030028 Isola di Salina (Monte Fossa delle Felci e dei Porri) * 639 14,82 38,56 ITA030029 Isola di Salina (Stagno di Lingua) * 1 051 14,85 38,53 ITA030030 Isola di Lipari * 2 379 14,93 38,48 ITA030031 Isola Bella, Capo Taormina e Capo S. Andrea * 21 15,29 37,85 ITA030032 Capo Milazzo * 47 15,22 38,26 ITA030033 Capo CalavÃ * 152 14,90 38,18 ITA030034 Rocche di Roccella Valdemone * 865 15,01 37,94 ITA030035 Alta Valle del Fiume Alcantara * 3 603 14,92 37,95 ITA030036 Riserva naturale del Fiume Alcantara * 840 15,12 37,85 ITA030037 Fiumara di Floresta * 1 949 15,22 38,04 ITA030038 Serra del Re, Monte Soro e Biviere di CesarÃ ² * 20 853 14,71 37,95 ITA030039 Monte Pelato * 3 782 14,59 37,89 ITA030040 Fondali di Taormina  Isola Bella * 142 15,29 37,85 ITA030041 Fondali dellisola di Salina * 267 14,86 38,54 ITA040001 Isola di Linosa * 442 12,85 35,86 ITA040002 Isola di Lampedusa e Lampione * 1 415 12,56 35,51 ITA040003 Foce del Magazzolo, Foce del Platani, Capo Bianco, Torre Salsa * 1 231 13,31 37,38 ITA040004 Foce del Fiume Verdura * 885 13,22 37,50 ITA040005 Monte Cammarata  Contrada Salaci * 2 107 13,60 37,62 ITA040006 Complesso Monte Telegrafo e Rocca Ficuzza * 5 289 13,14 37,60 ITA040007 Pizzo della Rondine, Bosco di S. Stefano Quisquina * 3 111 13,52 37,60 ITA040008 Maccalube di Aragona * 363 13,58 37,38 ITA040009 Monte San Calogero (Sciacca) * 113 13,10 37,52 ITA040010 Litorale di Palma di Montechiaro * 982 13,78 37,14 ITA040011 La Montagnola e Acqua Fitusa * 311 13,67 37,63 ITA040012 Fondali di Capo San Marco  Sciacca * 1 831 13,01 37,50 ITA050001 Biviere e Macconi di Gela * 3 666 14,34 37,03 ITA050002 Torrente Vaccarizzo (tratto terminale) * 189 14,10 37,61 ITA050003 Lago Soprano * 92 13,86 37,46 ITA050004 Monte Capodarso e Valle del Fiume Imera Meridionale * 1 725 14,11 37,48 ITA050005 Lago Sfondato * 32 13,95 37,58 ITA050006 Monte Conca * 338 13,70 37,49 ITA050007 Sughereta di Niscemi * 3 213 14,43 37,11 ITA050008 Rupe di Falconara * 138 14,06 37,13 ITA050009 Rupe di Marianopoli * 842 13,90 37,60 ITA050010 Pizzo Muculufa * 802 14,00 37,21 ITA050011 Torre Manfria * 697 14,15 37,09 ITA060001 Lago Ogliastro * 1 136 14,55 37,44 ITA060002 Lago di Pergusa * 428 14,29 37,51 ITA060003 Lago di Pozzillo * 3 276 14,59 37,65 ITA060004 Monte Altesina * 1 140 14,29 37,66 ITA060005 Lago di Ancipa * 1 513 14,55 37,84 ITA060006 Monte Sambughetti, Monte Campanito * 3 192 14,37 37,82 ITA060007 Vallone di Piano della Corte * 459 14,50 37,64 ITA060008 Contrada Giammaiano * 577 14,49 37,84 ITA060009 Bosco di Sperlinga, Alto Salso 1 781 14,33 37,74 ITA060010 Vallone Rossomanno * 2 357 14,40 37,45 ITA060011 Contrada Caprara * 826 14,09 37,42 ITA060012 Boschi di Piazza Armerina * 4 431 14,34 37,41 ITA060013 Serre di Monte Cannarella * 911 14,24 37,53 ITA060014 Monte Chiapparo * 1 612 14,53 37,57 ITA060015 Contrada Valanghe * 2 295 14,78 37,59 ITA070001 Foce del Fiume Simeto e Lago Gornalunga * 1 735 15,05 37,40 ITA070002 Riserva naturale Fiume Fiumefreddo 108 15,22 37,79 ITA070003 La Gurna * 32 15,21 37,77 ITA070004 Timpa di Acireale * 221 15,16 37,61 ITA070005 Bosco di Santo Pietro * 6 632 14,50 37,11 ITA070006 Isole dei Ciclopi * 2,5 15,15 37,56 ITA070007 Bosco del Flascio * 2 948 14,87 37,93 ITA070008 Complesso Immacolatelle, Micio Conti, boschi limitrofi * 69 15,11 37,56 ITA070009 Fascia altomontana dellEtna * 5 951 14,99 37,75 ITA070010 Dammusi * 2 051 14,99 37,81 ITA070011 Poggio S. Maria * 562 14,80 37,67 ITA070012 Pineta di Adrano e Biancavilla * 2 185 14,94 37,72 ITA070013 Pineta di Linguaglossa * 605 15,06 37,80 ITA070014 Monte Baracca, Contrada Giarrita * 1 708 15,07 37,78 ITA070015 Canalone del Tripodo * 1 925 15,04 37,70 ITA070016 Valle del Bove * 3 101 15,04 37,73 ITA070017 Sciare di Roccazzo della Bandiera * 2 761 14,89 37,77 ITA070018 Piano dei Grilli * 1 239 14,85 37,75 ITA070019 Lago Gurrida e Sciare di S. Venera * 1 408 14,86 37,85 ITA070020 Bosco di Milo * 81 15,10 37,71 ITA070021 Bosco di S. Maria La Stella * 127 15,11 37,63 ITA070022 Bosco di Linera * 18 15,14 37,66 ITA070023 Monte Minardo * 493 14,85 37,73 ITA070024 Monte Arso * 124 14,92 37,66 ITA070025 Tratto di Pietralunga del Fiume Simeto 675 14,84 37,58 ITA070026 Forre laviche del Fiume Simeto * 1 217 14,78 37,75 ITA070027 Contrada Sorbera e Contrada Gibiotti * 1 254 15,16 37,86 ITA070028 Fondali di Acicastello (Isola Lachea  Ciclopi) * 413 15,15 37,56 ITA080001 Foce del Fiume Irmino * 140 14,58 36,77 ITA080002 Alto corso del Fiume Irmino * 1 219 14,75 36,94 ITA080003 Vallata del Fiume Ippari (Pineta di Vittoria) * 2 656 14,50 36,92 ITA080004 Punta Braccetto, Contrada Cammarana * 423 14,44 36,85 ITA080005 Isola dei Porri 1,27 14,92 36,69 ITA080006 Cava Randello, Passo Marinaro * 497 14,47 36,86 ITA080007 Spiaggia Maganuco 168 14,82 36,72 ITA080008 Contrada Religione * 53 14,77 36,71 ITA080009 Cava dIspica * 891 14,86 36,82 ITA080010 Fondali Foce del Fiume Irminio * 387 14,59 36,77 ITA090001 Isola di Capo Passero * 37 15,14 36,69 ITA090002 Vendicari * 1 517 15,09 36,81 ITA090003 Pantani della Sicilia sud orientale * 1 603 15,01 36,68 ITA090004 Pantano Morghella * 181 15,10 36,70 ITA090005 Pantano di Marzamemi * 31 15,10 36,74 ITA090006 Saline di Siracusa e Fiume Ciane 362 15,24 37,04 ITA090007 Cava Grande del Cassibile, Cava Cinque Porte, Cava e Bosco di Bauli * 5 210 15,10 36,97 ITA090008 Capo Murro di Porco, Penisola della Maddalena e Grotta Pellegrino * 171 15,31 37,02 ITA090009 Valle del Fiume Anapo, Cavagrande del Calcinara, Cugni di Sortino * 4 527 14,96 37,10 ITA090010 Isola Correnti, Pantani di Punta Pilieri, chiusa dellAlga e Parrino * 147 15,09 36,66 ITA090011 Grotta Monello * 61 15,15 37,02 ITA090012 Grotta Palombara * 61 15,18 37,10 ITA090013 Saline di Priolo 54 15,21 37,14 ITA090014 Saline di Augusta * 52 15,20 37,24 ITA090015 Torrente Sapillone * 589 14,90 37,15 ITA090016 Alto corso del Fiume Asinaro, Cava Piraro e Cava Carosello * 2 274 15,02 36,94 ITA090017 Cava Palombieri * 546 14,89 36,87 ITA090018 Fiume Tellesimo * 1 273 14,87 36,93 ITA090019 Cava Cardinale * 1 987 15,01 37,05 ITA090020 Monti Climiti * 2 930 15,13 37,14 ITA090021 Cava Contessa  Cugno Lupo * 1 640 15,11 37,00 ITA090022 Bosco Pisano * 1 863 14,86 37,17 ITA090023 Monte Lauro * 1 601 14,83 37,11 ITA090024 Cozzo Ogliastri * 1 338 15,07 37,20 ITA090026 Fondali di Brucoli  Agnone * 1 365 15,15 37,30 ITA090027 Fondali di Vendicari * 2 020 15,10 36,80 ITA090028 Fondali dellisola di Capo Passero * 1 221 15,14 36,68 ITB010002 Stagno di Pilo e di Casaraccio * 1 882 8,25 40,88 ITB010003 Stagno e ginepreto di Platamona * 1 613 8,52 40,82 ITB010004 Foci del Coghinas * 2 255 8,85 40,96 ITB010006 Monte Russu * 1 989 9,12 41,15 ITB010007 Capo Testa * 1 216 9,15 41,24 ITB010008 Arcipelago La Maddalena * 20 951 9,47 41,19 ITB010009 Capo Figari e Isola Figarolo * 851 9,65 40,99 ITB010010 Isole Tavolara, Molara e Molarotto * 16 002 9,69 40,90 ITB010011 Stagno di San Teodoro * 820 9,67 40,80 ITB010042 Capo Caccia (con le Isole Foradada e Piana) e Punta del Giglio * 7 410 8,20 40,61 ITB010043 Coste e Isolette a Nord Ovest della Sardegna * 3 740 8,19 40,94 ITB010082 Isola dellAsinara * 17 186 8,22 40,97 ITB011102 Catena del Marghine e del Goceano * 14 976 8,93 40,39 ITB011109 Monte Limbara * 16 624 9,14 40,83 ITB011113 Campo di Ozieri e Pianure Comprese tra Tula e Oschiri * 20 408 9,03 40,69 ITB011155 Lago di Baratz  Porto Ferro * 1 309 8,21 40,69 ITB012211 Isola Rossa  Costa Paradiso * 5 412 8,95 41,07 ITB020012 Berchida e Bidderosa * 2 660 9,82 40,50 ITB020013 Palude di Osalla * 985 9,71 40,36 ITB020014 Golfo di Orosei * 28 972 9,61 40,16 ITB020015 Area del Monte Ferru di Tertenia * 2 625 9,64 39,73 ITB020040 Valle del Temo * 1 934 8,55 40,34 ITB020041 Entroterra e zona costiera tra Bosa, Capo Marargiu e Porto Tangone * 29 625 8,47 40,41 ITB021101 Altopiano di Campeda * 4 634 8,73 40,32 ITB021103 Monti del Gennargentu * 44 733 9,34 39,95 ITB021107 Monte Albo * 8 843 9,58 40,49 ITB021156 Monte Gonare * 796 9,20 40,23 ITB022212 Supramonte di Oliena, Orgosolo e Urzulei  Su Sercone * 23 474 9,47 40,19 ITB022214 Lido di OrrÃ ¬ * 488 9,68 39,90 ITB022215 Riu Sicaderba * 95 9,48 39,91 ITB022217 Su de Maccioni  Texile di Aritzo * 453 9,17 39,95 ITB030016 Stagno di SEna Arrubia e territori limitrofi * 279 8,56 39,82 ITB030032 Stagno di Corru SIttiri * 5 712 8,49 39,74 ITB030033 Stagno di Pauli Maiori di Oristano * 401 8,62 39,87 ITB030034 Stagno di Mistras di Oristano * 1 621 8,47 39,90 ITB030035 Stagno di Sale e Porcus * 690 8,44 40,01 ITB030036 Stagno di Cabras * 4 795 8,49 39,96 ITB030037 Stagno di Santa Giusta * 1 147 8,58 39,86 ITB030038 Stagno di Putzu Idu (Salina Manna e Pauli Marigosa) * 598 8,39 40,04 ITB030080 Isola di Mal di Ventre e Catalano * 26 897 8,28 39,88 ITB031104 MEDIA Valle del Tirso e Altopiano di Abbasanta  Rio Siddu * 9 054 8,83 40,07 ITB032201 Riu Sos Mulinos  Sos Lavros  M. Urtigu * 27 8,65 40,13 ITB032219 Sassu  Cirras * 251 8,56 39,84 ITB032228 Is Arenas * 1 289 8,48 40,05 ITB032229 Is Arenas SAcqua e SOllastu * 326 8,47 39,68 ITB032239 San Giovanni di Sinis 2,82 8,44 39,88 ITB040017 Stagni di Murtas e SAcqua Durci * 744 9,63 39,52 ITB040018 Foce del Flumendosa  Sa Praia * 519 9,63 39,43 ITB040019 Stagni di Colostrai e delle Saline * 1 151 9,59 39,35 ITB040020 Isola dei Cavoli, Serpentara, Punta Molentis e Campulongu * 9 062 9,56 39,12 ITB040021 Costa di Cagliari * 2 624 9,45 39,15 ITB040022 Stagno di Molentargius e territori limitrofi * 1 275 9,18 39,22 ITB040023 Stagno di Cagliari, Saline di Macchiareddu, Laguna di Santa Gilla * 5 983 9,04 39,22 ITB040024 Isola Rossa e Capo Teulada * 3 715 8,65 38,91 ITB040025 Promontorio, dune e zona umida di Porto Pino * 2 697 8,60 38,98 ITB040026 Isola del Toro * 63 8,41 38,86 ITB040027 Isola di San Pietro * 9 274 8,26 39,14 ITB040028 Punta SAliga * 694 8,42 39,16 ITB040029 Costa di Nebida * 8 433 8,45 39,32 ITB040030 Capo Pecora * 3 823 8,44 39,47 ITB040031 Monte Arcuentu e Rio Piscinas * 11 486 8,54 39,57 ITB040051 Bruncu de Su Monte Moru  Geremeas (Mari Pintau) * 139 9,37 39,17 ITB040071 Da Piscinas a Riu Scivu * 2 899 8,45 39,52 ITB040081 Isola della Vacca * 60 8,45 38,94 ITB041105 Foresta di Monte Arcosu * 30 369 8,85 39,13 ITB041106 Monte dei Sette Fratelli e Sarrabus * 9 296 9,42 39,28 ITB041111 Monte Linas  Marganai * 23 673 8,64 39,39 ITB041112 Giara di Gesturi * 6 396 8,94 39,77 ITB042207 Canale su Longuvresu * 8,57 8,90 39,03 ITB042208 Tra Poggio la Salina e Punta Maggiore * 11 8,36 39,08 ITB042209 A Nord di Sa Salina (Calasetta) * 4,75 8,36 39,10 ITB042210 Punta Giunchera * 54 8,43 39,10 ITB042216 Sa Tanca e Sa Mura  Foxi Durci * 16 1 9,02 39,01 ITB042218 Stagno di PiscinnÃ ¬ * 445 8,78 38,91 ITB042220 Serra is Tres Portus (SantAntioco) * 261 8,45 38,99 ITB042223 Stagno di Santa Caterina * 625 8,50 39,07 ITB042225 Is Pruinis * 94 8,46 39,04 ITB042226 Stagno di Porto Botte * 1 222 8,57 39,04 ITB042230 Porto Campana * 203 8,87 38,89 ITB042231 Tra Forte Village e Perla Marina * 0,32 1 8,93 38,93 ITB042233 Punta di Santa Giusta (Costa Rei) * 5,48 9,57 39,24 ITB042234 Monte Mannu  Monte Ladu (colline di Monte Mannu e Monte Ladu) * 206 8,98 39,52 ITB042236 Costa Rei * 0,52 9,57 39,25 ITB042237 Monte San Mauro * 645 9,05 39,62 ITB042241 Riu S. Barzolu * 281 9,24 39,33 ITB042242 Torre del Poetto 9,37 9,16 39,19 ITB042243 Monte SantElia, Cala Mosca e Cala Fighera * 28 9,16 39,19 ITB042247 Is Compinxius  Campo Dunale di Bugerru  Portixeddu * 611 8,43 39,43 ITB042250 Da Is Arenas a Tonnara (Marina di Gonnesa) * 532 8,43 39,28 MT0000001 GÃ §ajn Barrani Area * 54,56 14,27 36,07 MT0000002 Pembroke Area * 96,8 14,48 35,93 MT0000003 Il-Ballut tal-Wardija (l/o San Pawl il-BaÃ §ar) 20,37 14,39 35,94 MT0000004 Il-Maqluba (l/o Qrendi) * 2,62 14,46 35,83 MT0000005 Ir-Ramla Area 7,42 14,28 36,06 MT0000006 Is-Simar (l/o San Pawl il-BaÃ §ar) * 58,3 14,38 35,95 MT0000007 Is-Salini * 23,67 14,42 35,95 MT0000008 L-GÃ §adira s-Safra * 1,54 14,45 35,95 MT0000009 Ramla tat-Torri/Rdum tal-Madonna Area 74,91 14,37 35,99 MT0000010 Ix-XagÃ §ra tal-Kortin 12,61 14,39 35,96 MT0000011 GÃ §ar Dalam * 0,17 14,53 35,84 MT0000012 Wied il-MiÃ ¼ieb * 24,65 14,36 35,95 MT0000013 IÃ -Ã ittadella 2,07 14,24 36,05 MT0000014 Il-Ballut (l/o Marsaxlokk) 23,34 14,55 35,84 MT0000015 L-GÃ §adira Area * 97,74 14,35 35,97 MT0000016 Filfla 6,58 14,41 35,79 MT0000017 Kemmuna, Kemmunett, il-Ã ¦aÃ ¡riet tÃ Bejn il-Kmiemen u l-Iskoll tÃ TaÃ §t il-Mazz * 294,66 14,34 36,01 MT0000018 Buskett  Girgenti Area * 225,38 14,40 35,86 MT0000019 Dwejra  Qawra Area, inkluz Ã ¦aÃ ¡ret il-Ã eneral * 86,93 14,19 36,05 MT0000020 Xlendi  Wied tal-Kantra Area * 296,3 14,21 36,03 MT0000021 L-ImÃ ¡iebaÃ §/Tal-MiÃ ¡nuna Area * 176,47 14,39 35,97 MT0000022 Il-GÃ ¼ejjer tÃ San Pawl/Selmunett 10,75 14,40 35,97 MT0000023 Il-MagÃ §luq tal-BaÃ §ar (l/o Marsaskala) * 4,42 14,56 35,86 MT0000024 Rdumijiet tÃ Malta: Ir-Ramla taÃ -Ã irkewwa sa Il-Ponta tÃ BengÃ §isa * 2 316,29 14,34 35,90 MT0000025 L-GÃ §ar tÃ l-Iburdan 0,12 14,39 35,88 MT0000026 Il-Qortin tal-Magun u l-Qortin il-Kbir * 53,49 14,31 36,05 MT0000034 L-InÃ §awi tÃ TÃ Ã enÃ  * 140 14,26 36,02 MT0000101 Il-BaÃ §ar bejn Rdum Majjiesa u Ras ir-Raheb * 848,75 14,33 35,92 PTCON0001 Peneda/GerÃ ªs * 88 845  8,12 41,79 PTCON0002 Montesinho/Nogueira * 108 010,55  6,88 41,85 PTCON0003 AlvÃ £o/MarÃ £o * 58 788  7,84 41,36 PTCON0004 Malcata * 79 079  6,94 40,35 PTCON0005 Paul de Arzila * 666  8,56 40,17 PTCON0006 ArquipÃ ©lago da Berlenga 95,77  9,54 39,47 PTCON0007 S. Mamede * 116 114  7,40 39,34 PTCON0008 Sintra/Cascais * 16 632  9,46 38,86 PTCON0009 EstuÃ ¡rio do Tejo * 44 609  8,92 38,82 PTCON0010 ArrÃ ¡bida/Espichel * 20 663  9,04 38,46 PTCON0011 EstuÃ ¡rio do Sado * 30 968  8,72 38,46 PTCON0012 Costa Sudoeste * 118 267  8,78 37,47 PTCON0013 Ria Formosa/Castro Marim * 17 520  7,90 37,00 PTCON0014 Serra da Estrela * 88 291,7  7,56 40,43 PTCON0015 Serras dAire e Candeeiros * 44 226,95  8,80 39,53 PTCON0016 Cambarinho * 23  8,20 40,67 PTCON0018 Barrinha de Esmoriz * 396  8,64 40,97 PTCON0021 Rios Sabor e MaÃ §Ã £s * 33 476  6,68 41,47 PTCON0022 Douro Internacional * 36 187  6,84 41,33 PTCON0023 Morais * 12 878  6,82 41,51 PTCON0025 Montemuro * 38 763  8,00 41,01 PTCON0026 Rio Vouga * 2 769  8,38 40,69 PTCON0027 Carregal do Sal 9 554  7,88 40,41 PTCON0028 Gardunha * 5 935,39  7,50 40,12 PTCON0029 CabeÃ §Ã £o * 48 607  8,01 39,12 PTCON0030 Caia * 31 115  7,09 38,96 PTCON0031 Monfurado * 23 946  8,12 38,58 PTCON0032 Rio Guadiana/Juromenha 2 501  7,27 38,65 PTCON0033 Cabrela * 56 555  8,38 38,47 PTCON0034 Comporta/GalÃ © * 32 051  8,64 38,33 PTCON0035 Alvito/Cuba * 922  7,87 38,15 PTCON0036 Guadiana * 38 463,34  7,66 37,69 PTCON0037 Monchique * 76 008  8,58 37,37 PTCON0038 Ribeira de Quarteira * 582  8,19 37,15 PTCON0041 Samil * 91  6,75 41,77 PTCON0042 Minas de St. AdriÃ £o * 3 495  6,47 41,53 PTCON0043 Romeu * 4 768,58  7,08 41,51 PTCON0044 Nisa/Lage da Prata * 12 658  7,68 39,47 PTCON0045 SicÃ ³/AlvaiÃ ¡zere * 31 678  8,40 39,82 PTCON0046 Azabuxo-Leiria * 136  8,76 39,75 PTCON0047 Serras da Freita e Arada * 28 659  8,28 40,87 PTCON0048 Serra de Montejunto * 3 830  9,01 39,17 PTCON0049 Barrocal * 20 864  8,13 37,23 PTCON0050 Cerro da CabeÃ §a * 574,01  7,78 37,11 PTCON0051 Complexo do AÃ §or * 1 362  7,92 40,22 PTCON0052 Arade/Odelouca 2 112  8,49 37,18 PTCON0053 Moura/Barrancos * 43 309  7,07 38,08 PTCON0054 FernÃ £o Ferro/Lagoa de Albufeira * 4 318,22  9,14 38,56 PTCON0055 Dunas de Mira, GÃ ¢ndara e Gafanhas * 20 530,45  8,82 40,39 PTCON0056 Peniche/Sta Cruz * 8 285,54  9,34 39,29 PTCON0057 CaldeirÃ £o * 47 286,35  8,09 37,28 PTCON0058 Ria de Alvor * 1 454  8,63 37,13 PTCON0059 Rio Paiva * 14 562  7,95 40,90 PTCON0060 Serra da LousÃ £ * 15 158,11  8,20 40,10 UKGIB0001 Rock of Gibraltar * 200,52  5,35 36,13 UKGIB0002 Southern Waters of Gibraltar * 5 486,44  5,37 36,13